EXHIBIT 10.2

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 21, 2013,

among

CHRYSLER GROUP LLC,

CERTAIN SUBSIDIARIES OF CHRYSLER GROUP LLC,

as Borrowing Subsidiaries,

THE LENDERS PARTY HERETO

CITIBANK, N.A.,

as Administrative Agent

and

CITIBANK, N.A.,

as Collateral Agent

 

 

MORGAN STANLEY SENIOR FUNDING, INC., GOLDMAN SACHS LENDING

PARTNERS LLC, CITIGROUP GLOBAL MARKETS INC. AND MERRILL LYNCH,

PIERCE, FENNER & SMITH INCORPORATION,

as Joint Lead Arrangers and Joint Bookrunners

MORGAN STANLEY SENIOR FUNDING, INC., GOLDMAN SACHS LENDING

PARTNERS LLC AND MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATION,

as Syndication Agents

MORGAN STANLEY SENIOR FUNDING, INC., GOLDMAN SACHS LENDING

PARTNERS LLC AND MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATION,

as Documentation Agents

 

 

US$4,300,000,000 Senior Secured Credit Facilities

 

 



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS AND INTERPRETATION

     1   

1.1. Definitions

     1   

1.2. Accounting Terms; Accounting Changes; Pro Forma Calculations

     65   

1.3. Interpretation, Etc

     66   

1.4. Classification of Loans and Borrowings

     67   

1.5. Incorporation by Reference

     67   

1.6. Exhibits and Schedules

     67   

SECTION 2. LOANS AND LETTERS OF CREDIT

     67   

2.1. Term Loans

     67   

2.2. Revolving Loans

     68   

2.3. Letters of Credit

     70   

2.4. Pro Rata Shares; Obligations Several

     75   

2.5. Use of Proceeds

     75   

2.6. Evidence of Debt; Register; Notes

     76   

2.7. Interest on Loans and Letter of Credit Disbursements

     76   

2.8. Conversion/Continuation

     78   

2.9. Default Interest

     79   

2.10. Fees

     79   

2.11. Scheduled Installments; Repayment on Maturity Date

     80   

2.12. Voluntary Prepayments/Commitment Reductions

     81   

2.13. Mandatory Prepayments/Commitment Reductions

     83   

2.14. Application of Prepayments

     85   

2.15. General Provisions Regarding Payments

     86   

2.16. Ratable Sharing

     87   

2.17. Making or Maintaining Eurodollar Rate Loans

     88   

2.18. Increased Costs; Capital Adequacy

     90   

2.19. Taxes; Withholding, Etc

     92   

2.20. Obligation to Mitigate

     95   

2.21. Defaulting Lenders

     96   

2.22. Replacement of Lenders

     98   

2.23. Borrowing Subsidiaries

     99   

2.24. Incremental Facilities

     100   

2.25. Extension Offers

     103   

SECTION 3. CONDITIONS PRECEDENT

     104   

3.1. Closing Date

     104   

3.2. Each Credit Extension

     107   

3.3. Initial Credit Extension for each Additional Borrowing Subsidiary

     108   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     109   

4.1. No Change

     109   

4.2. Existence

     109   

4.3. Power; Authorization; Enforceable Obligations

     109   

4.4. No Legal Bar

     110   

4.5. Litigation

     110   

 

i



--------------------------------------------------------------------------------

4.6. No Default

     110   

4.7. Ownership of Property

     110   

4.8. Intellectual Property

     110   

4.9. Federal Regulations

     111   

4.10. Labor Matters

     111   

4.11. ERISA

     111   

4.12. Investment Company Act

     112   

4.13. Subsidiaries; Pledged Equity; Joint Ventures

     112   

4.14. Collateral Documents

     113   

4.15. Environmental Matters

     113   

4.16. Accuracy of Information, etc

     114   

4.17. Taxes

     115   

4.18. Certain Documents

     115   

4.19. Use of Proceeds

     115   

4.20. USA PATRIOT Act

     116   

4.21. Embargoed Person

     116   

4.22. Solvency

     117   

SECTION 5. AFFIRMATIVE COVENANTS

     117   

5.1. Financial Statements; Borrowing Base Certificates

     117   

5.2. Compliance and Other Information

     118   

5.3. Maintenance of Existence; Payment of Obligations; Compliance with Law and
Specified Documents

     119   

5.4. Payments of Taxes

     120   

5.5. Maintenance of Property; Insurance

     120   

5.6. Notices

     120   

5.7. Additional Collateral, Etc

     122   

5.8. Environmental Laws

     125   

5.9. Inspection of Property; Books and Records; Discussions

     125   

5.10. Maintenance of Ratings

     126   

5.11. Interest Rate Protection

     126   

SECTION 6. NEGATIVE COVENANTS

     126   

6.1. Borrowing Base

     126   

6.2. Minimum Liquidity

     126   

6.3. Liens

     126   

6.4. Indebtedness

     126   

6.5. Restricted Payments

     126   

6.6. Fundamental Changes and Asset Sales

     127   

6.7. Negative Pledge

     130   

6.8. Transactions with Affiliates

     130   

6.9. Swap Agreements

     131   

6.10. Changes in Fiscal Periods

     131   

6.11. Clauses Restricting Subsidiary Distributions

     131   

6.12. Amendments to Related Agreements and Specified Documents

     132   

6.13. Repayments or Prepayments of Certain Indebtedness

     133   

6.14. Sales and Leasebacks

     133   

 

ii



--------------------------------------------------------------------------------

6.15. Conduct of Business

     133   

6.16. Activities of the Co-Issuer Subsidiary

     133   

SECTION 7. EVENTS OF DEFAULT

     134   

7.1. Events of Default

     134   

SECTION 8. AGENTS

     137   

8.1. Appointment of Agents

     137   

8.2. Powers and Duties

     137   

8.3. General Immunity

     138   

8.4. Agents Entitled to Act in Individual Capacity

     140   

8.5. Lenders’ Representations, Warranties and Acknowledgments

     140   

8.6. Right to Indemnity

     140   

8.7. Successor Administrative Agent and Collateral Agent

     141   

8.8. Collateral Documents and Obligations Guarantee

     142   

8.9. Withholding Taxes

     145   

8.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

     145   

SECTION 9. MISCELLANEOUS

     146   

9.1. Notices

     146   

9.2. Expenses

     148   

9.3. Indemnity

     149   

9.4. Set-Off

     150   

9.5. Amendments and Waivers

     151   

9.6. Successors and Assigns; Participations

     154   

9.7. Independence of Covenants

     158   

9.8. Survival of Representations, Warranties and Agreements

     158   

9.9. No Waiver; Remedies Cumulative

     159   

9.10. Marshalling; Payments Set Aside

     159   

9.11. Severability

     159   

9.12. Independent Nature of Lenders’ Rights

     159   

9.13. Headings

     159   

9.14. APPLICABLE LAW

     160   

9.15. CONSENT TO JURISDICTION

     160   

9.16. WAIVER OF JURY TRIAL

     161   

9.17. Confidentiality

     161   

9.18. Usury Savings Clause

     162   

9.19. Counterparts

     162   

9.20. Effectiveness; Entire Agreement

     163   

9.21. PATRIOT Act

     163   

9.22. Electronic Execution of Assignments

     163   

9.23. No Fiduciary Duty

     163   

9.24. Judgment Currency

     164   

9.25. Intercreditor Agreements

     164   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:   1.1A   

Borrowing Base

  1.1B   

Disqualified Lenders

  1.1C   

Excluded Dispositions

  1.1D   

Initial Subsidiary Guarantors

  1.1E   

Marketing Investment Dealerships

  1.1F   

Mortgaged Property

  1.1G   

Principal Trade Names

  2.1   

Commitments

  3.2   

Organizational and Capital Structure

  4.3   

Certain Consents, Authorizations, Filings and Notices

  4.5   

Litigation

  4.13(a)   

Subsidiary Guarantors and Pledged Equity

  4.13(d)   

Joint Ventures

  4.14(a)   

Financing Statement Filings

  4.14(b)(i)   

Mortgage Filings

  4.14(b)(ii)   

Real Property

  4.17   

Tax Matters

  5.7(k)   

Post-Closing Deliverables

  6.6   

Fundamental Changes

  9.1   

Notices

EXHIBITS:   A   

Assignment Agreement

  B   

Borrower Joinder Agreement

  C   

Borrower Termination Agreement

  D   

Borrowing Base Certificate

  E   

Certificate re Non-Bank Status

  F   

Closing Date Certificate

  G   

Compliance Certificate

  H   

Conversion/Continuation Notice

  I   

Funding Notice

  J   

Guarantee and Collateral Agreement

  K   

Intercompany Note

  L   

Intercreditor Agreement

  M   

Issuance Notice

  N   

Mortgage

  O   

Permitted Additional First Lien Intercreditor Agreement

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 21, 2013, among CHRYSLER
GROUP LLC, a Delaware limited liability company (the “Company”); CERTAIN
SUBSIDIARIES OF THE COMPANY party hereto, as Borrowing Subsidiaries; the LENDERS
party hereto; and CITIBANK, N.A. (“Citibank”), as Administrative Agent, and
CITIBANK, N.A., acting through its agency and trust department, as Collateral
Agent.

The Lenders have agreed to make credit facilities available to the Borrowers (as
defined below) in an aggregate principal amount of US$4,300,000,000, consisting
of Tranche B Term Loans in an aggregate principal amount of US$3,000,000,000 and
Revolving Commitments in an aggregate initial amount of US$1,300,000,000.

The parties to the Original Credit Agreement referred to below have agreed,
pursuant to the Assignment and First Amendment Agreement, dated as of June 21,
2013, to the Original Credit Agreement (the “First Amendment”), to make certain
amendments and to give effect to such amendments in this Agreement.

This Agreement amends and restates in its entirety, but does not constitute a
novation of, the Credit Agreement dated as of May 24, 2011, among the Company,
the lenders party thereto, the Administrative Agent and the Collateral Agent, as
in effect prior to giving effect to the First Amendment (the “Original Credit
Agreement”).

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. As used in this Agreement (including recitals hereto), the
following terms have the meanings specified below:

“956 Subsidiary” means any Subsidiary of the Company that is (i) a Foreign
Subsidiary that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code, which, if it guaranteed the Obligations of the Company,
would result in deemed dividends to the Company or its owners pursuant to
Section 956 of the Code or (ii) a Subsidiary of a Subsidiary that is described
in clause (i) of this definition, which, if it guaranteed the Obligations of the
Company, would result in deemed dividends to the Company or its owners pursuant
to Section 956 of the Code.

“ABS Subsidiary” means a direct or indirect Canadian Subsidiary of the Company
that enters into asset-backed securities transactions with respect to vehicle
leases originated under the Gold Key Lease Program or any other similar program.

“Accounting Changes” means changes in accounting principles (including with
respect to accounting for leases as either operating leases or capital leases)
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting



--------------------------------------------------------------------------------

Standards Board of the American Institute of Certified Public Accountants, the
International Accounting Standards Board or the SEC, as applicable.

“Acquisition Consideration” means, with respect to any acquisition, the purchase
consideration for such acquisition and all other payments by the Company or any
Subsidiary to the transferor, or any Affiliates thereof, in exchange for, or as
part of, or in connection with, such acquisition, whether paid in Cash or by
exchange of Equity Interests or of other properties and whether payable at or
prior to the consummation of such acquisition or deferred for payment at any
future time, whether or not any such future payment is subject to the occurrence
of any contingency, and including any and all payments representing any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of the Persons or assets acquired.

“Additional Guarantor” means the Co-Issuer Subsidiary and each other Subsidiary
of the Company (other than any Excluded Subsidiary or Transparent Subsidiary).

“Additional Intercreditor Agreement” means an intercreditor agreement on terms
substantially similar to the Intercreditor Agreement and reasonably satisfactory
to the Administrative Agent and the Collateral Agent.

“Additional Senior Second Lien Notes” means senior secured notes issued by the
Company and the Co-Issuer Subsidiary pursuant to any Additional Senior Second
Lien Notes Indenture.

“Additional Senior Second Lien Notes Indenture” means any indenture entered into
by and among the Company, the Co-Issuer Subsidiary, the other Credit Parties
party thereto as guarantors, the trustee named therein, the collateral agent
named therein and any paying agent or registrar named therein, the covenants,
events of default, guarantees and other terms of which (other than interest
rate, call features and redemption premiums), taken as a whole, are not more
restrictive of the Company and its Subsidiaries than the terms of the Senior
Second Lien Notes Indenture.

“Additional Senior Second Lien Notes Documents” means any Additional Senior
Second Lien Notes Indenture and all other instruments, documents and agreements
delivered by or on behalf of any Credit Party pursuant to any Additional Senior
Second Lien Notes Indenture, including any instruments, documents and agreements
delivered in order to grant to, or perfect in favor of, the applicable
collateral agent, for the benefit of the holders of the applicable Additional
Senior Second Lien Notes, a Lien on any property of such Credit Party as
security for the obligations under the applicable Additional Senior Second Lien
Notes Indenture; provided that each such instrument, document or agreement
granting or perfecting any Lien on any property shall be in substantially the
same form as the comparable Senior Second Lien Notes Document and the terms of
all other instruments, documents and agreements delivered pursuant to any
Additional Senior Second Lien Notes Indenture, taken as a whole, shall not be
more restrictive of the Company and its Subsidiaries than the terms of the
comparable Senior Second Lien Notes Documents.

 

2



--------------------------------------------------------------------------------

“Adjusted Eurodollar Rate” means, for any Interest Period for a Eurodollar Rate
Loan, the rate per annum obtained by dividing (and rounding upwards, if
necessary, to the next 1/100 of 1%) (a) (i) the rate per annum determined by the
Administrative Agent to be the offered rate that appears on the page of the
Reuters Screen that displays an average British Bankers Association Interest
Settlement Rate (such page currently being LIBOR01 page) for deposits with a
term equivalent to such Interest Period in US Dollars, determined as of
approximately 11:00 a.m. (London, England time) on the Interest Rate
Determination Date for such Interest Period, or (ii) in the event the rate
referenced in the preceding clause (i) does not appear on such page or if the
Reuters Screen shall cease to be available, the rate per annum determined by the
Administrative Agent to be the offered rate on such other page or other service
that displays an average British Bankers Association Interest Settlement Rate
for deposits with a term equivalent to such Interest Period in US Dollars,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, or (iii) in the event the rates referenced in
the preceding clauses (i) and (ii) are not available, the rate per annum equal
to the offered quotation rate to first class banks in the London interbank
market by the Administrative Agent for deposits in US Dollars in same day funds
of US$5,000,000 with maturities comparable to such Interest Period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (b) an amount equal to (i) one minus (ii) the Applicable
Reserve Requirement; provided that, notwithstanding the foregoing, in the case
of Tranche B Term Loans, the Adjusted Eurodollar Rate shall at no time be less
than 1.00% per annum.

“Administrative Agent” means Citibank, in its capacity as administrative agent
for the Lenders hereunder and under the other Credit Documents, and its
successors in such capacity as provided in Section 8. Unless the context
requires otherwise, the term “Administrative Agent” shall include any Affiliate
or foreign branch of Citibank through which Citibank shall perform any of its
obligations in such capacity hereunder.

“Adverse Proceeding” means any action, suit, proceeding, hearing or
investigation, in each case whether administrative, judicial or otherwise, by or
before any Governmental Authority or any arbitrator, that is pending or, to the
knowledge of the Company or any Subsidiary, threatened (in a written
communication received by the Company or such Subsidiary) against or affecting
the Company or any Subsidiary or any property of the Company or any Subsidiary.

“Affected Lender” as defined in Section 2.17(b).

“Affected Loans” as defined in Section 2.17(b).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with the Person
specified; provided that for purposes of Section 6.8, the term “Affiliate” means
any Person (a) that directly or indirectly Controls or is under common Control
with the Company (other than through the Company), (b) that is a director or an
executive officer of the Company, (c) that directly or indirectly beneficially
owns Equity Interests in the Company representing more than 10% of the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in the Company, (d) in which Fiat S.p.A. or, to
the knowledge of the Company, any other Person (other than the United States
Department of the Treasury) described

 

3



--------------------------------------------------------------------------------

in clause (c) directly or indirectly (other than through the Company)
beneficially owns Equity Interests representing more than 10% of the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in such Person or (e) that directly or
indirectly Controls or is under common Control with Fiat S.p.A. or, to the
knowledge of the Company, any other Person (other than the United States
Department of the Treasury) described in clause (c) (in each case, other than
through the Company).

“Agent” means each of (a) the Administrative Agent, (b) the Collateral Agent,
(c) the Documentation Agents, (d) the Syndication Agents and (e) any other
Person appointed under the Credit Documents to serve in an agent or similar
capacity.

“Aggregate Amounts Due” as defined in Section 2.16.

“Agreement” means this Credit Agreement dated as of May 24, 2011, as amended and
restated as of June 21, 2013, as it may be further amended, restated,
supplemented or otherwise modified from time to time.

“Ally” means Ally Financial Inc.

“Ally Reimbursement Agreement” means the Ally Reimbursement Agreement, dated as
of May 19, 2011, between Ally Financial Inc., U.S. Dealer Automotive Receivables
Transaction LLC and the Company, as amended, supplemented or modified from time
to time.

“Applicable Rate” means, for any day, (a) with respect to any Tranche B Term
Loan, (i) 2.25% per annum, in the case of a Base Rate Loan, and (ii) 3.25% per
annum, in the case of a Eurodollar Rate Loan, (b) with respect to any Revolving
Loan, (i) 2.25% per annum, in the case of a Base Rate Loan, and (ii) 3.25% per
annum, in the case of a Eurodollar Rate Loan and (c) with respect to Incremental
Term Loans of any Series, the rate per annum specified in the Incremental
Assumption Agreement establishing Incremental Term Loan Commitments of such
Series. Nothing in this paragraph shall limit the rights of the Administrative
Agent or any Lender under Section 2.9 or Section 7.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic, marginal, special, supplemental, emergency or other reserves) are
required to be maintained by member banks with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors or other
applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (a) any category of liabilities
that includes deposits by reference to which the applicable Adjusted Eurodollar
Rate or any other interest rate of a Loan is to be determined or (b) any
category of extensions of credit or other assets that includes Eurodollar Rate
Loans. A Eurodollar Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefit of credit for proration, exceptions or offsets that may be available
from time to time to the applicable Lender. The rate of interest on Eurodollar
Rate Loans shall be adjusted automatically on and as of the effective date of
any change in the Applicable Reserve Requirement.

 

4



--------------------------------------------------------------------------------

“Applicable Revolving Commitment Fee Percentage” means, with respect to the
commitment fees payable in arrears hereunder on the last day of each calendar
quarter, the applicable rate per annum set forth below under the caption
“Applicable Revolving Commitment Fee Percentage”, based upon the Leverage Ratio
calculated as of the end of the immediately preceding Fiscal Quarter.

 

Leverage Ratio

   Applicable Revolving
Commitment Fee Percentage   ³ 2.00:1.00      0.50 %  < 2.00:1.00      0.375 % 

Notwithstanding the foregoing, for purposes of this definition, until the date
of delivery of the consolidated financial statements pursuant to Section 5.1(b),
and of the related Compliance Certificate pursuant to Section 5.2(a), as of and
for the Fiscal Quarter ending June 30, 2011, the Applicable Revolving Commitment
Fee Percentage shall be determined as if the Leverage Ratio then in effect were
greater than or equal to 2.25:1.00. No change in the Applicable Revolving
Commitment Fee Percentage shall be effective until the first Business Day after
the date on which the Administrative Agent shall have received the applicable
consolidated financial statements pursuant to Section 5.1(a) or 5.1(b) and the
related Compliance Certificate pursuant to Section 5.2(a). Notwithstanding the
foregoing, the Applicable Revolving Commitment Fee Percentage shall be
determined as if the Leverage Ratio were in excess of 2.25:1.00 (i) at any time
that an Event of Default has occurred and is continuing or (ii) if Company has
not delivered to the Administrative Agent such financial statements or
certificate as and when required pursuant to Section 5.1(a), 5.1(b) or 5.2(a),
during the period commencing on and including the day of the occurrence of a
Default resulting therefrom until the delivery thereof. In the event that any
financial statements or Compliance Certificate delivered pursuant to
Section 5.1(a), 5.1(b) or 5.2(a) shall prove (at a time when this Agreement is
in effect) to have been inaccurate, and such inaccuracy, if corrected, would
have resulted in the application of a higher Applicable Revolving Commitment Fee
Percentage for any period than the Applicable Revolving Commitment Fee
Percentage applied for such period, then (a) the Company shall promptly deliver
to the Administrative Agent a corrected Compliance Certificate for such period
and (b) the Company shall pay to the Administrative Agent, for distribution to
the Revolving Lenders, as additional fee compensation, an amount equal to the
accrued commitment fees that should have been paid during such period but was
not paid as a result of such inaccuracy. Notwithstanding the foregoing, the
Applicable Revolving Commitment Fee Percentage shall be 0.50% beginning on the
First Amendment Effective Date until the date of delivery of the consolidated
financial statements pursuant to Section 5.1(b), and of the related Compliance
Certificate pursuant to Section 5.2(a), as of and for the Fiscal Quarter ending
June 30, 2013.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Borrower or other Credit Party
provides to the Administrative Agent pursuant to any Credit Document or the
transactions contemplated thereby that is distributed to the Agents, the Lenders
or any Issuing Bank by means of electronic communications pursuant to
Section 9.1(b).

 

5



--------------------------------------------------------------------------------

“Arrangers” means MSSF, GSLP, CGMI and ML, each in its capacity as a joint lead
arranger and joint bookrunner for the credit facilities established under this
Agreement.

“Asset Sale” means any Disposition of property or series of related Dispositions
of property (other than any Excluded Disposition) that yields Net Cash Proceeds
to any one or more Group Members (valued at the initial principal amount thereof
in the case of noncash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other noncash proceeds) in excess of
(i) US$50,000,000 for any Disposition (or series of related Dispositions) or
(ii) US$100,000,000 in the aggregate for all Dispositions, together with the Net
Cash Proceeds of all Recovery Events, during any twelve month period (provided
that, with respect to clause (ii), (A) only such Net Cash Proceeds in excess of
US$100,000,000 shall be required to be applied in accordance with
Section 2.13(a), and (B) the terms “Disposition” and “Recovery Event” shall be
deemed to exclude any Disposition (or series of related Dispositions) and any
Recovery Event (or series of related Recovery Events), respectively, that yields
Net Cash Proceeds of less than US$5,000,000). The term “Asset Sale” shall not
include any issuance of Equity Interests by the Company or any event that
constitutes a Recovery Event.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A, with such amendments or modifications
thereto as may be approved by the Administrative Agent.

“Assignment Effective Date” as defined in Section 9.6(b).

“Attributable Obligations” means, in respect of a Sale/Leaseback Transaction, as
at the time of determination, the present value (discounted at the interest rate
implicit in the transaction) of the total obligations of the lessee for rental
payments required to be paid during the remaining term of the lease included in
such Sale/Leaseback Transaction (including any period for which such lease has
been extended), determined in accordance with GAAP; provided, however, that if
such Sale/Leaseback Transaction results in a Capital Lease Obligation, the
amount of Indebtedness represented thereby shall be determined in accordance
with the definition of “Capital Lease Obligations”.

“ATVM Assets” means equipment and fixtures (as such terms are defined in the UCC
as in effect in the State of New York), improvements to real properties,
contract rights relating to construction in progress and Intellectual Property
(other than Principal Trade Names and other trademarks or rights therein or
applications therefor) that under the EISA and the rules and regulations of the
DOE are eligible for financing under the ATVM Program.

“ATVM Program” means the DOE’s Advanced Technology Vehicles Manufacturing
Incentive Program authorized by section 136 of the EISA.

“Auburn Hills Agreement” means the Loan Agreement dated as of August 3, 2007,
between Auburn Hills Owner LLC, an indirect Wholly Owned Subsidiary of the
Company, and Citigroup Global Markets Realty Corp., relating to and secured by a
mortgage on the headquarters and technology center property located in Auburn
Hills, Michigan, and any Permitted Refinancing thereof.

 

6



--------------------------------------------------------------------------------

“Auto Finance Operating Agreement” means the Auto Finance Operating Agreement
dated as of April 30, 2009, between the Company (as assignee of Chrysler LLC)
and Ally (f/k/a GMAC LLC), and all other related documentation, each as amended,
supplemented or modified from time to time in accordance with Section 6.12.

“Available Liquidity” means, as of any date of determination, the sum of (a) the
aggregate amount of Balance Sheet Cash, Cash Equivalents and Marketable
Securities, in each case held by the Company and Group Members that are Wholly
Owned Subsidiaries, excluding any Restricted Cash, each as of such date, plus
(b) the amount of the Total Revolving Commitments available for the making of
Revolving Loans on such date.

“Balance Sheet Cash” means cash, as it is included on the consolidated balance
sheet of the Company and its Subsidiaries in accordance with GAAP.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Base Rate” means, for any day, the rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus  1/2 of 1% and (c) the Adjusted Eurodollar Rate that
would be applicable to a Eurodollar Rate Loan with an Interest Period of one
month commencing on such day plus 1%; provided that, notwithstanding the
foregoing, in the case of Tranche B Term Loans, the Base Rate shall at no time
be less than 2.00% per annum. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate
shall be effective on the effective day of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted Eurodollar Rate, as the case may
be.

“Base Rate Borrowing” means a Borrowing comprised of Loans that are Base Rate
Loans.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System.

“Borrowers” means, collectively, the Company and the Borrowing Subsidiaries, and
each, a “Borrower”.

“Borrower Joinder Agreement” means a Borrower Joinder Agreement substantially in
the form of Exhibit B.

“Borrower Termination Agreement” means a Borrower Termination Agreement,
substantially in the form of Exhibit C.

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurodollar Rate Loans, as to which a single
Interest Period is in effect.

 

7



--------------------------------------------------------------------------------

“Borrowing Base” means, as of any date of determination, the aggregate of the
Borrowing Base Amounts of the Eligible Collateral (determined by category of
Eligible Collateral in accordance with Schedule 1.1A), as the same may be
amended from time to time. The Borrowing Base at any time shall be determined by
reference to the most recent Borrowing Base Certificate delivered to
Administrative Agent on the Closing Date or pursuant to Section 5.1(c), as
applicable.

“Borrowing Base Amounts” as defined in Schedule 1.1A.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit D.

“Borrowing Base Coverage Ratio” means, at any time, the ratio of the Borrowing
Base in effect at such time to the US Dollar Equivalent of the Outstanding
Amount of Covered Indebtedness at such time.

“Borrowing Subsidiary” means any Subsidiary that has become a Borrowing
Subsidiary as provided in Section 2.23(a) and has not ceased to be a Borrowing
Subsidiary as provided in such Section.

“Business” as defined in Section 4.15(b).

“Business Day” means any day other than a Saturday, Sunday or a day that is a
legal holiday under the laws of the State of New York or on which banking
institutions located in such State are authorized or required by law to remain
closed; provided that, with respect to all notices, determinations, fundings and
payments in connection with the Adjusted Eurodollar Rate or any Eurodollar Rate
Loan, such day is also a day for trading by and between banks in US Dollar
deposits in the London interbank market.

“Canadian Health Care Trust Notes” means the Unsecured Promissory Note-Tranche A
due June 30, 2017, the Unsecured Promissory Note-Tranche B due June 30, 2024,
the Unsecured Promissory Note-Tranche C due June 30, 2024 and the Unsecured
Promissory Note-Tranche D due June 30, 2012, each issued by Chrysler Canada to
the Auto Sector Retiree Health Care Trust.

“Canadian Subsidiary” means any Subsidiary organized under the laws of Canada or
any province thereof.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP;
provided that a take or pay obligation in any supply arrangement between such
Person and any supplier shall not constitute a Capital Lease Obligation for
purposes of this Agreement so long as such Person shall not have purchased for
or on behalf of such supplier the equipment or other property used by

 

8



--------------------------------------------------------------------------------

such supplier to perform its obligations under such arrangement or otherwise
financed the purchase of such property by such supplier.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or Canadian government or
issued by any agency thereof and backed by the full faith and credit of the
United States or Canada, in each case maturing within one year following the
date of acquisition; (b) certificates of deposit, time deposits and eurodollar
time deposits having maturities of 12 months or less from the date of
acquisition, banker’s acceptances with maturities of 12 months or less and
overnight bank deposits, in each case issued by or constituting obligations of
any commercial bank organized under the laws of the United States or Canada or
any state or province thereof having combined capital and surplus of not less
than US$500,000,000; (c) commercial paper of an issuer rated at least “A-l” by
S&P or “P-l” by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency in the United States or Canada, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within 13 months from the date of acquisition;
(d) repurchase obligations of any bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) repurchase obligations of a broker-dealer that is (i) on the
list of primary dealers maintained by the Federal Reserve Bank of New York, as
amended from time to time, and (ii) is affiliated with a bank satisfying the
requirements of clause (b) of this definition, having a term of not more than 30
days, with respect to securities issued or fully guaranteed or insured by the
United States government; (f) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state, province,
commonwealth or territory of the United States or Canada, by any political
subdivision or taxing authority of any such state, province, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least “A-” by S&P or “A3” by
Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency; (g) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (b) of this definition; (h) corporate
notes and other debt instruments with maturities of one year or less following
the date of acquisition that are rated at least “A-” by S&P or “A3” by Moody’s ,
or carrying an equivalent rating by a nationally recognized rating agency;
(i) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated “AAA” by S&P and
“Aaa” by Moody’s and (iii) have portfolio assets of at least US$5,000,000,000;
and (j) investments in any foreign equivalents of the securities or other
instruments described in clauses (a) through (i) above, provided such
investments made through in-country banks or trust companies shall be made
through banks or trust companies which (i) have combined capital and surplus of
not less than US$500,000,000 (or the foreign currency equivalent thereof) and
(ii) (A) if the debt securities of the applicable country are rated “A-” or
higher by one or more nationally recognized rating agencies, have outstanding
debt securities rated at least “A-” by one or more nationally recognized rating
agencies or (B) otherwise, have outstanding debt securities rated no lower than
the rating of the applicable country.

 

9



--------------------------------------------------------------------------------

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit E.

“CGMI” means Citigroup Global Markets Inc.

“Change in Tax Law” means any change in the applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, in each case as related to the relevant
Tax.

“Change of Control” means the occurrence of any of the following events:
(a) prior to an IPO, any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), other than the Permitted Holders, shall
become, or obtain rights (whether by means of warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act), directly or indirectly, of a percentage of the outstanding
Voting Equity Interests in the Company greater than the percentage of the
outstanding Voting Equity Interests in the Company then owned beneficially,
directly or indirectly, by the Fiat Group; (b) after an IPO, any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), other than the Permitted Holders, shall become, or obtain rights (whether
by means of warrants, options or otherwise) to become, the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of a percentage of the outstanding Voting Equity Interests of the
Company that is (i) greater than 25% of the outstanding Voting Equity Interests
of the Company and (ii) greater than the percentage of the outstanding Voting
Equity Interests of the Company then owned beneficially, directly or indirectly,
by the Fiat Group; or (c) a majority of the board of directors of the Company
shall cease to consist of Continuing Directors.

“Chrysler Canada” means Chrysler Canada Inc., a corporation incorporated under
the Canada Business Corporations Act.

“Chrysler Canada Notes” means senior unsecured notes issued by Chrysler Canada
pursuant to any Chrysler Canada Notes Indenture and guaranteed on a secured
basis by any Credit Party.

“Chrysler Canada Notes Documents” means any Chrysler Canada Notes Indenture and
all other instruments, documents and agreements delivered by or on behalf of any
Credit Party pursuant to any Chrysler Canada Notes Indenture, including any
instruments, documents and agreements delivered in order to grant to, or perfect
in favor of, the applicable collateral agent, for the benefit of the holders of
the applicable Chrysler Canada Notes, a Lien on any property of such Credit
Party as security for the obligations under the applicable Chrysler Canada Notes
Indenture; provided that the terms of such instruments, documents and agreements
delivered pursuant to any Chrysler Canada Notes Indenture, taken as a whole,
shall not be more restrictive of the Company and its Subsidiaries, in any
material respect, than the terms of the comparable Senior Second Lien Notes
Documents.

“Chrysler Canada Notes Indenture” means any indenture entered into by and among
Chrysler Canada, any Subsidiaries party thereto as guarantors, the trustee named
therein and any other Person party thereto, the covenants, events of default,
guarantees and other terms

 

10



--------------------------------------------------------------------------------

of which (other than interest rate, call features and redemption premiums),
taken as a whole, are not more restrictive of the Company and its Subsidiaries,
in any material respect, than the terms of the Senior Second Lien Notes
Indenture.

“Citibank” as defined in the preamble hereto.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Tranche B Term Loans or Incremental Term Loans of any Series, (b) any
Commitment, refers to whether such Commitment is a Revolving Commitment, a
Tranche B Term Loan Commitment or an Incremental Term Loan Commitment of any
Series and (c) any Lender, refers to whether such Lender has a Loan or
Commitment of a particular Class.

“Closing Date” means the date on which the conditions specified in Section 3.1
have been satisfied (or waived in accordance with Section 9.5) and the Tranche B
Term Loans are made, which date is May 24, 2011.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F.

“Code” means the Internal Revenue Code of 1986.

“Co-Issuer Subsidiary” means CG Co-Issuer Inc., a Delaware corporation and
Wholly Owned Subsidiary of the Company.

“Collateral” means all property of the Credit Parties, now owned or hereafter
acquired, in which a Credit Party has granted a Lien pursuant to any Credit
Document.

“Collateral Agent” means Citibank, N.A., acting through its agency and trust
department, in its capacity as collateral agent for the Secured Parties under
the Credit Documents, and its successors in such capacity as provided in
Section 8.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Collateral Agent shall have received from the Company and each
Additional Guarantor either (i) a counterpart of the Guarantee and Collateral
Agreement duly executed and delivered on behalf of such Person or (ii) in the
case of any Person that becomes an Additional Guarantor after the Closing Date,
a supplement to the Guarantee and Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person;

(b) in the case of any Person that becomes an Additional Guarantor after the
Closing Date, the Administrative Agent shall have received (i) documents and
opinions of the type referred to in Sections 3.1(b) and 3.1(k) with respect to
such Additional Guarantor and (ii) a collateral questionnaire, in form
substantially identical to the Collateral Questionnaire, executed by a
Responsible Officer of such Additional Guarantor, together with all attachments
contemplated thereby;

 

11



--------------------------------------------------------------------------------

(c) subject to Section 5.7(i), all Equity Interests owned by or on behalf of any
Credit Party shall have been pledged pursuant to the Guarantee and Collateral
Agreement and, in the case of Equity Interests in any Foreign Subsidiary, where
the Collateral Agent so requests in connection with the pledge of such Equity
Interests, a Foreign Pledge Agreement, and the Collateral Agent shall, to the
extent required by the Guarantee and Collateral Agreement or such Foreign Pledge
Agreement, have received certificates or other instruments representing all such
Equity Interests, together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank;

(d) (i) all indebtedness of the Company and each Subsidiary that is owing to any
Credit Party, to the extent in existence on the Closing Date, shall be evidenced
either by a promissory note or the Intercompany Note and, to the extent entered
into after the Closing Date, shall be evidenced by the Intercompany Note and
(ii) all indebtedness of any other Person in a principal amount of US$7,500,000
or more that is owing to any Credit Party shall be evidenced by a promissory
note and, in each case, shall have been pledged pursuant to the Guarantee and
Collateral Agreement, and the Collateral Agent shall have received all such
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;

(e) all documents and instruments, including UCC financing statements, required
by applicable law or reasonably requested by the Collateral Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Collateral Documents and perfect such Liens to the extent required by, and with
the priority required by, the Collateral Documents shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;

(f) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Estate Asset, duly executed and delivered by the
record owner of such Material Real Estate Asset, (ii) a policy or policies of
title insurance issued by a nationally recognized title insurance company
insuring the Lien of each Mortgage as a valid and enforceable Lien on the
Material Real Estate Asset described therein, free of any other Liens other than
Permitted Liens, together with such endorsements, coinsurance and reinsurance as
the Collateral Agent may reasonably request, (iii) if any Material Real Estate
Asset is located in an area determined by the Federal Emergency Management
Agency to have special flood hazards, evidence of such flood insurance as may be
required under applicable law, including Regulation H of the Board of Governors,
and (iv) such abstracts, existing surveys, appraisals, legal opinions and other
documents as the Collateral Agent may reasonably request with respect to any
such Mortgage or Material Real Estate Asset;

(g) with respect to each Deposit Account and each securities account maintained
by any Credit Party with any depositary bank or securities intermediary (other
than (i) any Deposit Account the funds in which are used, in the ordinary course
of business, solely for the payment of taxes, salaries and wages, workers’
compensation and similar expenses, (ii) check disbursement accounts,
(iii) Deposit Accounts the daily balance in which does not at any time exceed
US$1,000,000 for any such account or US$5,000,000 for all such accounts and
(iv) any Deposit Account or securities account the funds or securities in which
consist solely of amounts pledged or deposited under clause (f) (solely in
respect of the existing obligations identified on Schedule 6.3A to the
Disclosure Letter (and any renewal or replacement thereof permitted by

 

12



--------------------------------------------------------------------------------

such clause (f)), (n), (s)(ii), (t) or (u) of the definition of Permitted
Liens), the Collateral Agent shall have received a counterpart, duly executed
and delivered by the applicable Credit Party and such depositary bank or
securities intermediary, as the case may be, of a Control Agreement; and

(h) each Credit Party shall have obtained all material consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Collateral Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal
opinions, consents, approvals or other deliverables with respect to, any
particular assets of the Credit Parties if, and for so long as, the Collateral
Agent, in consultation with the Company, determines that the cost of creating or
perfecting such pledges or security interests in such assets, or obtaining such
title insurance, legal opinions, consents, approvals or other deliverables in
respect of such assets would be excessive in view of the benefits to be obtained
by the Lenders therefrom. Without limiting the foregoing, the Collateral Agent,
after consultation with the Administrative Agent, may grant extensions of time
for the creation and perfection of security interests in or the obtaining of
title insurance, legal opinions, consents, approvals or other deliverables with
respect to particular assets or the provision of any Obligations Guarantee by
any Subsidiary (including extensions beyond the Closing Date or in connection
with assets acquired, or Subsidiaries formed or acquired, after the Closing
Date) where it determines that such action cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
to be accomplished by this Agreement or the Collateral Documents. Without
limiting the foregoing, until the 90th day following the Closing Date (or, in
the case of paragraph (f) of this definition, until the 180th day following the
Closing Date), the failure to deliver any Real Estate Deliverable or
Post-Closing Deliverable shall not prevent the requirements of paragraphs
(b) through (h) of this definition from being satisfied so long as the Company
and its Subsidiaries shall be using commercially reasonable efforts to deliver
the Real Estate Deliverables and the Post-Closing Deliverables at the earliest
reasonably practicable time.

“Collateral Documents” means the Guarantee and Collateral Agreement, the
Intercreditor Agreement, any Additional Intercreditor Agreements, any Permitted
Additional First Lien Intercreditor Agreement, the Mortgages, the Intellectual
Property Security Agreements, the Control Agreements, the Foreign Pledge
Agreements, if any, and all other instruments, documents and agreements
delivered by or on behalf of any Credit Party pursuant to this Agreement or any
of the other Credit Documents in order to grant to, or perfect in favor of, the
Collateral Agent, for the benefit of the Secured Parties, a Lien on any property
of such Credit Party as security for the Obligations.

“Collateral Questionnaire” means the Collateral Questionnaire delivered by the
Company pursuant to Section 3.1(h).

“Commitment” means a Revolving Commitment or a Term Loan Commitment.

 

13



--------------------------------------------------------------------------------

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is part of a group that includes the Company and that is treated as a single
employer under section 414(b) or (c) of the Code.

“Company” as defined in the preamble hereto.

“Comparable Treasury Issue” means the United States Treasury security selected
by a Reference Treasury Dealer appointed by the Administrative Agent after
consultation with the Company as having a maturity nearest to the first
anniversary of the Closing Date that would be utilized, at the time of selection
and in accordance with customary financial practice, in pricing new issues of
corporate debt securities of comparable maturity to the remaining period prior
to the first anniversary of the Closing Date.

“Comparable Treasury Price” means, for any date, (a) the average of the bid and
asked prices for the Comparable Treasury Issue (expressed in each case as a
percentage of its principal amount) on the third Business Day preceding such
date, as set forth in the most recently published statistical release designated
“H.15(519)” (or any successor release) published by the Board of Governors and
which establishes yields on actively traded United States Treasury securities
adjusted to constant maturity under the caption “Treasury Constant Maturities”,
or (b) if such release (or any successor release) is not published or does not
contain such prices on such Business Day, the average of the Reference Treasury
Dealer Quotations for such date.

“Compliance Certificate” means a Compliance Certificate duly executed by a
Responsible Officer, substantially in the form of Exhibit G.

“Confidential Information” as defined in Section 9.17.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated May 1, 2011, relating to the credit facilities provided herein.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures made by the Company and the Subsidiaries during such period that
are or should be included in “purchase of property, plant and equipment” or
similar items, or that should otherwise be capitalized, on a consolidated
statement of cash flows of the Company for such period prepared in conformity
with GAAP; provided that Consolidated Capital Expenditures shall not include any
expenditures for replacements and substitutions of fixed assets, capital assets
or equipment to the extent made with Net Cash Proceeds invested pursuant to
Section 2.13(a) or 2.13(b).

“Consolidated Current Assets” means the total assets of the Company and the
Subsidiaries on a consolidated basis that may properly be classified as current
assets in conformity with GAAP, excluding Balance Sheet Cash and Cash
Equivalents.

“Consolidated Current Liabilities” means the total liabilities of the Company
and the Subsidiaries on a consolidated basis that may properly be classified as
current liabilities in conformity with GAAP, excluding the current portion of
Long-Term Indebtedness.

 

14



--------------------------------------------------------------------------------

“Consolidated Excess Cash Flow” means, for any Fiscal Year, an amount equal to:

(a) the sum, without duplication, of:

(i) Net Income for such Fiscal Year, adjusted to exclude any gains or losses
attributable to Asset Sales and Recovery Events; plus

(ii) to the extent deducted in determining Net Income for such Fiscal Year,
total depreciation expense, total amortization expense and other noncash charges
and losses for such Fiscal Year (excluding any such noncash charge to the extent
that it represents an accrual or reserve for a potential cash item in any future
period); plus

(b) the Consolidated Working Capital Adjustment; minus

(c) the sum, without duplication, of:

(i) to the extent recognized in determining Net Income for such Fiscal Year, any
noncash gains for such Fiscal Year (excluding any such noncash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item in any prior period); plus

(ii) the sum, without duplication and only to the extent made from Internally
Generated Cash for such Fiscal Year, of: (A) the aggregate amount of
Consolidated Capital Expenditures made by the Company and the Subsidiaries
during such Fiscal Year, and (B) the aggregate amount of scheduled repayments
and mandatory prepayments of Indebtedness, excluding any mandatory or voluntary
prepayments of Term Loans or any repayments or prepayments of revolving
extensions of credit (except to the extent that any such prepayment or repayment
is accompanied by a permanent reduction in the related revolving commitments).

“Consolidated Interest Expense” means, for any period, (a) the sum, without
duplication, of (i) the total interest expense whether or not paid in cash
(including imputed interest expense in respect of Capital Lease Obligations) of
the Company and the Subsidiaries for such period, determined on a consolidated
basis in conformity with GAAP, (ii) any interest, financing fees or other
financing costs becoming payable in Cash by the Company or any Subsidiary during
such period in respect of Indebtedness to the extent such interest, financing
fees or other financing costs shall have been capitalized rather than included
in total interest expense for such period in conformity with GAAP, (iii) all net
costs becoming payable in Cash by the Company or any Subsidiary during such
period under interest rate Swap Agreements relating to Indebtedness, and
(iv) amounts attributable to amortization of debt discounts or accrued interest
payable in kind for such period to the extent not included in total interest
expense for such period in conformity with GAAP, minus (b) the sum, without
duplication, of (i) to the extent included in such total interest expense for
such period, the sum of noncash amounts attributable to amortization or
write-off of capitalized interest, financing fees or other financing costs paid
in a previous period and (ii) to the extent included in such total interest
expense for such period, any acceleration of debt discount and associated debt
issuance costs, in each case attributable to the prepayment of the UST Credit
Agreement or the EDC Credit

 

15



--------------------------------------------------------------------------------

Agreement on the Closing Date or to any prepayment of the VEBA Notes permitted
by this Agreement; provided that, to the extent any Credit Party shall incur any
Guarantee Obligations in respect of any Indebtedness of any joint venture (or
any holding company thereof) that is not a Subsidiary in reliance on clause
(n)(i) of the definition of the term “Permitted Indebtedness”, for so long as
such Guarantee Obligations remain outstanding, an amount of the Indebtedness of
such joint venture (or holding company thereof) equal to the amount of such
Guarantee Obligations shall be deemed to be Indebtedness of such Credit Party
for purposes of calculating Consolidated Interest Expense of the Company and the
Subsidiaries. Notwithstanding anything to the contrary contained herein,
Consolidated Interest Expense, calculated on a pro forma basis giving effect to
the Transactions, shall be deemed to be US$254,000,000, US$256,000,000,
US$274,000,000 and US$274,000,000 for the Fiscal Quarters ended on June 30,
2010, September 30, 2010, December 31, 2010 and March 31, 2011, respectively.

“Consolidated Net Income” means, for any period, the Net Income of the Company
and its Subsidiaries (excluding the Net Income of any Subsidiary designated as
an “Unrestricted Subsidiary” (or similar term) under the Senior Second Lien
Notes Indenture, any Additional Senior Second Lien Notes Indenture or any
Permitted Refinancing of the foregoing; provided, however, that Consolidated Net
Income shall not exclude such Net Income to the extent of the amount of
dividends or distributions or other payments that are actually paid by any
“Unrestricted Subsidiary” in Cash or Cash Equivalents (or to the extent
converted into Cash or Cash Equivalents) to the Company or a Subsidiary
designated as a “Restricted Subsidiary” (or similar term) under the Senior
Second Lien Notes Indenture, any Additional Senior Second Lien Notes Indenture
or any Permitted Refinancing of the foregoing in respect of such period)
calculated on a consolidated basis for such period; provided, however, that,
without duplication, (i) any net after-tax effect of extraordinary,
non-recurring or unusual gains or losses shall be excluded, (ii) any net
after-tax effect of income (loss) from disposed or discontinued operations to
the extent included in discontinued operations prior to consummation of the
disposition thereof and any net after-tax gains or losses on disposal of
disposed, abandoned or discontinued operations shall be excluded and (iii) any
net after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Company, shall be excluded.

“Consolidated Secured Debt” means, at any date, the amount of Consolidated Total
Debt secured by any Lien on any assets of the Company or any Subsidiary as of
such date.

“Consolidated Senior Secured Debt” means, at any date, the amount of
Consolidated Total Debt secured by any Lien on any assets of the Company or any
Subsidiary as of such date; provided that the term “Consolidated Senior Secured
Debt” shall not include (a) any Indebtedness that is secured solely by Liens
that are junior to the Liens securing the Obligations and is subject to the
Intercreditor Agreement, any Additional Intercreditor Agreement or another
intercreditor agreement with the Collateral Agent on substantially the same
terms and (b) Indebtedness of any Foreign Subsidiary (other than any Canadian
Subsidiary) that constitutes Non-Recourse Debt.

“Consolidated Total Assets” means, at any date, with respect to any Person, the
amount set forth opposite the caption “total assets” (or any like caption) on
the most recent consolidated balance sheet (or the equivalent) of such Person
and its consolidated Subsidiaries.

 

16



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, as of any date, the sum of (a) the aggregate
principal amount of Indebtedness (other than the VEBA Notes) of the Company and
the Subsidiaries outstanding as of such date that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in conformity
with GAAP (but without giving effect to any election to value any Indebtedness
at “fair value” or any other accounting principle that results in the amount of
any such Indebtedness (other than zero coupon Indebtedness) as reflected on such
balance sheet to be below the stated principal amount of such Indebtedness) and
(b) the greater of (i) the amount at which the VEBA Notes are carried on the
books of the Company on such date calculated in conformity with GAAP; and
(ii) the face amount of the outstanding VEBA Notes on such date multiplied by a
percentage (expressed as a decimal) of which the numerator is the amount at
which the VEBA Notes were carried on the books of the Company at March 31, 2011,
and the denominator is the outstanding face amount of the VEBA Notes at
March 31, 2011; provided that the term “Consolidated Total Debt” shall not
include any Indebtedness of the ABS Subsidiaries or in respect of the Gold Key
Lease Program.

“Consolidated Working Capital” means, as of any date, the excess of
(a) Consolidated Current Assets of the Company and the Subsidiaries as of such
date over (b) Consolidated Current Liabilities of the Company and the
Subsidiaries as of such date.

“Consolidated Working Capital Adjustment” means, for any Fiscal Year, the amount
(which may be a negative number) by which Consolidated Working Capital as of the
beginning of such Fiscal Year exceeds (or is less than) Consolidated Working
Capital as of the end of such Fiscal Year. In calculating the Consolidated
Working Capital Adjustment for any Fiscal Year, there shall be excluded the
effect of any Material Acquisition made during such Fiscal Year; provided that
there shall be included with respect to any Material Acquisition made during
such Fiscal Year an amount (which may be a negative number) by which the
Consolidated Working Capital attributable to the Person or Persons acquired in
such Material Acquisition as of the time of such Material Acquisition exceeds
(or is less than) Consolidated Working Capital attributable to such Person or
Persons as of the end of such Fiscal Year.

“Continuing Directors” means the members of the board of directors of the
Company on the Closing Date, after giving effect to the transactions
contemplated hereby, and each other director of the Company that shall have been
(a) appointed pursuant to the provisions of the LLC Operating Agreement as in
effect on the date hereof (or a shareholders agreement giving effect to such
provisions of the LLC Operating Agreement in the event of a Corporate
Reorganization), (b) nominated for election or elected by a majority of the
then-Continuing Directors or by a Permitted Holder or (c) appointed by any
shareholder pursuant to any shareholders agreement to which the Company is a
party.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies, or the dismissal or appointment of the management, of such Person,
whether through the ownership of Securities, by contract or otherwise. Without
limiting the foregoing, a Person shall be deemed to

 

17



--------------------------------------------------------------------------------

have Control (a) of any general partnership or limited partnership of which such
Person is a general partner, (b) of any limited liability company of which such
Person is a managing member or manager or substantial equivalent thereto and
(c) of any trust of which such Person is the trustee; provided that such general
partner, managing member, manager (or substantial equivalent thereto) or trustee
has the right to exercise managerial power with respect to such Person, and not
simply veto or voting rights only as to major decisions. The words
“Controlling”, “Controlled by” and “under common Control with” shall have
correlative meanings.

“Control Agreement” means, with respect to any Deposit Account or securities
account maintained by any Credit Party, a control agreement in form and
substance reasonably satisfactory to the Collateral Agent, duly executed and
delivered by such Credit Party and the depositary bank or the securities
intermediary, as the case may be, with which such account is maintained.

“Controlled Affiliate” as defined in Section 4.20.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit H.

“Conversion Vehicle Wholesale Financing Program” means any program whereby a
financing company (including Ally or any of its affiliates) provides Wholesale
Financing to any Upfitter (i) for the sole purpose of financing the purchase by
such Upfitter of vehicles from the Company or one of its Subsidiaries,
(ii) pursuant to which such Upfitter stores, upfits and otherwise modifies such
vehicles, (iii) that is secured by such vehicles, (iv) pursuant to which the
Company or any of its Affiliates is obligated to repurchase such vehicles from
such Upfitter, and (v) that is repaid with the proceeds of such sale.

“Corporate Reorganization” means any transaction or series of transactions,
including through a merger or other creation of a holding company, for the
purpose of converting the Company from a limited liability company into a
corporation.

“Covered Indebtedness” means, at any time, the Outstanding Amount of (a) all
Credit Extensions under this Agreement, (b) any Permitted Additional First Lien
Debt, (c) any Permitted First Lien Non-Loan Exposure and (d) any DOE Pari Passu
Amount.

“Credit Date” means the date of any Credit Extension.

“Credit Document” means any of this Agreement, the Incremental Assumption
Agreements, the Extension Agreements, the Borrower Joinder Agreements, the
Borrower Termination Agreements, the Collateral Documents and, except for
purposes of Section 9.5, the Notes, if any, any documents or certificates
executed by any Borrower in favor of any Issuing Bank relating to Letters of
Credit, the Collateral Questionnaire and all other documents, certificates,
instruments or agreements executed and delivered by or on behalf of any Borrower

 

18



--------------------------------------------------------------------------------

or other Credit Party for the benefit of any Agent, any Issuing Bank or any
Lender in connection herewith on or after the date hereof.

“Credit Extension” means the making of a Loan or the issuance, amendment (if
increasing the face amount thereof), renewal or extension of a Letter of Credit.

“Credit Parties” means the Company and each Subsidiary Guarantor; provided that,
a Transparent Subsidiary that is party to a Collateral Document shall be
considered a Credit Party for purposes of the following provisions: (i) the
definitions of Collateral, Material Unsecured Indebtedness and Non-Recourse
Debt, and (ii) Sections 3, 4, 5, 6.12, 7 and 8; provided further, that for the
avoidance of doubt such Transparent Subsidiary shall not be a Credit Party for
purposes of the definitions of Excluded Disposition, Excluded Subsidiaries or
Permitted Indebtedness.

“De Minimis Subsidiary” means any Subsidiary of the Company that is not a
Subsidiary Guarantor that has Consolidated Total Assets with a Net Book Value of
less than US$50,000,000.

“Default” means any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender” means, subject to Section 2.21(b), any Revolving Lender,
that (a) has failed (i) to fund all or any portion of its Revolving Loans within
two Business Days of the date such Revolving Loans were required to be funded
hereunder unless such Revolving Lender notifies the Administrative Agent and the
Company in writing that such failure is the result of such Revolving Lender’s
determination that one or more conditions precedent to funding has not been
satisfied (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing), or (ii) to pay to
the Administrative Agent, any Issuing Bank or any other Revolving Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified the Company, the Administrative Agent or any Issuing Bank
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Revolving Lenders’ obligation to fund a
Revolving Loan hereunder and states that such position is based on such
Revolving Lender’s determination that a condition precedent to funding cannot be
satisfied (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement)), (c) that
has failed, within three Business Days after written request by the
Administrative Agent, to confirm in writing to the Administrative Agent that it
will comply with its prospective funding obligations hereunder, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under the Bankruptcy Code or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or

 

19



--------------------------------------------------------------------------------

assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Revolving Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in such Revolving Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Revolving Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Revolving Lender (or such Governmental Authority) to reject, repudiate, disavow
or disaffirm any contracts or agreements made with such Revolving Lender. Any
determination by the Administrative Agent that a Revolving Lender is a
Defaulting Lender under clause (a), (b), (c) or (d) above shall be conclusive
and binding absent manifest error, and such Revolving Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.21(b)) upon delivery of written
notice of such determination to the Company, each Issuing Bank and each
Revolving Lender.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Designated Cash Management Obligations” obligations of the Company or any
Subsidiary in respect of banking, cash management (including, without
limitation, automated clearinghouse transactions), custody and other similar
services and company paid credit cards that permit employees to make purchases
on behalf of the Company or such Subsidiary, in each case owed to any bank,
financial institution, investment bank or other entity that is a Lender or an
Affiliate of a Lender or is, or was on the Closing Date, an Agent, an Arranger
or any Affiliate of any of the foregoing that have been designated by the
Company as Permitted First-Lien Non-Loan Exposure under the Guarantee and
Collateral Agreement and have not ceased to constitute Permitted First-Lien
Non-Loan Exposure under the provisions of the Guarantee and Collateral
Agreement.

“Designated SPEs” means Auburn Hills Mezzanine LLC and Auburn Hills Owner LLC.

“Designated Swap Obligations” means all obligations of every nature of the
Company or any Subsidiary under each Swap Agreement that (a) is with a
counterparty that is, or was on the Closing Date, an Agent, an Arranger or any
Affiliate of any of the foregoing, whether or not such counterparty shall have
been an Agent, an Arranger or any Affiliate of any of the foregoing at the time
such Swap Agreement was entered into, (b) is in effect on the Closing Date with
a counterparty that is a Lender or an Affiliate of a Lender as of the Closing
Date or (c) is entered into after the Closing Date with a counterparty that is a
Lender or an Affiliate of a Lender at the time such Swap Agreement is entered
into, whether for interest (including interest that, but for the filing of a
petition in bankruptcy with respect to the Company or such Subsidiary, as the
case may be, would have accrued on any such obligation, whether or not a claim
is allowed against the Company or such Subsidiary for such interest in the
related bankruptcy proceeding), payments for early termination of such Swap
Agreement, fees, expenses, indemnification or otherwise that have been
designated by the Company as Permitted First-Lien Non-Loan Exposure under the
Guarantee and Collateral Agreement and have not

 

20



--------------------------------------------------------------------------------

ceased to constitute Permitted First-Lien Non-Loan Exposure under the provisions
of the Guarantee and Collateral Agreement.

“Disclosure Letter” means the Disclosure Letter dated the Closing Date, duly
executed and delivered by the Company to the Administrative Agent and the
Lenders at the time this Agreement is executed and delivered.

“Disinterested Directors” means, with respect to any transaction, the
disinterested members (within the meaning of Section 144 of the Delaware General
Corporation Law with respect to a matter in which any member of the Fiat Group
has any interest) of the board of directors of the Company or any duly
constituted committee of the board of directors of the Company comprised only of
such disinterested directors.

“Disposition” means, with respect to any property, any sale, transfer or other
disposition thereof (and shall include the issuance of Equity Interests) (other
than the incurrence or grant of any Lien or the occurrence of any Recovery
Event); and the terms “Dispose” and “Disposed of” shall have correlative
meanings.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the occurrence of any condition or event, (a) matures or is mandatorily
redeemable (other than solely for Equity Interests in such Person that are not
otherwise Disqualified Equity Interests and Cash in lieu of fractional shares of
such Equity Interests), whether pursuant to a sinking fund obligation or
otherwise, (b) is redeemable at the option of the holder thereof (other than
solely for Equity Interests in such Person that do not constitute Disqualified
Equity Interests and Cash in lieu of fractional shares of such Equity
Interests), in whole or in part, or is required to be repurchased by the Company
or any Subsidiary, in whole or in part, at the option of the holder thereof or
(c) is or becomes convertible into or exchangeable, either mandatorily or at the
option of the holder thereof, for Indebtedness or any other Equity Interests
(other than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and Cash in lieu of fractional shares of such
Equity Interests), in each case, prior to the date that is 91 days after the
latest Maturity Date at the time of the issuance thereof, except, in the case of
clauses (a) and (b), as a result of a “change of control” or “asset sale”, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior payment in full of all
Obligations, the cancelation or expiration of all Letters of Credit and the
termination of the Commitments.

“Disqualified Lender” means any Person set forth on Schedule 1.1B.

“Documentation Agents” means MSSF, GSLP and ML, each in its capacity as a
documentation agent for the credit facilities established under this Agreement.

“DOE” means the United States Department of Energy.

“DOE Assets” means ATVM Assets (a) that are purchased (or, in the case of
Intellectual Property, developed) after the effectiveness of any Permitted DOE
Facility with the

 

21



--------------------------------------------------------------------------------

proceeds of borrowings under such Permitted DOE Facility (or with funds of the
Company that are reimbursed with borrowings under such Permitted DOE Facility),
or in respect of which costs have been incurred or payments have been made by
the Company or any of its Subsidiaries after June 9, 2009, and prior to the
effectiveness of any Permitted DOE Facility, (b) that form part of projects of
the Company and the Subsidiaries that have been approved by the DOE for
financing under the ATVM Program, (c) that will, at all times after the
effectiveness of any Permitted DOE Facility, be specifically identifiable (by
type of asset and by purchase order number, serial number or other information)
by reference to records maintained by the Company and (d) in the case of ATVM
Assets acquired (or, in the case of Intellectual Property, developed) prior to
the effectiveness of any Permitted DOE Facility, that have an aggregate value
(based, in the case of assets other than Intellectual Property, on the Eligible
Value of such assets on the date hereof, and in the case of Intellectual
Property, on the book value of such assets on the date hereof) not greater than
US$1,500,000,000.

“DOE Pari Passu Amount” means, at any time, 50% of the principal amounts
advanced under any Permitted DOE Facility minus the sum of (a) any principal
amount repaid or discharged under such Permitted DOE Facility through the
exercise of remedies in respect of Collateral not constituting DOE Assets and
(b) 50% of the aggregate principal amount otherwise repaid, prepaid or
discharged under such Permitted DOE Facility; provided that the DOE Pari Passu
Amount shall not at any time exceed US$1,750,000,000.

“DOE Second Lien Amount” means, at any time, the aggregate principal amount
advanced and outstanding under any Permitted DOE Facility, provided that the DOE
Second Lien Amount shall not at any time exceed US$3,500,000,000.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“EBITDA” means, for any period, the Net Income of the Company and the
Subsidiaries determined on a consolidated basis under GAAP for such period
(1) increased (without duplication and to the extent deducted in determining Net
Income for such period) by: (a) income tax expense of the Company and the
Subsidiaries for such period; plus (b) net interest expense of the Company and
the Subsidiaries for such period, excluding interest expense related to finance
activities associated with a vehicle lease portfolio known as the Gold Key Lease
Program; plus (c) depreciation and amortization expense for plant, property and
equipment and amortization of intangibles and equipment on lease of the Company
and the Subsidiaries for such period, excluding depreciation and amortization
expense for vehicles held for lease; plus (d) pension, OPEB and other employee
benefit costs (in each case other than current service costs) of the Company and
the Subsidiaries; plus (e) nonrecurring restructuring expenses of the Company
and the Subsidiaries; plus (f) other financial expense of the Company and the
Subsidiaries, determined in accordance with the Company’s past practices; plus
(g) other unusual and infrequent costs, charges and expenses of the Company and
the Subsidiaries consistent in nature and scope with the Company’s past practice
or customary practice in the Company’s industry; and (2) decreased (without
duplication and to the extent included in determining Net Income for such
period) by: (a) income tax benefits of the Company and the Subsidiaries; plus
(b) any non-cash gains (net of non-cash losses to the extent not otherwise added
back pursuant to clause (1) above) increasing Net Income of the Company and the
Subsidiaries for such period,

 

22



--------------------------------------------------------------------------------

excluding any non-cash gain to the extent it represents the reversal of an
accrual or reserve for a potential cash item that reduced EBITDA in any prior
period; plus (c) restructuring income or gains of the Company and the
Subsidiaries for such period; plus (d) gains from asset dispositions outside the
ordinary course of business and other unusual and infrequent income or gains of
the Company and the Subsidiaries consistent in nature and scope with the
Company’s past practice or customary practice in the Company’s industry; in each
case under clauses (1) and (2) above determined on a consolidated basis under
GAAP. For purposes of this Agreement, EBITDA for any period shall be adjusted on
a pro forma basis to include any Material Acquisition and any Material
Disposition consummated by the Company or any Subsidiary during such period in
accordance with Section 1.2(c).

“EDC Credit Agreement” means the Amended and Restated Loan Agreement dated as of
June 10, 2009, among Chrysler Canada, the other loan parties party thereto and
Export Development Canada, as amended, restated, supplemented or otherwise
modified from time to time.

“EISA” means Energy Independence and Security Act of 2007 (Public Law 110-140;
42 U.S.C. 17013).

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds of any Lender being treated as a
single Eligible Assignee for all purposes hereof) and (b) any commercial bank,
insurance company, investment or mutual fund or other Person that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
that extends credit or buys commercial loans in the ordinary course of business;
provided that no natural person, Disqualified Lender, Credit Party or Affiliate
of any Credit Party shall be an Eligible Assignee.

“Eligible Collateral” as defined in Schedule 1.1A.

“Eligible P&E” as defined in Schedule 1.1A.

“Eligible Real Estate” as defined in Schedule 1.1A.

“Eligible Value” as defined in Schedule 1.1A.

“Embargoed Person” as defined in Section 4.21(a)(ii).

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise) by any Governmental Authority or by or on
behalf of any other Person, arising (a) pursuant to or in connection with any
actual or alleged violation of any Environmental Law, (b) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity or
(c) in connection with any actual or alleged damage, injury, threat or harm to
the health and safety of any Person or to natural resources or the environment.

“Environmental Laws” means any and all foreign, Federal, state, provincial,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirements
of Law (including common

 

23



--------------------------------------------------------------------------------

law) regulating, relating to or imposing liability or standards of conduct
concerning protection of human health as it relates to any Materials of
Environmental Concern, the environment or natural resources, as now or may at
any time hereafter be in effect.

“Environmental Permits” means any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Eurodollar Rate Borrowing” means a Borrowing comprised of Loans that are
Eurodollar Rate Loans.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means any event or condition set forth in Section 7.1.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Dispositions” means, collectively:

(a) Dispositions of inventory or receivables (including interests in lease
receivables) in the ordinary course of business;

(b) Dispositions of obsolete, worn out or surplus property, including leases
with respect to facilities that are temporarily not in use or pending their
disposition;

(c) Dispositions of equipment and tooling between or among the Group Members in
the ordinary course of business;

(d) Dispositions of accounts receivable more than 90 days past due in connection
with the compromise, settlement or collection thereof on market terms;

(e) Dispositions of any Equity Interests of any JV Subsidiary in accordance with
the applicable joint venture agreement relating thereto;

(f) any Disposition of (i) any Subsidiary’s Equity Interests to the Company or
any Subsidiary Guarantor, or (ii) any Excluded Subsidiary’s (other than any
Excluded Subsidiary, the stock of which is pledged as Collateral) stock or
assets to the Company, any Subsidiary Guarantor or any other Excluded
Subsidiary;

 

24



--------------------------------------------------------------------------------

(g) to the extent allowable under Section 1031 of the Code, any Disposition of
assets in exchange for other like property for use in a business of the Company
and its Subsidiaries;

(h) any Disposition of cash, Cash Equivalents or Marketable Securities in a
manner that is not prohibited by the terms of this Agreement or the other Credit
Documents;

(i) any Disposition by the Company or any of its Subsidiaries of any dealership
property or Equity Interests in a dealership Subsidiary to the operating
management of a dealership or any Disposition of property in connection with any
dealer optimization plan, in each case in the ordinary course of business;

(j) any Disposition of assets between or among the Credit Parties, any
Disposition of assets from any Transparent Subsidiary or Excluded Subsidiary to
a Credit Party, any Disposition of assets between or among Transparent
Subsidiaries and any Disposition of assets between or among Excluded
Subsidiaries;

(k) any Disposition under the Auto Finance Operating Agreement, the Gold Key
Lease Program, the Gelco Lease Program or the Conversion Vehicle Wholesale
Financing Program;

(1) the licensing and sublicensing of Intellectual Property or other general
intangibles to third persons in the ordinary course of business;

(m) any Disposition of Intellectual Property by a Group Member that such Group
Member, in its good faith judgment, has determined is no longer used in or
necessary for the conduct of its business;

(n) any Disposition that is provided for in the Specified Documents as in effect
on the date hereof;

(o) licensing of trade names for use in other industries;

(p) any Disposition necessary to effect a Corporate Reorganization;

(q) any exchange of assets for assets related to a Similar Business of
comparable or greater value or usefulness to the business of the Company and its
Subsidiaries as a whole, as determined in good faith by the Company, which, in
the case of an exchange of assets with a fair value in excess of US$500,000,000,
shall be determined in good faith by the board of directors of the Company; and

(r) any Disposition of stock or assets listed on Schedule 1.1C.

“Excluded Subsidiary” means (a) any JV Subsidiary, (b) any 956 Subsidiary,
(c) any De Minimis Subsidiary, (d) any ABS Subsidiary, (e) any MID or
(f) Designated SPEs. For the avoidance of doubt, (i) each of Chrysler de
Venezuela LLC, Chrysler Group Global Electric Motorcars LLC and Chrysler Group
NEV Service LLC shall be an Excluded Subsidiary (provided, that if Chrysler de
Venezuela LLC is still a Domestic Subsidiary on the first

 

25



--------------------------------------------------------------------------------

anniversary of the Closing Date, such Subsidiary shall cease to be an Excluded
Subsidiary on such date and the Company shall cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary within 30 days
following such date) and (ii) no Credit Party shall be an Excluded Subsidiary.

“Excluded Tax” means any of (a) any branch profits Taxes imposed by the United
States of America (or similar Taxes imposed by a Non-US Jurisdiction), or
(b) Taxes imposed as a result of a present or former connection between the
Lender and the jurisdiction imposing such Taxes (other than a connection arising
solely from such Lender having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to, this
Agreement).

“Executive Order” as defined in Section 4.21(a)(i).

“Extending Lenders” as defined in Section 2.25(a).

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Company, the
Administrative Agent and one or more Extending Lenders, effecting one or more
Extension Permitted Amendments and such other amendments hereto and to the other
Credit Documents as are contemplated by Section 2.25.

“Extension Offer” as defined in Section 2.25(a).

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Credit Documents, effected in connection with an Extension Offer pursuant
to Section 2.25, providing for an extension of the Maturity Date applicable to
the Loans and/or Commitments of the Extending Lenders and, in connection
therewith, (a) an increase or decrease in the Applicable Rate with respect to
the Loans and/or Commitments of the Extending Lenders and/or (b) an increase or
decrease in the fees payable to, or the inclusion of new fees to be payable to,
the Extending Lenders.

“Extension Request Class” as defined in Section 2.25(a).

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date of
this Agreement and any regulations promulgated thereunder and any interpretive
guidance thereof issued by the relevant Governmental Authority, whether issued
before or after the date of this Agreement.

“Federal Funds Effective Rate” means, for any day, the rate per annum (expressed
as a decimal rounded upwards, if necessary, to the next 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the immediately preceding Business Day as so published on the
immediately succeeding Business Day, and (b) if no such rate is so published on
such

 

26



--------------------------------------------------------------------------------

immediately succeeding Business Day, the Federal Funds Effective Rate for such
day shall be the average rate charged to the Administrative Agent on such day on
such transactions as shall be reasonably determined by the Administrative Agent.

“Fiat Group” means Fiat S.p.A. and any of its Affiliates (other than the Company
or any of its Subsidiaries).

“Financial Officer Certification” means, with respect to any consolidated
financial statements of any Person, a certificate of the chief financial officer
of such Person stating that such financial statements fairly present, in all
material respects, the consolidated financial position of such Person and its
Subsidiaries as of the dates indicated and the consolidated results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a consistent basis (except as otherwise disclosed in such
financial statements), subject to changes resulting from audit and normal
year-end adjustments.

“Financing Transactions” means the execution, delivery and performance by each
Borrower and each other Credit Party of the Credit Documents to which it is to
be a party, the creation of the Liens provided for in the Collateral Documents
and, in the case of the Borrowers, the borrowing of Loans, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.

“First Amendment” as defined in the preamble hereto.

“First Amendment Effective Date” means the effective date of the First
Amendment, which date is June 21, 2013.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Company and the Subsidiaries ending
on December 31 of each calendar year.

“Foreign Assets Control Regulations” as defined in Section 4.21(a).

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-US law.

“Foreign Plan” means each employee benefit plan (within the meaning of section
3(3) of ERISA, whether or not subject to ERISA) maintained or contributed to by
the Company or any Commonly Controlled Entity that is not subject to United
States law.

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the failure to make the required contributions or
payments, under any applicable law, on or before the due date for such
contributions or payments, (c) the receipt of a notice by a Governmental
Authority relating to the intention to institute proceedings to terminate any
Foreign Plan or to appoint a trustee or similar official to administer any such
Foreign Plan, or alleging the insolvency of any such Foreign Plan, or the
occurrence of any event or condition that might

 

27



--------------------------------------------------------------------------------

constitute grounds under applicable law for the termination of, or the
appointment of a trustee to administer, any Foreign Plan, (d) the incurrence of
any liability in excess of US$100,000,000 by the Company or any Subsidiary under
applicable law on account of the complete or partial termination of such Foreign
Plan or the complete or partial withdrawal of any participating employer
therein, (e) the occurrence of any act, omission or transaction that would
reasonably be expected to result in the incurrence of any liability by the
Company or any Subsidiary, or the imposition on the Company or any Subsidiary of
any fine, excise tax or penalty resulting from any noncompliance with any
applicable law, in each case in excess of US$100,000,000, (f) the assertion of a
claim (other than routine claims for benefits) against any Foreign Plan, or the
assets thereof, or against the Company or any Subsidiary in connection with any
Foreign Plan, or (g) any other event or condition with respect to a Foreign Plan
that could result in material liability of the Company or a Subsidiary.

“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary to secure the Obligations, governed by
the law of the jurisdiction of organization of such Foreign Subsidiary and in
form and substance reasonably satisfactory to the Collateral Agent.

“Foreign Pledgee” as defined in Schedule 1.1A.

“Foreign Pledgee Financial Statements” as defined in Schedule 1.1A.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s applicable Pro Rata Share
of the Letter of Credit Usage attributable to Letters of Credit issued by such
Issuing Bank, other than any portion of such Defaulting Lender’s applicable Pro
Rata Share of such Letter of Credit Usage that has been reallocated to other
Revolving Lenders or cash collateralized in accordance with the terms hereof.

“Funding Notice” means a notice substantially in the form of Exhibit I.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Gelco Lease Program” means (i) a Sale/Leaseback Transaction pursuant to which
the Company and its Subsidiaries manufacture and sell vehicles to Gelco
Corporation (doing business as GE Fleet Services (“GE Fleet”)), which vehicles
are then leased to the Company pursuant to the terms of a lease for use by the
Company in its company car program in the ordinary course of business, as more
fully described in and pursuant to the terms of Master Lease Agreements dated
October 31, 2001, and November 30, 2007, by and between GE Fleet and Chrysler
LLC, together with all related schedules thereto and servicing and agency
agreements or (ii) any similar program with Ally or another lender.

“GMAC Specified Documents” means, collectively, the Auto Finance Operating
Agreement and the Ally Reimbursement Agreement.

 

28



--------------------------------------------------------------------------------

“Gold Key Lease Program” means (i) the program pursuant to which Chrysler
Financial Services Canada Inc. (“CFSC”) purchases, as agent and bare trustee for
Chrysler Canada, vehicles manufactured or distributed by Chrysler Canada from
dealerships with the proceeds of loans made to it by CFSC, and then leases such
vehicles, as agent and bare trustee for Chrysler Canada, to the customers of
CFSC, the lease payments (and related vehicles) of which are pledged to CFSC and
the proceeds thereof are used to repay any outstanding loans owing by Chrysler
Canada to CFSC, as more fully described in and pursuant to the terms of (A) that
certain Amended and Restated Gold Key Administration Agreement, dated as of
August 1, 2007, by and between Chrysler Canada and CFSC, and (B) that certain
Amended and Restated Loan Agreement dated as of December 31, 2002, between
Chrysler Canada and CFSC or (ii) any similar program with another lender, which
program is approved in advance in writing by the Requisite Lenders (in their
sole discretion).

“Governmental Act” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government.

“Governmental Authorization” means any permit, license, registration, approval,
exemption, authorization, plan, directive, binding agreement, consent order or
consent decree made to, or issued, promulgated or entered into by or with, any
Governmental Authority.

“Grantor” as defined in the Guarantee and Collateral Agreement.

“Group Members” means the collective reference to the Company and its
Subsidiaries other than (i) the JV Subsidiaries, (ii) the ABS Subsidiaries or
(iii) the MIDs.

“GSLP” means Goldman Sachs Lending Partners LLC.

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement to be executed by the Credit Parties substantially in the form of
Exhibit J, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity

 

29



--------------------------------------------------------------------------------

capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith.

“Guarantors” means the Company and each Subsidiary Guarantor.

“Hazardous Materials” means any chemical, material, waste or substance that is
prohibited, limited or regulated in any manner by any Governmental Authority or
that could pose a hazard to the health and safety of any Person or to the indoor
or outdoor environment.

“Hazardous Materials Activity” means any past, present, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.

“Historical Financial Statements” means (a) the audited consolidated balance
sheets as of December 31, 2008, 2009 and 2010, and the related consolidated
statements of operations, members’ equity (deficit) and cash flows of the
Company (or its predecessors) and its consolidated Subsidiaries for the Fiscal
Year ended December 31, 2008, the period from January 1, 2009 through June 9,
2009, the period from June 10, 2009 through December 31, 2009 and the Fiscal
Year ended December 31, 2010, and (b) the unaudited condensed consolidated
balance sheet as of March 31, 2011 and the related condensed consolidated
statements of operations, members’ equity (deficit) and cash flows of the
Company and its consolidated Subsidiaries for the Fiscal Quarters ended
March 31, 2011 and 2010.

“Howard County Mortgages” means the First Lien Real Estate Mortgage Security
Agreement and Fixture Filing, dated as of February 11, 2010, by the Company in
favor of Howard County, Indiana, and the Pari Passu Real Estate Mortgage,
Security Agreement and

 

30



--------------------------------------------------------------------------------

Fixture Filing, dated as of February 11, 2010, by the Company in favor of Howard
County, Indiana.

“IFRS” means the International Financial Reporting Standards issued by the
International Accounting Standards Board in effect from time to time.

“Incremental Assumption Agreement” means an Incremental Assumption Agreement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Company, among the Company, the Administrative Agent and one or more Incremental
Lenders, establishing Incremental Commitments of any Class and effecting such
other amendments hereto and to the other Credit Documents as are contemplated by
Section 2.24.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Loan Commitment.

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Assumption Agreement and Section 2.24, to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure under such Incremental Assumption Agreement.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Borrowing” means, with respect to Incremental Term Loans of
any Series, a Borrowing comprised of such Incremental Term Loans.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an Incremental Term Loan.

“Incremental Term Loan” means a loan made by an Incremental Term Lender to the
Company pursuant to Section 2.24.

“Incremental Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Assumption Agreement and Section 2.24, to make Incremental Term Loans of any
Series hereunder, expressed as an amount representing the maximum principal
amount of the Incremental Term Loans of such Series to be made by such Lender,
subject to any increase or reduction pursuant to the terms and conditions
hereof. The initial amount of each Lender’s Incremental Term Loan Commitment of
any Series, if any, is set forth in the Incremental Assumption Agreement or
Assignment Agreement pursuant to which such Lender shall have established or
assumed its Incremental Term Loan Commitment of such Series.

“Incremental Term Loan Exposure” means, with respect to any Lender, for any
Series of Incremental Term Loans, at any time, (a) prior to the making of the
Incremental Term

 

31



--------------------------------------------------------------------------------

Loans of such Series hereunder or under any Incremental Assumption Agreement,
the Incremental Term Loan Commitment of such Lender to make Incremental Term
Loans of such Series at such time and (b) after the making of the Incremental
Term Loans of such Series hereunder or under any Incremental Assumption
Agreement, the aggregate principal amount of the Incremental Term Loans of such
Series of such Lender at such time.

“Incremental Term Loan Maturity Date” means, with respect to Incremental Term
Loans of any Series, the scheduled date on which such Incremental Term Loans
shall become due and payable in full hereunder, as specified in the applicable
Incremental Assumption Agreement.

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
Attributable Obligations of such Person, (f) all obligations of such Person,
contingent or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit, surety bonds or similar arrangements, (g) the
liquidation value of all redeemable preferred Equity Interests of such Person,
(h) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (g) above, (i) all obligations of the
kind referred to in clauses (a) through (h) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation and (j) for the purposes of Section 7.1(f) only, all
obligations of such Person in respect of Swap Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is directly liable therefor as a result of such Person’s ownership interest in
or other relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. For
purposes of Section 6.3 and Section 6.4, the US Dollar Equivalent amount of
Indebtedness denominated in any currency other than US Dollars shall be
determined as of the date such Indebtedness is incurred or any commitment for
such Indebtedness is issued and the Company and its Subsidiaries shall not be
deemed to exceed any limit set forth in Section 6.3 or Section 6.4 solely as a
result of subsequent fluctuations in the exchange rate of currency. Indebtedness
shall not include vehicle guarantee depreciation programs of any Group Member,
or vehicle repurchase obligations or other risk-sharing arrangement with the
Company or any of its Subsidiaries including pursuant to dealer franchise
agreements or applicable law such as state dealer franchise laws.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action

 

32



--------------------------------------------------------------------------------

necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity), expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees, expenses and other charges of counsel for the
Indemnitees in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person (including by any
Credit Party or any Affiliate thereof), whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by the Indemnitees in enforcing this indemnity), whether direct,
indirect, special or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (a) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions, the issuance, amendment, extension or renewal of any
Letter of Credit by any Issuing Bank (including the failure of any Issuing Bank
to honor a drawing under any Letter of Credit as a result of any Governmental
Act), the structuring, arrangement or syndication of the credit facilities
provided for herein by the Arrangers or the use or intended use of the proceeds
thereof, any amendments, waivers or consents with respect to any provision of
this Agreement or any of the other Credit Documents, or any enforcement of any
of the Credit Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Obligations
Guarantee)), (b) any commitment letter, indemnity letter or fee letter executed
and delivered by any Agent, any Arranger or any Lender to the Company, or any
Affiliate thereof, with respect to the transactions contemplated by this
Agreement or (c) any Environmental Claim or any Hazardous Materials Activity
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, or practice of the Company or any
Subsidiary.

“Indemnified Taxes” means (a) Taxes imposed on or with respect to any payment
made by any Borrower or any Credit Party under this Agreement or the other
Credit Documents and (b) Other Taxes, in each case other than Excluded Taxes.

“Indemnitee” as defined in Section 9.3(a).

“Initial Subsidiary Guarantor” means each Subsidiary listed on Schedule 1.1D
that is a party to the Guarantee and Collateral Agreement as a “Guarantor” and
“Grantor” thereunder.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of section 4245 of ERISA.

“Installment” means (a) when used in respect of the Tranche B Term Loans or
Tranche B Term Borrowings, each payment of the principal amount thereof due
under Section 2.11(a) (including the payment due on the Tranche B Term Loan
Maturity Date) and (b) when used in respect of any Incremental Term Loans or
Incremental Term Borrowings of any Series, each payment of the principal amount
thereof due under Section 2.11(b) (including the payment due on the Incremental
Term Loan Maturity Date with respect to the Incremental Term Loans of such
Series).

 

33



--------------------------------------------------------------------------------

“Intellectual Property” as defined in the Guarantee and Collateral Agreement.

“Intellectual Property Security Agreements” as defined in the Guarantee and
Collateral Agreement.

“Intercompany Note” means a promissory note substantially in the form of
Exhibit K.

“Intercreditor Agreement” means an Intercreditor Agreement dated as of the
Closing Date, in substantially the form of Exhibit L, by and between the
Collateral Agent and the “Collateral Agent” as defined in the Senior Second Lien
Notes Indenture, the Company and the other Credit Parties.

“Interest Coverage Ratio” means, as of any date of determination, the ratio, as
of the last day of the most recent Fiscal Quarter in respect of which financial
statements have been delivered to the Administrative Agent in accordance with
Section 5.1(a) or 5.1(b), of (a) EBITDA for the most recent period of four
consecutive Fiscal Quarters then ended to (b) Consolidated Interest Expense for
the most recent period of four consecutive Fiscal Quarters then ended.

“Interest Payment Date” means (a) with respect to any Loan that is a Base Rate
Loan, March 31, June 30, September 30 and December 31 of each year, commencing
on the first such date to occur after the Closing Date and (b) with respect to
any Loan that is a Eurodollar Rate Loan, the last day of each Interest Period
applicable to such Loan and, in the case of any Interest Period of longer than
three months’ duration, each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, in the case of any Eurodollar Rate Borrowing of any Class, 12
months thereafter if consented to by each Lender of such Class), as selected by
the Company in the applicable Funding Notice or Conversion/Continuation Notice;
provided that (a) if an Interest Period would otherwise end on a day that is not
a Business Day, such Interest Period shall be extended to the immediately
succeeding Business Day unless no succeeding Business Day occurs in such month,
in which case such Interest Period shall end on the immediately preceding
Business Day, (b) any Interest Period that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Business Day of the last calendar month of
such Interest Period and (c) notwithstanding anything to the contrary in this
Agreement, no Interest Period for a Eurodollar Rate Borrowing of any Class may
extend beyond the Maturity Date for Borrowings of such Class. For purposes
hereof, the date of a Eurodollar Rate Borrowing shall initially be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

34



--------------------------------------------------------------------------------

“Internally Generated Cash” means, with respect to any Fiscal Year, net Cash of
the Company and the Subsidiaries provided by activities of the Company and the
Subsidiaries during such year, excluding (a) Net Cash Proceeds of any Asset Sale
or any Recovery Event, (b) proceeds of any incurrence or issuance of
Indebtedness and (c) proceeds of any issuance or sale of Equity Interests in the
Company or any Subsidiary or any capital contributions to the Company or any
Subsidiary.

“Investment Grade Ratings Condition” means, as of date of determination, that
the Company shall have been assigned a public corporate family rating of not
less than Baa3 from Moody’s, with stable or better outlook, and a public
corporate credit rating of not less than BBB- from S&P, with stable or better
outlook, and such ratings shall be in effect on such date.

“IPO” means the initial underwritten public offering of common Equity Interests
in the Company, representing at least 10% of the outstanding common Equity
Interests in the Company after giving effect to such offering, pursuant to an
effective registration statement filed with the SEC pursuant to the Securities
Act.

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit M.

“Issuing Bank” means (a) Citibank and Bank of America, N.A. and (b) any other
Revolving Lender that shall have become an Issuing Bank as provided herein,
other than any such Person that shall have ceased to be an Issuing Bank as
provided herein, each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates or domestic or foreign branches of
such Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate or branch with respect to Letters of Credit issued thereby.

“Judgment Currency” as defined in Section 9.24.

“JV Subsidiary” means any Subsidiary of a Group Member which is not a Wholly
Owned Subsidiary and the business and management of which is jointly controlled
by the holders of the Equity Interests thereof pursuant to customary joint
venture arrangements.

“Key Foreign Patents” as defined in the Guarantee and Collateral Agreement.

“Key Foreign Trademarks” as defined in the Guarantee and Collateral Agreement.

“Lender” means each Person listed on the signature pages hereto as a Lender, and
any other Person that shall have become a party hereto pursuant to an Assignment
Agreement or an Incremental Assumption Agreement, other than any such Person
that shall have ceased to be a party hereto pursuant to an Assignment Agreement.

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by any Issuing Bank pursuant to this Agreement.

“Letter of Credit Sublimit” means US$200,000,000.

 

35



--------------------------------------------------------------------------------

“Letter of Credit Usage” means, at any time, the sum of (a) the maximum
aggregate amount that is, or at any time thereafter pursuant to the terms
thereof may become, available for drawing under all Letters of Credit
outstanding at such time (regardless of whether any conditions for drawing could
then be met) and (b) the aggregate amount of all drawings under Letters of
Credit honored by the Issuing Banks and not theretofore reimbursed by or on
behalf of a Borrower.

“Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Total Debt as of the last day of the most recent Fiscal Quarter
in respect of which financial statements have been delivered to the
Administrative Agent in accordance with Section 5.1(a) or 5.1(b), determined on
a pro forma basis to give effect to (i) any incurrence of Indebtedness on such
date of determination the incurrence of which is subject to compliance with the
Leverage Ratio and (ii) any incurrence or repayment or prepayment of
Indebtedness applicable to the calculation of the Leverage Ratio in a principal
amount exceeding US$50,000,000 after the last day of such Fiscal Quarter and on
or prior to such date of determination to (b) EBITDA for the most recent period
of four consecutive Fiscal Quarters in respect of which financial statements
have been delivered to the Administrative Agent in accordance with
Section 5.1(a) or 5.1(b).

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
capital lease or other lease in the nature thereof) and any option, trust or
other preferential arrangement having the practical effect of any of the
foregoing and (b) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

“LLC Operating Agreement” means the Amended and Restated Limited Liability
Company Operating Agreement of the Company, dated as of June 10, 2009, as
amended August 7, 2009, January 29, 2010 and April 5, 2011, by and among the
Company, the VEBA and the VEBA Holdcos (as defined in the LLC Operating
Agreement), Fiat North America LLC, The United States Department of the
Treasury, and Canada CH Investment Corporation (f/k/a 7169931 Canada, Inc.).

“Loan” means a Revolving Loan, a Tranche B Term Loan or an Incremental Term Loan
of any Series.

“Long-Term Indebtedness” means any Indebtedness that, in conformity with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Revolving Exposures and unused Revolving Commitments of all the Revolving
Lenders at such time and (b) in the case of the Term Lenders of any Class,
Lenders having Tranche B Term Loan Exposure or Incremental Term Loan Exposure of
any Series, as the case may be, representing more than 50% of the Tranche B Term
Loan Exposure or Incremental Term Loan Exposure of such Series, as the case may
be, of all the Term Lenders of such Class at such time. For

 

36



--------------------------------------------------------------------------------

purposes of this definition, the amount of Revolving Exposure, unused Revolving
Commitment, Tranche B Term Loan Exposure and Incremental Term Loan Exposure of
any Series shall be determined by excluding the Revolving Exposure, unused
Revolving Commitment, Tranche B Term Loan Exposure and Incremental Term Loan
Exposure of such Series of any Defaulting Lender.

“Make-Whole Premium” means, with respect to any principal amount of Tranche B
Term Borrowings prepaid, repriced or refinanced on any date, an amount equal to
(a) the sum of the present value as of such date of (i) such principal amount of
Tranche B Term Borrowings plus 2.0% of such principal amount of such Tranche B
Term Borrowings plus (ii) all interest that would have accrued on such principal
amount of Tranche B Term Borrowings from such date through the first anniversary
of the Closing Date, in each case computed using a discount rate equal to the
Treasury Rate (determined as of the Business Day prior to such date) plus 0.50%,
and discounted in accordance with accepted financial practice, minus (b) such
principal amount of such Tranche B Term Borrowings. For purposes of
clause (a)(ii) of this definition, the amount of interest that would have
accrued shall be calculated using the interest rate for such principal amount of
such Tranche B Term Borrowings in effect as of the date of such prepayment,
repricing or refinancing.

“Margin Stock” as defined in Regulation U of the Board of Governors.

“Marketable Securities” means, with respect to any Person, investments by such
Person in fixed income debt securities that have a determinable fair value, are
liquid and readily convertible into cash and have been assigned a public credit
rating from Moody’s of Baa3 or better with stable outlook and from S&P of BBB-
or better with stable outlook.

“Master Industrial Agreement” as defined in the Master Transaction Agreement.

“Master Transaction Agreement” means that certain Master Transaction Agreement,
dated as of April 30, 2009, among Fiat S.p.A., the Company, Chrysler LLC and the
other sellers party thereto.

“Material Acquisition” means any acquisition, or a series of related
acquisitions, whether by purchase, merger or otherwise, of Equity Interests in,
or all or substantially all of the assets of, or all or substantially all of the
assets constituting a business unit, division, product line or line of business
of, any Person, if the Acquisition Consideration therefor exceeds US$500,000,000
in the aggregate and for which separate financial statements in respect of such
Person or assets exist for the relevant period.

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, assets or financial condition of the Company and its
Subsidiaries taken as a whole, (b) the ability of any Borrower or other Credit
Party to fully and timely perform any of its material obligations under the
Credit Documents, (c) the legality, validity or enforceability against any
Borrower or other Credit Party of this Agreement, any other Credit Document
(other than a Collateral Document) or, with respect to any material Collateral,
any Collateral Document to which it is a party or (d) the rights, remedies and
benefits available to, or conferred upon, any

 

37



--------------------------------------------------------------------------------

Agent, any Lender or any Secured Party under this Agreement, any other Credit
Document (other than a Collateral Document) or, with respect to any material
Collateral, any Collateral Document.

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Company or any Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the total consideration therefor (determined on the basis
consistent with the term “Acquisition Consideration”) paid by the transferee
exceeds US$500,000,000.

“Material Environmental Amount” means US$50,000,000.

“Material Indebtedness” means Indebtedness (other than the Indebtedness under
the Credit Documents), or obligations in respect of one or more Swap Agreements,
of any Group Member in an aggregate principal amount of US$250,000,000 or more.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Group Member in respect of any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Company or any Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Material Junior Indebtedness” means (a) any secured Indebtedness of any Credit
Party (other than Indebtedness to the extent secured (i) by a Lien on any assets
which do not secure the Obligations or (ii) by a Lien pari passu with or senior
to the Lien on the assets securing the Obligations) having an aggregate
Outstanding Amount in excess of US$150,000,000 and (b) any Material Unsecured
Indebtedness.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactive
substances, and any other materials or substances of any kind, whether or not
any such material or substance is defined as hazardous or toxic under any
Environmental Law, that is regulated pursuant to, or would reasonably be
expected to give rise to liability under, any Environmental Law.

“Material Real Estate Asset’’ means (a) each Mortgaged Property and (b) each
Real Estate Asset owned in fee by a Credit Party that, together with the
improvements thereon, has a Net Book Value of US$5,000,000 or more.

“Material Unsecured Indebtedness” means any unsecured Indebtedness of any Credit
Party having an aggregate Outstanding Amount in excess of US$150,000,000.

“Maturity Date” means the Revolving Maturity Date, the Tranche B Term Loan
Maturity Date or the Incremental Term Loan Maturity Date with respect to the
Incremental Term Loans of any Series, as the context requires.

 

38



--------------------------------------------------------------------------------

“MID” means any Subsidiary of the Company whose sole business is operating an
automobile dealership and which is commonly referred to as a marketing
investment dealership. Each MID in existence on the Closing Date is set forth on
Schedule 1.1E.

“ML” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investor Service, Inc., or any successor to its ratings
agency business.

“Mortgage” means each of the mortgages and deeds of trust made by the Company or
any Subsidiary Guarantor in favor of, or for the benefit of, the Collateral
Agent, substantially in the form of Exhibit N (with such changes thereto as
shall be advisable under the law of the jurisdiction in which such mortgage or
deed of trust is to be recorded).

“Mortgaged Property” means each property listed on Schedule 1.1F, and each real
property of the Company or a Subsidiary Guarantor that may be required to be
subjected to a Mortgage pursuant to Section 5.7(h).

“MSSF” means Morgan Stanley Senior Funding, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in section 4001(a)(3)
of ERISA.

“NAIC” means The National Association of Insurance Commissioners.

“Net Book Value” means, with respect to any asset of any Person (a) except in
the case of accounts receivable, the gross book value of such asset on the
balance sheet of such Person, minus depreciation or amortization in respect of
such asset on such balance sheet, and (b) in the case of accounts receivable,
the gross book value thereof minus any specific reserves attributable thereto,
each determined in accordance with GAAP.

“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of Cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, consultants’ fees, finders’ fees,
brokers’ fees, advisory fees and other customary fees and expenses actually
incurred in connection therewith, (ii) amounts required to be applied to the
repayment of Indebtedness secured by a Lien permitted hereunder on any asset
which is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Credit Document, a Senior Second Lien Notes Document, any
Additional Senior Second Lien Notes Document, any Chrysler Canada Notes Document
or any documentation securing any Permitted Additional First Lien Debt or
Permitted DOE Facility), (iii) taxes paid or reasonably estimated to be payable
as a result thereof, and (iv) in the case of an Asset Sale, a reasonable reserve
required to be taken in the applicable sale agreement for any payments (fixed or
contingent) attributable to the seller’s indemnities and representations and
warranties to the purchaser or seller’s retained liabilities in respect of such
Asset Sale undertaken in connection with such Asset Sale including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters and

 

39



--------------------------------------------------------------------------------

liabilities under indemnification obligations associated with such Asset Sale
(provided that upon release of any such reserve to the Company or any of its
Subsidiaries, such amounts shall constitute Net Cash Proceeds and shall be
applied in accordance with Section 2.13(a) or (b), as applicable), and (b) in
connection with any incurrence of Indebtedness, the cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, consultants’ fees, finders’ fees, brokers’ fees, advisory
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.

“Net Income” means, for any period, the net income (or loss) of the Company and
its Subsidiaries calculated on a consolidated basis for such period determined
in accordance with GAAP and before any reduction in respect of any Equity
Interests with preferential rights of payment of dividends or upon liquidation,
dissolution or winding up; provided that there shall be excluded (a) the
cumulative effect of a change in accounting principles during such period and
(b) the net income (or loss) for such period of any Person that is not a
Subsidiary or that is accounted for by the equity method of accounting;
provided, however that Net Income shall be increased by the amount of dividends
or distributions or other payments that are actually paid in Cash or Cash
Equivalents by such Person to the Company or a Subsidiary in respect of such
period.

“Non-Defaulting Lender” means, at any time, each Revolving Lender that is not a
Defaulting Lender at such time.

“Non-Public Information” means information that has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-Recourse Debt” means Indebtedness of an Excluded Subsidiary (a) as to which
no Credit Party provides any Guarantee Obligation or credit support of any kind
or is directly or indirectly liable (as a guarantor or otherwise) and (b) which
does not provide any recourse against any of the assets or Equity Interests of
any Credit Party, except in each case to the extent permitted by clause (n) of
the definition of “Permitted Indebtedness”. Notwithstanding the foregoing, the
obligation to make capital contributions pursuant to the governing documents of
any JV Subsidiary shall not invalidate the status of the Indebtedness of such JV
Subsidiary classified as Non-Recourse Debt pursuant to the terms of this
definition.

“Non-US Lender” as defined in Section 2.19(c)(i).

“Non-US Jurisdiction” means any jurisdiction besides (i) the United States of
America and (ii) any political subdivision in or of the United States of
America.

“Note” means a promissory note issued to any Lender pursuant to Section 2.6(c).

“Obligations” means (a) all obligations of every nature of each Borrower and
each other Credit Party under this Agreement and the other Credit Documents,
whether for principal, interest (including interest that, but for the filing of
a petition in bankruptcy with respect to such Borrower or other Credit Party,
would have accrued on any such obligation, whether or not a claim is allowed
against such Borrower or other Credit Party for such interest in the related
bankruptcy proceeding), reimbursement of amounts drawn under Letters of Credit,

 

40



--------------------------------------------------------------------------------

fees, expenses, indemnification or otherwise and (b) all Permitted First Lien
Non-Loan Exposure.

“Obligations Guarantee” means the guarantee of the Obligations created under
Article II of the Guarantee and Collateral Agreement.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OPEB” means other post-employment benefits.

“Organizational Documents” means (a) with respect to any corporation or company,
its certificate or articles of incorporation, organization or association, as
amended, and its bylaws, as amended, (b) with respect to any limited
partnership, its certificate or declaration of limited partnership, as amended,
and its partnership agreement, as amended, (c) with respect to any general
partnership, its partnership agreement, as amended, and (d) with respect to any
limited liability company, its certificate of formation or articles of
organization, as amended, and its operating agreement, as amended. In the event
any term or condition of this Agreement or any other Credit Document requires
any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Original Credit Agreement” as defined in the preamble hereto.

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or the other Credit
Documents.

“Outstanding Amount” means, as of any date of determination (a) with respect to
Indebtedness, the aggregate outstanding principal amount thereof, (b) with
respect to banker’s acceptances, letters of credit or letters of guarantee, the
aggregate undrawn, unexpired face amount thereof, plus the aggregate
unreimbursed drawn amount thereof, (c) with respect to hedging obligations, the
aggregate amount recorded by the Company or any Subsidiary as its net
termination liability thereunder calculated in accordance with the Company’s
customary accounting procedures, (d) with respect to cash management obligations
or guarantees, the aggregate maximum amount thereof (i) that the relevant cash
management provider is entitled to assert as such as agreed from time to time by
the Company or any Subsidiary and such provider or (ii) the principal amount of
the Indebtedness being guaranteed or, if less, the maximum amount of such
guarantee set forth in the relevant guarantee and (e) with respect to any other
obligations, the aggregate outstanding amount thereof.

“Participant Register” as defined in Section 9.6(g)(i).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56).

 

41



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permitted Additional First Lien Debt” means Indebtedness of a Credit Party that
(a) has been designated by the Company to the Administrative Agent as “Permitted
Additional First Lien Debt” pursuant to a notice signed by a Responsible Officer
certifying that such Indebtedness meets the requirements of this definition,
(b) has a final maturity date not earlier than the latest Maturity Date in
effect at the time of such designation, (c) has a weighted average life to
maturity equal to or greater than the greatest weighted average life to maturity
of any Class of Term Loans outstanding at the time of such designation,
(d) after giving effect to the incurrence (assuming for this purpose that the
Outstanding Amount thereof, in the case of a revolving facility or line of
credit, shall be deemed to be the maximum aggregate principal or face amount of
Indebtedness that can be outstanding at any one time under such facility or
line, irrespective of when such amount is or may actually be incurred and, for
the purpose, of this definition, all of which shall be deemed to have been
incurred at the time of such designation) and application of proceeds thereof,
the Borrowing Base Coverage Ratio is at least 1.10 to 1.00 and (e) is subject to
a Permitted Additional First Lien Intercreditor Agreement. For the avoidance of
doubt, a Permitted DOE Facility does not constitute Permitted Additional First
Lien Debt.

“Permitted Additional First Lien Intercreditor Agreement” means a First Lien
Intercreditor Agreement, in substantially the form of Exhibit O, by and between
the Collateral Agent and any “Additional Collateral Agent” referred to therein,
the Company and the other Credit Parties.

“Permitted DOE Facility” means one or more credit facilities provided to the
Company by the DOE under the ATVM Program that (a) provide for term loans by the
DOE to the Company in an aggregate principal amount for all such facilities not
greater than US$3,500,000,000, (b) are not guaranteed or benefitted by other
credit support provided by any Subsidiary that is not a Subsidiary Guarantor and
(c) are secured only by (i) Liens on DOE Assets and proceeds thereof and
(ii) (1) in the event the Company determines to secure a portion of any
Permitted DOE Facility by a Lien that is pari passu with the Liens securing the
Obligations hereunder, Liens created under and subject to the terms of the
Collateral Documents, provided that the maximum aggregate principal amount of
all Permitted DOE Facilities secured by a Lien that is pari passu with the Liens
securing the Obligations shall not at any time exceed the DOE Pari Passu Amount,
or (2) in the event the Company determines to secure any Permitted DOE Facility
by a Lien that is junior to the Liens securing the Obligations hereunder, Liens
created under and subject to the Senior Second Lien Notes Documents; provided
that the maximum aggregate principal amount of all Permitted DOE Facilities
secured by a Lien that is junior to the Liens securing the Obligations shall not
at any time exceed the DOE Second Lien Amount.

“Permitted First Lien Non-Loan Exposure” means Designated Swap Obligations and
Designated Cash Management Obligations that, in each case, have been designated
in writing by the Company to the Administrative Agent as “Permitted First Lien
Non-Loan Exposure”; provided that (a) after giving pro forma effect to such
designation and any application of the proceeds thereof the Borrowing Base
Coverage Ratio is at least 1.10 to 1.00

 

42



--------------------------------------------------------------------------------

and (b) the aggregate Outstanding Amount of Permitted First Lien Non-Loan
Exposure shall not exceed US$1,250,000,000 at any time.

“Permitted Holders” means, collectively, (i) the Fiat Group, (ii) any other
Persons that are members of the Company on the Closing Date and (iii) any other
Person the Equity Interests in which are owned exclusively by one or more of the
Permitted Holders under clause (i) or (ii) of this definition.

“Permitted Indebtedness” means:

(a) Indebtedness of any Borrower or other Credit Party pursuant to any Credit
Document;

(b) Indebtedness of any Credit Party under the Senior Second Lien Notes
Documents in an aggregate principal amount not to exceed US$3,200,000,000;

(c) Indebtedness of any Credit Party under the VEBA Notes and Indebtedness of
Chrysler Canada or any of its Subsidiaries under the Canadian Health Care Trust
Notes;

(d) Indebtedness owing to Ally under the GMAC Specified Documents;

(e) (i) Indebtedness of Chrysler Canada and any of its Subsidiaries under the
Gold Key Lease Program and (ii) Indebtedness consisting of asset-backed
securities issued by one or more ABS Subsidiaries solely to the extent that such
Indebtedness is recourse solely to the assets of the ABS Subsidiary issuing such
securities and not guaranteed by any other Group Member, provided that the
aggregate Outstanding Amount of all Indebtedness under clauses (i) and (ii) does
not exceed CAD$200,000,000 at any one time outstanding;

(f) Indebtedness under any Conversion Vehicle Wholesale Financing Program in an
Outstanding Amount not exceeding US$150,000,000 at any one time outstanding;

(g) Indebtedness under any Gelco Lease Program;

(h) Indebtedness of the Company or any Subsidiary owing to (i) the Company or
any Subsidiary Guarantor or (ii) any other Subsidiary (including, in each case,
intercompany ledger balances in connection with customary cash management
practices among the Company and its Subsidiaries); provided that any such
Indebtedness owing by the Company or any other Credit Party to a Subsidiary that
is not a Subsidiary Guarantor shall be subordinated in right of payment to the
Obligations pursuant to a subordination agreement in form and substance
reasonably satisfactory to the Administrative Agent;

(i) Guarantee Obligations incurred in the ordinary course of business by the
Company or any of its Subsidiaries of obligations of any Credit Party to the
extent otherwise in accordance with the Credit Documents;

 

43



--------------------------------------------------------------------------------

(j) Indebtedness outstanding on the date hereof and listed on Schedule 6.4 to
the Disclosure Letter and any Permitted Refinancing thereof;

(k) Indebtedness incurred by the Company or any of its Subsidiaries (i) to
finance the purchase of fixed or capital assets that is incurred at the time of,
or within 120 days after, the acquisition of such property, or (ii) constituting
Capital Lease Obligations and Attributable Obligations, in an Outstanding Amount
at any time not to exceed US$250,000,000, provided that, the Company or any of
its Subsidiaries may incur additional Indebtedness described in this clause (k)
at any time in an aggregate additional principal amount not to exceed
US$250,000,000 so long as immediately after giving effect to the incurrence of
such additional Indebtedness, the pro forma Leverage Ratio as of the date of
such incurrence of the Company and its Subsidiaries is less than 4.00:1.00;

(l) unsecured Indebtedness of the Company or any of its Subsidiaries; provided,
that either (i) the Net Cash Proceeds thereof are applied to prepay the Loans in
accordance with Section 2.13 or (ii) (A) after giving effect to the incurrence
of such Indebtedness, the Interest Coverage Ratio of the Company and its
Subsidiaries for the four consecutive Fiscal Quarter period most recently ended
prior to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.1(a) or 5.1(b), determined on a pro forma basis
in accordance with Section 1.2(c), is greater than 2.25:1.00 (and on the date of
such incurrence, the Company shall deliver a certificate of a Responsible
Officer to the Administrative Agent providing reasonably detailed calculations
demonstrating compliance with such Interest Coverage Ratio) and (B) such
Indebtedness has a weighted average life to maturity equal to or greater than
the greatest weighted average life to maturity of any Class of Term Loans in
effect at the time such Indebtedness is incurred, and the terms of all such
unsecured Indebtedness do not provide for any scheduled repayment or mandatory
redemption prior to the date that is one year after, and such Indebtedness has a
final maturity date at least one year later than, the latest Maturity Date in
effect at the time such Indebtedness is incurred (without giving effect to
customary offers to purchase upon a change of control, asset sale or event of
loss or to acceleration rights after an event of default); and provided,
further, for all such Indebtedness incurred under this clause (l), that (x) in
the case of Material Unsecured Indebtedness only, such Indebtedness has a
weighted average life to maturity equal to or greater than the greatest weighted
average life to maturity of any Class of Term Loans in effect at the time such
Indebtedness is incurred, and the terms of all such unsecured Indebtedness do
not provide for any scheduled repayment or mandatory redemption prior to the
date that is one year after, and such Indebtedness has a final maturity date at
least one year later than, the latest Maturity Date in effect at the time such
Indebtedness is incurred (without giving effect to customary offers to purchase
upon a change of control, asset sale or event of loss or to acceleration rights
after an event of default), (y) the covenants, events of default, guarantees and
other terms of such Indebtedness (other than interest rate, call features and
redemption premiums), taken as a whole, are not more restrictive of the Company
and its Subsidiaries than the terms of this Agreement; provided that if the
Company shall deliver to the Administrative Agent at least five Business Days
(or such shorter period as the Administrative Agent may reasonably agree) prior
to the incurrence of such Indebtedness a certificate of a Responsible Officer of
the Company stating that the Company has determined in good

 

44



--------------------------------------------------------------------------------

faith that such terms and conditions satisfy the foregoing requirements, and
setting forth a description of the material terms and conditions of such
Indebtedness or attaching drafts of the documentation relating thereto, the
terms and conditions of such Indebtedness shall be deemed to satisfy the
foregoing requirement unless the Administrative Agent or any Lender notifies the
Company (with a copy to the Administrative Agent if such notice is delivered by
a Lender) within such period that it disagrees with such determination
(including a reasonably detailed description of the basis upon which it
disagrees) and (z) on the date of incurrence, no Default or Event of Default has
occurred and is continuing or would occur as a result of the incurrence of such
Indebtedness;

(m) Non-Recourse Debt in an aggregate Outstanding Amount not to exceed 10% of
Consolidated Total Assets of the Company and its Subsidiaries as of the date of
incurrence of any such Non-Recourse Debt;

(n) (i) Indebtedness of a Foreign Subsidiary and any unsecured Guarantee
Obligations of any Credit Party thereof, and Indebtedness of a JV Subsidiary and
any unsecured Guarantee Obligations of any Credit Party of any Indebtedness of a
JV Subsidiary or any joint venture (or a holding company parent thereof) an
interest in which is owned directly or indirectly by the Company or any
Subsidiary of the Company, in an Outstanding Amount not exceeding US$400,000,000
at any one time, provided that there shall be no limit on such unsecured
Guarantee Obligations of any Indebtedness of a Foreign Subsidiary, JV Subsidiary
or any joint venture (or a holding company parent thereof) if, after giving
effect to the incurrence of such Indebtedness, the Interest Coverage Ratio of
the Company and its Subsidiaries for the four consecutive Fiscal Quarter periods
most recently ended prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.1(a) or 5.1(b), determined
on a pro forma basis in accordance with Section 1.2(c), is greater than
2.25:1.00 (and on the date of such incurrence, the Company shall deliver a
certificate of a Responsible Officer to the Administrative Agent providing
reasonably detailed calculations demonstrating compliance with such Interest
Coverage Ratio); and (ii) unsecured Guarantee Obligations of any Excluded
Subsidiary in respect of Indebtedness of any other Excluded Subsidiary;

(o) Indebtedness of a newly acquired Subsidiary that is outstanding on the date
such Subsidiary is acquired; provided that any such Indebtedness was not created
in contemplation of such purchase or other acquisition;

(p) Indebtedness in respect of, represented by, or in connection with appeal,
bid, performance, surety, customs or similar bonds issued for the account of any
Group Member, the performance of bids, tenders, sales or contracts (in each
case, other than for the repayment of borrowed money), statutory obligations,
workers’ compensation claims, unemployment insurance, other types of social
security or pension benefits, self-insurance and similar obligations and
arrangements, in each case, to the extent incurred in the ordinary course of
business;

 

45



--------------------------------------------------------------------------------

(q) Indebtedness in respect of letters of credit (other than letters of credit
supporting Indebtedness, except to the extent permitted by clause (n)(i)(E) of
the definition of Permitted Liens);

(r) Indebtedness arising from industrial revenue, development bond or similar
financings where the Company and/or any Subsidiary is both the lessee of the
financial property and the holder of the bonds;

(s) any Permitted Refinancing of other Permitted Indebtedness (other than of any
Indebtedness incurred under clause (k), (l), (m), (n), (t), (w), (aa), (bb),
(cc), (dd), (ee), (ff) or (gg) of this definition);

(t) Indebtedness in respect of loans, grants or other arrangements made by a
government or quasi-government entity, other than any Permitted DOE Facility
(but including Indebtedness arising from grants or other arrangements made
pursuant to section 136 of the EISA);

(u) Indebtedness incurred by the Company or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, in each case incurred or assumed in connection with
investments or permitted Dispositions of any business, asset or any Equity
Interests of a Subsidiary of the Company or any of its Subsidiaries;

(v) Indebtedness of the Company or any of its Subsidiaries in respect of netting
services, overdraft protections, employee/corporate credit card programs and
other similar arrangements in connection with deposit accounts in the ordinary
course of business;

(w) unsecured Guarantee Obligations in connection with guarantees or other
credit support provided by the Company or any of its Subsidiaries for the
benefit of their suppliers and dealerships in an Outstanding Amount not to
exceed US$250,000,000 at any time;

(x) Indebtedness of or Guarantee Obligations of any Group Member in respect of
Indebtedness of MIDs incurred in the ordinary course of business and consistent
with past practices to finance vehicle inventory, other assets and working
capital;

(y) to the extent the same constitutes Indebtedness, the obligation of the
Company or any Subsidiary to make capital contributions to a JV Subsidiary to
the extent required by the governing documents of such JV Subsidiary in effect
on the date hereof;

(z) Indebtedness under the Auburn Hills Agreement;

(aa) Indebtedness of Chrysler de Mexico S.A. de C.V. consisting of a term loan
facility in an aggregate principal amount of US$500,000,000 or its equivalent in
Mexican pesos; provided that such Indebtedness shall constitute Non-Recourse
Debt

 

46



--------------------------------------------------------------------------------

(other than with respect to the Liens permitted by clause (y) of the definition
of Permitted Liens);

(bb) Permitted Additional First Lien Debt in an aggregate Outstanding Amount at
any time not to exceed (i) US$1,750,000,000 less (ii) the sum of (A) the
aggregate Outstanding Amount of Incremental Term Loans in excess of
US$500,000,000 plus (B) the Outstanding Amount of any DOE Pari Passu Amount
secured by the Collateral under the Collateral Documents;

(cc) Indebtedness under any Permitted DOE Facility;

(dd) Indebtedness of any Credit Party under the Senior Second Lien Notes
Documents, any Additional Senior Second Lien Notes Documents or any secured
Guarantee Obligation of any Credit Party in respect of any Chrysler Canada Notes
Documents (with the aggregate Outstanding Amount of all Indebtedness under any
Chrysler Canada Notes Documents to the extent guaranteed on a secured basis by
any Credit Party being deemed to be Consolidated Secured Debt for purposes of
determining compliance with the Secured Leverage Ratio set forth in clause
(i) of the proviso to this clause (dd)); provided that (i) immediately after
giving effect to the incurrence of such Indebtedness, the pro forma Secured
Leverage Ratio as of the date of such incurrence of the Company and its
Subsidiaries is less than 2.25:1.00 (and on the date of such incurrence, the
Company shall deliver a certificate of a Responsible Officer to the
Administrative Agent providing reasonably detailed calculations demonstrating
compliance with such Secured Leverage Ratio), (ii) such Indebtedness has a
weighted average life to maturity equal to or greater than the greatest weighted
average life to maturity of any Class of Term Loans in effect at the time such
Indebtedness is incurred, and the terms of all such Indebtedness do not provide
for any scheduled repayment or mandatory redemption prior to the date that is
one year after, and such Indebtedness has a final maturity date at least one
year later than, the latest Maturity Date in effect at the time such
Indebtedness is incurred (without giving effect to customary offers to purchase
upon a change of control, asset sale or event of loss or to acceleration rights
after an event of default); and (iii) on the date of incurrence, no Default or
Event of Default has occurred and is continuing or would occur as a result of
the incurrence of such Indebtedness;

(ee) Indebtedness of any Credit Party under the Senior Second Lien Notes
Documents, any Additional Senior Second Lien Notes Documents or any Chrysler
Canada Notes Documents in an aggregate Outstanding Amount at any time not to
exceed an amount equal to (i) US$500,000,000 less the (ii) aggregate principal
amount of Indebtedness incurred by the Company or any Subsidiary in reliance on
clause (c) of the definition of Permitted Refinancing; provided that (A) such
Indebtedness has a weighted average life to maturity equal to or greater than
the greatest weighted average life to maturity of any Class of Term Loans in
effect at the time such Indebtedness is incurred, and the terms of all such
Indebtedness do not provide for any scheduled repayment or mandatory redemption
prior to the date that is one year after, and such Indebtedness has a final
maturity date at least one year later than, the latest Maturity Date in effect
at the time such Indebtedness is incurred (without giving effect to customary
offers to purchase

 

47



--------------------------------------------------------------------------------

upon a change of control, asset sale or event of loss or to acceleration rights
after an event of default); and (B) on the date of incurrence, no Default or
Event of Default has occurred and is continuing or would occur as a result of
the incurrence of such Indebtedness;

(ff) Indebtedness constituting obligations for the deferred purchase price of
engineering, design and development services in respect of any vehicle (or
component thereof) supplied to the Company or any of its Subsidiaries in
connection with a supply agreement with any member of the Fiat Group, provided
that the aggregate Outstanding Amount of such Indebtedness does not exceed
US$175,000,000 (or its equivalent in one or more currencies as of the date of
incurrence thereof) at any time; and

(gg) Indebtedness, in addition to any other Indebtedness permitted above, in an
aggregate Outstanding Amount at any time not to exceed US$100,000,000.

“Permitted Liens” means:

(a) Liens created pursuant to the Guarantee and Collateral Agreement and the
other Collateral Documents, securing the Obligations and, to the extent no
Permitted DOE Facility is secured by any Lien created under the Senior Second
Lien Notes Documents pursuant to clause (aa) of this definition, any DOE Pari
Passu Amount;

(b) Liens on the Collateral securing obligations under the Senior Second Lien
Notes Documents, any Additional Senior Second Lien Notes Documents or any
Chrysler Canada Notes Documents permitted by clause (b), (dd) or (ee) of the
definition of Permitted Indebtedness or constituting Permitted Refinancing of
Indebtedness under clause (b) or (c) of the definition thereof; provided that
such Liens are subordinated to the Liens securing the Obligations in accordance
with the terms of the Intercreditor Agreement or any Additional Intercreditor
Agreement;

(c) Liens on the beneficial interest of Chrysler Canada and its Subsidiaries in
vehicle leases to the extent that such Liens attach to leases or other
receivables arising from the sale or lease of vehicles and such vehicles
originated under the Gold Key Lease Program to secure Indebtedness permitted
under clause (e) of the definition of Permitted Indebtedness;

(d) Liens to secure Indebtedness permitted under clause (f) of the definition of
Permitted Indebtedness;

(e) Liens on vehicle leases and the related vehicles originated under the Gelco
Lease Program to secure Indebtedness permitted under clause (g) of the
definition of Permitted Indebtedness;

(f) Liens in existence on the Closing Date and listed on Schedule 6.3 to the
Disclosure Letter; provided that no such Lien covers any additional property
after the Closing Date (except substitutions, replacements or proceeds thereof)
and that the amount of Indebtedness secured thereby is not increased (except as
otherwise permitted by this Agreement);

 

48



--------------------------------------------------------------------------------

(g) Liens on property of a Person at the time such Person becomes a Subsidiary;
provided that, such Liens are not created, incurred or assumed in connection
with, or in contemplation of, such Person becoming a Subsidiary; provided
further, however, that any such Lien may not extend to any other property owned
by the Company or any other Subsidiary;

(h) Liens securing Indebtedness of the type described in clause (d) of the
definition of Permitted Indebtedness;

(i) Liens on the assets of Excluded Subsidiaries securing Indebtedness of an
Excluded Subsidiary permitted under clause (m) of the definition of Permitted
Indebtedness;

(j) Liens securing Indebtedness permitted by clause (r) of the definition of
Permitted Indebtedness on assets financed, acquired, constructed or improved
with the proceeds of such Indebtedness;

(k) Liens securing Indebtedness permitted by clauses (k) and (z) of the
definition of Permitted Indebtedness; provided that in each case such Liens do
not encumber any property (except substitutions, replacements or proceeds
thereof) other than property financed by such Indebtedness;

(l) Liens securing Indebtedness under clause (s) of the definition of Permitted
Indebtedness which is incurred to extend, renew, refinance, or replace any
Indebtedness which was secured by a Lien permitted under Section 6.3; provided
that any such Liens do not cover any property or assets of the Company or its
Subsidiaries (other than substitutions, replacements or proceeds thereof) not
securing the Indebtedness so extended, renewed, refinanced or replaced;

(m) Liens for taxes, assessments, governmental charges and utility charges, in
each case that are not yet subject to penalties for non-payment or that are
being contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Company to the
extent required by, and in conformity with, GAAP;

(n) (i) Liens incurred or pledges or deposits made in connection with
(A) workers’ compensation claims, unemployment insurance or ordinary course
social security or pension benefits (but not including any Lien in favor of the
PBGC), (B) the performance of bids, tenders, sales, contracts (in each case,
other than for the repayment of Indebtedness), (C) statutory obligations,
(D) surety, appeal, customs or performance bonds and similar obligations or
(E) banker’s acceptances, bank guarantees, letters of credit, surety bonds or
similar arrangements to the extent issued to support any obligation described in
clauses (A) through (D), (ii) deposits as security for import or customs duties
or for the payment of rent, in each case for clauses (i) and (ii) incurred in
the ordinary course of business, and (iii) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business to secure amounts (A) that are not overdue
for a period of more than 90 days or that may

 

49



--------------------------------------------------------------------------------

hereafter be paid without material penalty or (B) that are being contested in
good faith by appropriate proceedings;

(o) permits, servitudes, licenses, easements, rights-of-way, restrictions and
other similar encumbrances imposed by applicable law or incurred in the ordinary
course of business or minor imperfections in title to real property that do not
in the aggregate materially interfere with the ordinary conduct of the business
of the Company and its Subsidiaries taken as a whole, including the following:
(i) zoning, entitlement, conservation restriction and other land use and
environmental regulations by one or more Governmental Authorities which do not
materially interfere with the present use of the material assets of the Company
and its Subsidiaries, (ii) all covenants, conditions, restrictions, easements,
encroachments, charges, rights-of-way and any similar matters of record set
forth in any state, local or municipal franchise on title to material real
property of the Company and its Subsidiaries which do not materially interfere
with the present use of such property, and (iii) minor survey exceptions and
matters as to real property of the Company and its Subsidiaries which would be
disclosed by an accurate survey or inspection of such real property and do not
materially impair the occupancy or current use of such real property;

(p) (i) leases, licenses, subleases or sublicenses of assets (including real
property and Intellectual Property) granted to others that do not in the
aggregate materially interfere with the ordinary conduct of the business of the
Company and its Subsidiaries taken as a whole, (ii) other rights to the use of,
or restrictions on the use of, assets (including real property and Intellectual
Property) granted in favor of others (other than to support Indebtedness) in the
ordinary course of business or that do not in the aggregate materially interfere
with the ordinary conduct of the business of the Company and its Subsidiaries
taken as a whole and (iii) licenses and sublicenses of Intellectual Property or
other general intangibles in the ordinary course of business;

(q) any Lien arising out of claims under a judgment or award rendered or claim
filed so long as such judgments, awards or claims do not constitute an Event of
Default;

(r) Liens securing Indebtedness or other obligations of a Subsidiary owing to
the Company or a Subsidiary Guarantor;

(s) (i) Liens, deposits, pledges or rights of setoff created in the ordinary
course of business in favor of banks and other financial institutions over
credit balances of any bank accounts held at such banks or financial
institutions or over investment property held in a securities account, as the
case may be, to secure fees and charges in the ordinary course of business or
returned items and charge backs in the ordinary course of business, facilitate
the operation of cash pooling and/or interest set-off arrangements in respect of
such bank accounts or securities accounts in the ordinary course of business,
and (ii) Liens, deposits or pledges created in the ordinary course of business
in favor of banks and other financial institutions to implement
employee/corporate credit card or procurement card programs;

 

50



--------------------------------------------------------------------------------

(t) statutory Liens incurred or pledges or deposits made in favor of a
Governmental Authority to secure the performance of obligations of the Company
or any of its Subsidiaries under Environmental Laws to which any assets of the
Company or any such Subsidiaries are subject;

(u) pledges or deposits of Cash or Cash Equivalents made to secure obligations
in respect of Swap Agreements permitted hereunder;

(v) servicing agreements, development agreements, site plan agreements and other
agreements with Governmental Authorities pertaining to the use or development of
any of the property and assets of the Company or any of its Subsidiaries
consisting of real property, provided the same are complied with in all material
respects;

(w) any Lien consisting of rights reserved to or vested in any Governmental
Authority by applicable law;

(x) Liens arising from UCC financing statement filings (or similar filings)
regarding or otherwise arising under leases entered into by the Company or any
of its Subsidiaries or in connection with sales of accounts, payment
intangibles, chattel paper or instruments;

(y) Liens on contract receivables of any Credit Party generated in respect of a
specified line of vehicles (as identified in writing by the Company to the
Administrative Agent) manufactured by Chrysler de Mexico S.A. de C.V., securing
Indebtedness permitted under clause (aa) of the definition of Permitted
Indebtedness;

(z) Liens on the Collateral securing Permitted Additional First Lien Debt
incurred pursuant to clause (bb) of the definition of Permitted Indebtedness;
provided that such Liens are subject to a Permitted Additional First Lien
Intercreditor Agreement;

(aa) Liens on DOE Assets securing Indebtedness under any Permitted DOE Facility
and, to the extent no Permitted DOE Facility is secured by any Lien created
under the Collateral Documents pursuant to clause (a) of this definition, Liens
created under the Senior Second Lien Notes Documents securing the DOE Second
Lien Amount;

(bb) Liens granted by the Howard County Mortgages;

(cc) Liens securing Indebtedness constituting revenue, municipal or other
government bonds permitted by clause (t) of the definition of Permitted
Indebtedness; provided that (i) the aggregate Outstanding Amount of all such
Indebtedness secured by such Liens shall not exceed US$100,000,000 at any time
and (ii) in each case such Liens do not encumber any property (except
substitutions, replacements or proceeds thereof) other than property financed by
such Indebtedness; and

(dd) Liens not otherwise permitted by the foregoing clauses securing obligations
or other liabilities of any Group Member; provided that the Outstanding Amount
of all such obligations and liabilities secured by such Liens shall not exceed
US$100,000,000 at any time.

 

51



--------------------------------------------------------------------------------

“Permitted Refinancing” means any Indebtedness (or preferred Equity Interests,
as the case may be) issued in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease, discharge or refund, other
Permitted Indebtedness (or preferred Equity Interests, as the case may be);
provided that:

(a) except as set forth in clause (b) or (c) below:

(i) the principal amount (or accreted value, if applicable) of such Indebtedness
(or preferred Equity Interests, as the case may be) does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness (or
preferred Equity Interests, as the case may be) so extended, refinanced,
renewed, replaced, defeased, discharged or refunded (plus all accrued interest
thereon and the amount of all fees, expenses and premiums incurred in connection
therewith);

(ii) such Indebtedness (or preferred Equity Interests, as the case may be)
(x) has a final maturity date later than the final maturity date of, or (y) has
a weighted average life to maturity equal to or greater than the weighted
average life to maturity of, the Indebtedness (or preferred Equity Interests, as
the case may be) being extended, refinanced, renewed, replaced, defeased,
discharged or refunded; provided that in the case of clause (y), such
Indebtedness has a final maturity date later than the latest Maturity Date in
effect at the time such Indebtedness is incurred;

(iii) such Indebtedness (or preferred Equity Interests, as the case may be)
shall not be required to be repaid, prepaid, redeemed, repurchased or defeased,
whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, upon the occurrence
of an event of default or a change in control or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of the Indebtedness (or preferred Equity
Interests, as the case may be) being extended, refinanced, renewed, replaced,
defeased, discharged or refunded) prior to the earlier of (x) the maturity of
such Indebtedness (or preferred Equity Interests, as the case may be) being
extended, refinanced, renewed, replaced, defeased, discharged or refunded and
(y) the date 180 days after the latest Maturity Date in effect on the date such
Indebtedness is incurred;

(iv) such Indebtedness shall not constitute an obligation (including pursuant to
a Guarantee Obligation) of any Subsidiary that shall not have been (or, in the
case of after-acquired Subsidiaries, shall not have been required to become) an
obligor in respect of the Indebtedness (or preferred Equity Interests, as the
case may be) so extended, refinanced, renewed, replaced, defeased, discharged or
refunded;

(v) if the Indebtedness (or preferred Equity Interests, as the case may be) so
extended, refinanced, renewed, replaced, defeased, discharged or refunded shall
have been subordinated to the Obligations, such Indebtedness shall also be

 

52



--------------------------------------------------------------------------------

subordinated to the Obligations on terms not less favorable in any material
respect to the Lenders;

(vi) if the Indebtedness so refinanced, replaced, defeased, discharged or
refunded shall have been incurred under any revolving credit or similar
arrangement, the commitments under such arrangement shall have been permanently
reduced by the amount of such Permitted Refinancing;

(vii) such Indebtedness shall not be secured by any Lien on any asset other than
the assets that secured the Indebtedness (or preferred Equity Interests, as the
case may be) so extended, refinanced, renewed, replaced, defeased, discharged or
refunded (or that would have been required to secure such Indebtedness pursuant
to the terms thereof) or, in the event Liens securing the Indebtedness (or
preferred Equity Interests, as the case may be) so extended, refinanced,
renewed, replaced, defeased, discharged or refunded shall have been
contractually subordinated to any Lien securing the Obligations, by any Lien
that shall not have been contractually subordinated to at least the same extent;
and

(viii) (1) in the case of Indebtedness that extends, refinances, renews,
replaces, defeases, discharges or refunds the VEBA Notes or the Canadian Health
Care Trust Notes, the terms of such Indebtedness, taken as a whole, are not more
restrictive to the applicable obligor than is customary for comparable unsecured
Indebtedness for obligors with comparable credit ratings at the time based on
prevailing market conditions (as determined by the Company in good faith) and,
in any event, are not more restrictive to the applicable obligor than the terms
of this Agreement and (2) in all other cases, the terms of such Indebtedness (or
preferred Equity Interests, as the case may be), taken as a whole, are not more
restrictive to the applicable obligor than the Indebtedness (or preferred Equity
Interests, as the case may be) being extended, refinanced, renewed, replaced,
defeased, discharged or refunded (other than with respect to interest rates,
fees, liquidation preferences, premiums and no-call periods);

(b) unsecured Indebtedness of the Company or any Subsidiary, including the VEBA
Notes and the Canadian Health Care Trust Notes, may be refinanced, replaced,
discharged or refunded with the proceeds of Indebtedness of the Credit Parties
incurred under the Senior Second Lien Notes Documents or any Additional Senior
Second Lien Notes Documents or the proceeds of Indebtedness of Chrysler Canada
incurred under any Chrysler Canada Notes Documents to the extent guaranteed on a
secured basis by any Credit Party (with the aggregate Outstanding Amount of all
Indebtedness under any Chrysler Canada Notes Documents to the extent guaranteed
on a secured basis by any Credit Party being deemed to be Consolidated Secured
Debt for purposes of determining compliance with the Secured Leverage Ratio set
forth in clause (i) of the proviso to this clause (b)); provided that
(i) immediately after giving effect to the incurrence of such Indebtedness, the
pro forma Secured Leverage Ratio as of the date of such incurrence of the
Company and its Subsidiaries is less than 2.25:1.00 (and on the date of such
incurrence, the Company shall deliver a certificate of a Responsible Officer to
the Administrative Agent providing reasonably detailed calculations
demonstrating

 

53



--------------------------------------------------------------------------------

compliance with such Secured Leverage Ratio); (ii) the principal amount (or
accreted value, if applicable) of such Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
refinanced, replaced, defeased, discharged or refunded (plus all accrued
interest thereon and the amount of all fees, expenses and premiums incurred in
connection therewith), (iii) such Indebtedness has a weighted average life to
maturity equal to or greater than the greatest weighted average life to maturity
of any Class of Term Loans in effect at the time such Indebtedness is incurred,
and the terms of all such Indebtedness do not provide for any scheduled
repayment or mandatory redemption prior to the date that is one year after, and
such Indebtedness has a final maturity date at least one year later than, the
latest Maturity Date in effect at the time such Indebtedness is incurred
(without giving effect to customary offers to purchase upon a change of control,
asset sale or event of loss or to acceleration rights after an event of
default), and (iv) on the date of incurrence, no Default or Event of Default has
occurred and is continuing or would occur as a result of the incurrence of such
Indebtedness; and

(c) unsecured Indebtedness of the Company or any Subsidiary, including the VEBA
Notes and the Canadian Health Care Trust Notes, may be refinanced, replaced,
discharged or refunded with the proceeds of Indebtedness of the Credit Parties
incurred under the Senior Second Lien Notes Documents or any Additional Senior
Second Lien Notes Documents or the proceeds of Indebtedness of Chrysler Canada
incurred under any Chrysler Canada Notes Documents in an aggregate principal
amount not to exceed (i) US$500,000,000 less (ii) the aggregate principal amount
of Indebtedness incurred by the Company or any Subsidiary in reliance on clause
(ee) of the definition of Permitted Indebtedness; provided, that (A) the
principal amount (or accreted value, if applicable) of such Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so refinanced, replaced, defeased, discharged or refunded (plus all
accrued interest thereon and the amount of all fees, expenses and premiums
incurred in connection therewith), (B) such Indebtedness has a weighted average
life to maturity equal to or greater than the greatest weighted average life to
maturity of any Class of Term Loans in effect at the time such Indebtedness is
incurred, and the terms of all such Indebtedness do not provide for any
scheduled repayment or mandatory redemption prior to the date that is one year
after, and such Indebtedness has a final maturity date at least one year later
than, the latest Maturity Date in effect at the time such Indebtedness is
incurred (without giving effect to customary offers to purchase upon a change of
control, asset sale or event of loss or to acceleration rights after an event of
default), and (C) on the date of incurrence, no Default or Event of Default has
occurred and is continuing or would occur as a result of the incurrence of such
Indebtedness.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
stock company, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
and any Governmental Authority.

“Platform” means IntraLinks/IntraAgency, SyndTrak or another similar website or
other information platform.

 

54



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan (other than a Multiemployer Plan) that is
subject to Title IV of ERISA, section 302 of ERISA or section 412 of the Code
and in respect of which the Company or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under section 4069 of ERISA be
deemed to be) an “employer” as defined in section 3(5) of ERISA.

“Pledged Equity Interests” as defined in the Guarantee and Collateral Agreement.

“Post-Closing Deliverables” as defined in Section 5.7(k).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its base rate or prime rate in effect at its principal
office in New York City. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Any Agent and any Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.

“Principal Trade Names” means each of the Registered trademarks listed under the
heading “Principal Trade Names” on Schedule 1.1G (as supplemented from time to
time in accordance with the provisions of Section 5.7(g)).

“Pro Rata Share” means, with respect to any Lender, at any time, (a) when used
in reference to payments, computations and other matters relating to the
Tranche B Term Loans or Tranche B Term Borrowings, the percentage obtained by
dividing (i) the Tranche B Term Loan Exposure of such Lender at such time by
(ii) the aggregate Tranche B Term Loan Exposure of all the Lenders at such time,
(b) when used in reference to payments, computations and other matters relating
to the Revolving Commitments, Revolving Loans or Revolving Borrowings or the
Letters of Credit, participations therein or the Letter of Credit Usage, the
percentage obtained by dividing (i) the Revolving Commitment of such Lender at
such time by (ii) the aggregate Revolving Commitments of all the Lenders at such
time, provided that if the Revolving Commitments have terminated or expired, the
Pro Rata Share under this clause (b) shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments,
(c) when used in reference to payments, computations and other matters relating
to Incremental Term Loan Commitments, Incremental Term Loans or Incremental Term
Borrowings of any Series, the percentage obtained by dividing (i) the
Incremental Term Loan Exposure of such Lender with respect to such Series at
such time by (ii) the aggregate Incremental Term Loan Exposure of all the
Lenders with respect to such Series at such time, and (d) when used in reference
to any other purpose (including Section 8.6), the percentage obtained by
dividing (i) an amount equal to the sum of the Tranche B Term Loan Exposure, the
Revolving Commitments and the Incremental Term Loan Exposure of such Lender at
such time by (ii) an amount equal to the sum of the aggregate Tranche B Term
Loan Exposure, the aggregate Revolving Commitments and the aggregate Incremental
Term Loan Exposure of all the Lenders at such time; provided that if the
Revolving Commitments have terminated or expired and there shall no longer be
any Tranche B Term Loan Exposure or Incremental Term Loan Exposure, as the case
may be, the Pro Rata Share under this clause (d) shall be determined based upon
the Revolving Commitments, the Tranche B Term Loan Exposure and/or the
Incremental Term Loan Exposure, as the case may be, most recently in effect,
giving effect to any assignments.

 

55



--------------------------------------------------------------------------------

“Process Agent” as defined in Section 9.15(b).

“Prohibited Jurisdiction” means any country or jurisdiction, from time to time,
that is the subject of a prohibition order (or any similar order or directive),
or otherwise targeted by economic sanctions or trade restrictions promulgated or
administered by any Governmental Authority of the United States.

“Prohibited Person” means any Person:

(a) listed in the Annex to the Executive Order or identified pursuant to the
provisions of Section 1 of the Executive Order;

(b) that is owned or controlled by, or acting for or on behalf of, any Person
listed in the Annex to the Executive Order or identified pursuant to the
provisions of Section 1 of the Executive Order;

(c) with whom a Lender is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or anti-money laundering law, including the
Executive Order;

(d) who commits, threatens, conspires to commit, or supports “terrorism” as
defined in the Executive Order;

(e) who is named as a “specially designated national and blocked person” on the
most current list published by the OFAC at its official website, at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or at any
replacement website or other replacement official publication of such list; or

(f) who is owned or controlled by a Person listed above in paragraph (c) or (e).

“Projections” means the projections of the Company and the Subsidiaries for the
Fiscal Year 2011 through and including the Fiscal Year 2014.

“Properties” as defined in Section 4.15(a).

“Public Lenders” means Lenders that do not wish to receive material Non-Public
Information with respect to the Company, the Subsidiaries or their Securities.

“Real Estate Asset” means any interest (fee, leasehold or otherwise) owned by
any Credit Party in any real property.

“Real Estate Deliverables” as defined in Section 5.7(j).

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Group Member which results in receipt of Net Cash Proceeds by a Group
Member in an amount in excess of (i) US$50,000,000 for any such settlement or
payment (or series of related settlements

 

56



--------------------------------------------------------------------------------

or payments) or (ii) US$100,000,000 in the aggregate for all such settlements or
payments, and together with the Net Cash Proceeds of all Dispositions, during
any twelve month period (provided with respect to clause (ii), (A) only such Net
Cash Proceeds in excess of US$100,000,000 shall be required to be applied in
accordance with Section 2.13(b) and (B) the terms “Disposition” and “Recovery
Event” shall be deemed to exclude any Disposition (or series of related
Dispositions) and any settlement or payment (or series of related settlements or
payments), respectively, that yields Net Cash Proceeds of less than
US$5,000,000).

“Reference Treasury Dealer” means any of Citibank Global Markets Inc., Morgan
Stanley & Co. Incorporated, Goldman Sachs & Co. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated and their respective successors; provided that if
any of the foregoing shall cease to be a primary United States Government
securities dealer in New York City (a “Primary Treasury Dealer”), the
Administrative Agent, in consultation with the Company, shall select another
Primary Treasury Dealer to act as Reference Treasury Dealer.

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and on any date, the average, as determined by the
Administrative Agent, of the bid and asked prices for the Comparable Treasury
Issue (expressed in each case as a percentage of its principal amount) quoted in
writing to the Administrative Agent by such Reference Treasury Dealer at 5:00
p.m. (New York City time) on the third Business Day preceding such date.

“Register” as defined in Section 2.6(b).

“Registered” as defined in the Guarantee and Collateral Agreement.

“Regulation D” means Regulation D of the Board of Governors.

“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act.

“Regulation U” means Regulation U of the Board of Governors.

“Reimbursement Date” as defined in Section 2.3(d).

“Related Agreements” means, collectively, (a) the Senior Second Lien Notes
Documents and (b) the Letter Agreement dated as of April 20, 2011, between UAW
Retiree Medical Benefits Trust, Fiat S.p.A., the United States Department of the
Treasury, Canada CH Investment Corporation and Chrysler Group LLC.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, partners, members, trustees, employees, controlling
persons, agents and advisors of such Person and of such Person’s Affiliates.

 

57



--------------------------------------------------------------------------------

“Related Transactions” means each of the transactions described in the Related
Agreements.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of section 4241 of ERISA.

“Reportable Event” means any of the events set forth in section 4043(c) of ERISA
or the regulations issued thereunder, other than those events as to which the
thirty-day notice period referred to in section 4043(c) of ERISA have been
waived.

“Requirements of Law” means, as to any Person, (a) the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person and (b) any law, treaty, rule or regulation or determination of an
arbitrator or a court of competent jurisdiction or other Governmental Authority,
in each case applicable to and binding upon such Person and any of its property,
and to which such Person and any of its property is subject.

“Requisite Lenders” means, at any time, Lenders having or holding Revolving
Exposure, unused Revolving Commitments, Tranche B Term Loan Exposure and
Incremental Term Loan Exposure representing more than 50% of the sum of the
Revolving Exposure, unused Revolving Commitments, Tranche B Term Loan Exposure
and Incremental Term Loan Exposure of all the Lenders at such time. For purposes
of this definition, the amount of Revolving Exposure, unused Revolving
Commitment, Tranche B Term Loan Exposure and Incremental Term Loan Exposure
shall be determined by excluding the Revolving Exposure, unused Revolving
Commitment, Tranche B Term Loan Exposure and Incremental Term Loan Exposure of
any Defaulting Lender.

“Responsible Officer” means the chief executive officer, president, chief
accounting officer, chief financial officer, treasurer, assistant treasurer or
controller or, for the purposes of Section 5.6 only, to include the secretary of
the Company, or, in each case, any individual with a substantially equivalent
title.

“Restricted Cash” means Cash, Cash Equivalents and Marketable Securities of the
Company and the Subsidiary Guarantors (a) that are subject to a Lien (other than
the Liens created pursuant to the Collateral Documents, the Senior Second Lien
Notes Documents, any Additional Senior Second Lien Notes Documents, any Chrysler
Canada Notes Documents, any documentation securing any Permitted Additional
First Lien Debt and other than ordinary course set off rights of depository
banks for charges and fees related to amounts held therewith), or (b) the use of
which is otherwise restricted pursuant to any Requirement of Law or Contractual
Obligation.

 

58



--------------------------------------------------------------------------------

“Restricted Payment” as defined in Section 6.5.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Commitment” means, with respect to any Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder. The
initial amount of each Lender’s Revolving Commitment, if any, is set forth on
Schedule 2.1 or in the applicable Assignment Agreement or Incremental Assumption
Agreement, as applicable, subject to any increase or reduction pursuant to the
terms and conditions hereof, including increases from time to time in accordance
with Section 2.24(d). The aggregate amount of the Revolving Commitments as of
the Closing Date is US$1,300,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earlier to occur of (a) the
Revolving Maturity Date and (b) the date on which all the Revolving Commitments
are terminated or permanently reduced to zero pursuant hereto.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the aggregate principal amount of the Revolving Loans of such Lender
outstanding at such time and (b) such Lender’s applicable Pro Rata Share of the
Letter of Credit Usage at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.

“Revolving Loan” means a Revolving Loan made by a Lender to a Borrower pursuant
to Section 2.2(a).

“Revolving Maturity Date” means the fifth anniversary of the Closing Date.

“Sale/Leaseback Transaction” means any arrangement with any Person providing for
the leasing by any Group Member of real or personal property that has been or is
to be sold or transferred by any such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of any such Group Member.

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor to its rating agency business.

“SEC” means the United States Securities and Exchange Commission.

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Secured Debt as of the last day of the most recent Fiscal
Quarter in respect of which financial statements have been delivered to the
Administrative Agent in accordance with Section 5.1(a) or 5.1(b), determined on
a pro forma basis to give effect to (i) any incurrence of

 

59



--------------------------------------------------------------------------------

Indebtedness on such date of determination the incurrence of which is subject to
compliance with the Secured Leverage Ratio and (ii) any incurrence or repayment
or prepayment of Indebtedness applicable to the calculation of the Secured
Leverage Ratio in a principal amount exceeding US$50,000,000 after the last day
of such Fiscal Quarter and on or prior to such date of determination to
(b) EBITDA for the most recent period of four consecutive Fiscal Quarters in
respect of which financial statements have been delivered to the Administrative
Agent in accordance with Section 5.1(a) or 5.1(b).

“Secured Parties” as defined in the Guarantee and Collateral Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933.

“Senior Second Lien Notes” means the Company’s 8% Senior Secured Notes due 2019
in an aggregate principal amount of US$1,500,000,000 and 8 1/4% Senior Secured
Notes due 2021 in an aggregate principal amount of US$1,700,000,000, issued by
the Company and the Co-Issuer Subsidiary pursuant to the Senior Second Lien
Notes Indenture.

“Senior Second Lien Notes Indenture” means the Indenture dated as of May 24,
2011, by and among the Company, the Co-Issuer Subsidiary, the other Credit
Parties party thereto as guarantors, Wilmington Trust FSB, as trustee, Citibank,
as the paying agent and registrar and Citibank, as collateral agent.

“Senior Second Lien Notes Documents” means the Senior Second Lien Notes
Indenture and all other instruments, documents and agreements delivered by or on
behalf of any Credit Party pursuant to the Senior Second Lien Notes Indenture,
including any instruments, documents and agreements delivered in order to grant
to, or perfect in favor of, the collateral agent, for the benefit of the holders
of the Senior Second Lien Notes, a Lien on any property of such Credit Party as
security for the obligations under the Senior Second Lien Notes Indenture.

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of the most
recent Fiscal Quarter in respect of which financial statements have been
delivered to the Administrative Agent in accordance with Section 5.1(a) or
5.1(b), determined on a pro forma basis to give effect to (i) any incurrence of
Indebtedness on such date of determination the incurrence of which is subject to
compliance with the Senior Secured Leverage Ratio and (ii) any incurrence or
repayment or prepayment of Indebtedness applicable to the calculation of the
Senior Secured Leverage Ratio in a principal amount exceeding US$50,000,000
after the last day of such Fiscal Quarter and on or prior to such date of
determination to (b) EBITDA for the most recent period of four

 

60



--------------------------------------------------------------------------------

consecutive Fiscal Quarters in respect of which financial statements have been
delivered to the Administrative Agent in accordance with Section 5.1(a) or
5.1(b).

“Series” as defined in Section 2.24(b).

“Shareholder Agreement” as defined in the Master Transaction Agreement.

“Similar Business” means any business conducted or proposed to be conducted by
the Company and its Subsidiaries, taken as a whole, on the Closing Date or any
business that is similar, reasonably related, incidental or ancillary thereto.

“Solvent” means, with respect to the Company and its Subsidiaries, on a
consolidated basis, that as of the date of determination, (a) the sum of such
entities’ debt and other liabilities (including contingent liabilities) does not
exceed the present fair saleable value of such entities’ present assets as of
such date, (b) such entities’ capital is not unreasonably small in relation to
the businesses of such entities as conducted on, or proposed to be conducted
following, such date, (c) such entities have not incurred and do not intend to
incur, or believe (nor should such entities reasonably believe) that such
entities will incur, debts and liabilities (including contingent liabilities)
beyond their ability to pay such debts and liabilities as they become due
(whether at maturity or otherwise) and (d) such entities, on a consolidated
basis, are “solvent” within the meaning given to that term and similar terms
under the Bankruptcy Code and applicable laws relating to fraudulent transfers
and conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under GAAP).

“Specified Documents” means each of, and collectively, (i) the Auto Finance
Operating Agreement, (ii) the Master Industrial Agreement, (iii) the Shareholder
Agreement, (iv) the LLC Operating Agreement, (v) the UAW Retiree Settlement
Agreement, (vi) the VEBA Indenture and VEBA Notes, and (vii) the Canadian Health
Care Trust Notes.

“Subsidiary” means, with respect to any Person, any corporation, association,
joint venture, partnership, limited liability company or other business entity
(whether now existing or hereafter organized) of which Voting Equity Interests
representing at least a majority of the ordinary voting power are, at the time
as of which any determination is being made, owned or controlled by such Person
or one or more subsidiaries of such Person or by such Person and one or more
subsidiaries of such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.

“Subsidiary Guarantor” means each Initial Subsidiary Guarantor and, after the
Closing Date, each other Subsidiary that becomes a party to the Guarantee and
Collateral Agreement as a “Guarantor” and “Grantor” thereunder pursuant to
Section 5.7. The Subsidiary Guarantors as of the date hereof are set forth on
Schedule 1.1D.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference

 

61



--------------------------------------------------------------------------------

to, one or more rates, currencies, commodities, prices of equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any of
its Subsidiaries shall be a “Swap Agreement.”

“Swap Counterparty” means each Person that is a party to a Swap Agreement the
obligations under which constitute Designated Swap Obligations.

“Syndication Agents” means MSSF, GSLP and ML, each in its capacity as a
syndication agent for the credit facilities established under this Agreement.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, withheld or
assessed by any Governmental Authority.

“Term Borrowing” means a Borrowing comprised of Term Loans.

“Term Lender” means a Lender with a Term Loan Commitment or a Term Loan.

“Term Loan” means a Tranche B Term Loan or an Incremental Term Loan of any
Series.

“Term Loan Commitment” means a Tranche B Term Loan Commitment or an Incremental
Term Loan Commitment of any Series.

“Threshold Cash Requirement” means, as of any date of determination, the greater
of (a) US$10,000,000,000 and (b) 20% of the consolidated net revenues of the
Company and its consolidated Subsidiaries as reflected in the Company’s audited
consolidated statement of income for the most recent Fiscal Year ended on or
immediately prior to such date for which financial statements shall have been
delivered pursuant to Section 5.1(a), determined in accordance with GAAP.

“Total Revolving Commitments” means, at any time, the sum of the Revolving
Commitments of all the Revolving Lenders in effect at such time.

“Total Utilization of Revolving Commitments” means, at any time, the sum of
(a) the aggregate principal amount of all Revolving Loans outstanding at such
time and (b) the Letter of Credit Usage at such time.

“Trading With the Enemy Act” as defined in Section 4.21(a).

“Tranche B Term Borrowing” means a Borrowing comprised of Tranche B Term Loans.

“Tranche B Term Loan” means a Tranche B Term Loan made by a Lender to the
Company pursuant to Section 2.1(a).

 

62



--------------------------------------------------------------------------------

“Tranche B Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender to make a Tranche B Term Loan hereunder,
expressed as an amount representing the maximum principal amount of the
Tranche B Term Loan to be made by such Lender, subject to any increase or
reduction pursuant to the terms and conditions hereof. The initial amount of
each Lender’s Tranche B Term Loan Commitment, if any, is set forth on
Schedule 2.1 or in the Assignment Agreement pursuant to which such Lender shall
have assumed its Tranche B Term Loan Commitment. The aggregate amount of the
Tranche B Term Loan Commitments as of the Closing Date is US$3,000,000,000.

“Tranche B Term Loan Exposure” means, with respect to any Lender, at any time,
(a) prior to the making of Tranche B Term Loans hereunder, the Tranche B Term
Loan Commitment of such Lender at such time and (b) after the making of
Tranche B Term Loans hereunder, the aggregate principal amount of the Tranche B
Term Loans of such Lender outstanding at such time.

“Tranche B Term Loan Maturity Date” means the sixth anniversary of the Closing
Date.

“Transactions” means the Financing Transactions and the Related Transactions.

“Transparent Subsidiary” means any Subsidiary of the Company that (a) is a
disregarded entity or partnership for US federal income tax purposes, (b) owns
an interest in one or more 956 Subsidiaries directly or indirectly through other
Transparent Subsidiaries (its “CFC Interest”), (3) has no operating assets,
(4) holds no more than de minimis assets in addition to its CFC Interest and
(5) is not a De Minimis Subsidiary, which, if it guaranteed the Obligations,
would result in deemed dividends to the Company or its owners pursuant to
Section 956 of the Code. For the avoidance of doubt, a 956 Subsidiary shall not
be treated as a Transparent Subsidiary.

“Treasury Rate” means, for any date, the rate per annum equal to the yield to
maturity of the Comparable Treasury Issue, compounded semi-annually, assuming a
price for such Comparable Treasury Issue (expressed as a percentage of its
principal amount) equal to the Comparable Treasury Price for such date.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.

“UAW Retiree Settlement Agreement” as defined in the Master Transaction
Agreement.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“United States Person” means any United States citizen, permanent resident
alien, or entity organized under the laws of the United States (including
foreign branches).

 

63



--------------------------------------------------------------------------------

“Upfitter” means any company that specializes in the conversion or modification
of vehicles manufactured by the Company or any of its Subsidiaries.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount denominated in US Dollars, such amount and (b) with respect to an
amount denominated in any other currency, the equivalent in US Dollars of such
amount as determined in accordance with Section 1.3.

“US Dollars” and the sign “US$” mean the lawful money of the United States of
America.

“US Lender” as defined in Section 2.19(c)(ii).

“UST Credit Agreement” means the First Lien Credit Agreement dated as of
June 10, 2009, between the Company and the United States Department of the
Treasury, as amended to the date hereof.

“VEBA” means the trust fund established pursuant to the Settlement Agreement,
dated March 30, 2008, as amended, supplemented, replaced or otherwise altered
from time to time, between the Company, the International Union, United
Automobile, Aerospace and Agricultural Implement Workers of America, and certain
class representatives, on behalf of the class of plaintiffs in the class action
of Int’l Union, UAW, et al. v. Chrysler, LLC, Civ. Act. No. 2:07-CV-14310 (E.D.
Mich, filed Oct. 11, 2007).

“VEBA Indenture” means the Indenture dated as of June 10, 2009, between the
Company, as issuer, and U.S. Bank National Association, as trustee.

“VEBA Notes” means the Notes of the Company due 2023 issued pursuant to the VEBA
Indenture in an original principal amount of US$4,587,000,000.

“Voting Equity Interests” means, with respect to any Person, such Person’s
Equity Interests having the right to vote for election of directors (or the
equivalent thereof) of such Person under ordinary circumstances.

“Weighted Average Yield” means, as of any date of determination with respect to
any Indebtedness, the weighted average yield to stated maturity of such
Indebtedness as of such date based on the interest rate or rates applicable
thereto and giving effect to all upfront or similar fees or original issue
discount payable with respect thereto and to any interest rate “floor”.
Determinations of the Weighted Average Yield of any Loans or other Indebtedness
for purposes of Section 2.12(c) or 2.24 shall be made by the Administrative
Agent in a manner determined by it to be consistent with accepted financial
practice, and any such determination shall be conclusive.

“Wholesale Financing” means any financing under the Conversion Vehicle Wholesale
Financing Program that is secured by the vehicles being converted, modified or
stored by an Upfitter in connection with such program where the proceeds of such
financing are used to finance the sale of such vehicles during the period of
time that such vehicles are being converted, modified or stored by such
Upfitter.

 

64



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Equity Interests of which (other than directors’ qualifying shares and other
nominal amounts of Equity Interests that are required to be held by other
Persons under applicable law) is owned by such Person directly and/or through
other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor” means any Subsidiary Guarantor that is a
Wholly Owned Subsidiary of the Company.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

1.2. Accounting Terms; Accounting Changes; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all accounting terms not otherwise defined
herein shall have the meanings assigned to them in conformity with GAAP (or
IFRS, if the Company has changed its and its Subsidiaries’ accounting standards
from GAAP to IFRS pursuant to Section 5.10). Financial statements and other
information required to be delivered by the Company pursuant to Sections 5.1(a)
and 5.1(b) shall be prepared in conformity with GAAP (or IFRS, if the Company
has changed its and its Subsidiaries’ accounting standards from GAAP to IFRS
pursuant to Section 5.10) as in effect at the time of such preparation.

(b) The Company may, upon 30 days’ prior written notice to the Administrative
Agent, change its and its Subsidiaries’ applicable accounting standards from
GAAP to IFRS. In the event that any Accounting Change, or any change in the
Company’s and its Subsidiaries’ accounting standards from GAAP to IFRS, shall
occur and such change has an impact on the calculation of ratios or covenants or
the meaning of standards, terms or definitions in this Agreement, then if the
Company, by notice to the Administrative Agent, requests an amendment to any
provision hereof to eliminate the effect of such Accounting Change or change in
accounting standards or the application thereof on the operation of such
provision (or if either the Administrative Agent or the Requisite Lenders, by
notice to the Company, requests an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
Accounting Change or change in accounting standards or the application thereof,
then the Company and the Lenders, acting through the Administrative Agent, shall
enter into negotiations in order to amend such provisions of this Agreement so
as to reflect equitably such Accounting Change or change in accounting standards
or the application thereof with the desired result that the criteria for
evaluating the Company’s financial condition shall be the same after such
Accounting Changes or change in accounting standards or the application thereof
as if such Accounting Changes or change in accounting standards or the
application thereof had not occurred. Until such time as such an amendment shall
have been executed and delivered by the Company and the Requisite Lenders, all
covenants, standards and terms in the Agreement shall be interpreted on the
basis of GAAP (or IFRS, if such Accounting Change occurs after the Company shall
have changed its and its Subsidiaries’ accounting standards from GAAP to IFRS)
as in effect and applied immediately before such Accounting Change or change in
accounting standards or the application thereof shall have become effective.

(c) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, Material Disposition or other transaction shall be
calculated after

 

65



--------------------------------------------------------------------------------

giving pro forma effect thereto (and, in the case of any pro forma computations
made hereunder to determine whether such Material Acquisition, Material
Disposition or other transaction is permitted to be consummated hereunder, to
any other such transaction consummated since the first day of the period covered
by any component of such pro forma computation and on or prior to the date of
such computation) as if such transaction had occurred on the first day of the
period of four consecutive Fiscal Quarters ending with the most recent Fiscal
Quarter for which financial statements shall have been delivered pursuant to
Section 5.1(a) or 5.1(b) (or, prior to the delivery of any such financial
statements, ending with the last Fiscal Quarter included in the Historical
Financial Statements, and, to the extent applicable, to the historical earnings
and cash flows associated with the assets acquired or disposed of and any
related incurrence or reduction of Indebtedness, all in accordance with
Article 11 of Regulation S-X under the Securities Act. If any Indebtedness bears
a floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness if such Swap
Agreement has a remaining term in excess of 12 months).

1.3. Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article or a Section of, or a Schedule or an Exhibit to, this
Agreement, unless otherwise specifically provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal, tangible and intangible assets and properties, including Cash,
Securities, accounts and contract rights. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities. Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument, plan,
Contractual Obligation or other document (including this Agreement) shall be
construed as referring to such agreement, instrument, plan, Contractual
Obligation or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments,
restatements, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, restated, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority or any
self-regulating entity, any other Governmental Authority or entity that shall
have succeeded to any or all functions thereof, and (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof. Unless otherwise indicated, any reference to a US Dollar amount in
Section 5, Section 6 or Section 7.1 of this Agreement (or in any definition of a
term used in any such Section) shall be deemed to be a reference to that
US Dollar amount or the equivalent thereof in one or more other currencies, and
for purposes of any determination under Section 5, Section 6 or Section 7.1 or
any determination under any other provision of this

 

66



--------------------------------------------------------------------------------

Agreement expressly requiring the use of a current exchange rate, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than US Dollars shall be translated into US Dollars at currency exchange
rates in effect on the date of such determination. Whenever the phrase “to the
knowledge of the Company” or words of similar import are used in this Agreement,
it means actual knowledge of any Responsible Officer of the Company. Whenever
the phrase “the date hereof” or “the date of this Agreement” is used in this
Agreement, it shall mean the date of the Original Credit Agreement.

1.4. Classification of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings may be classified and referred to by Class (e.g., a
“Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Rate
Loan” or “Eurodollar Rate Borrowing”) or by Class and Type (e.g., a “Eurodollar
Rate Revolving Loan” or “Eurodollar Rate Revolving Borrowing”).

1.5. Incorporation by Reference. Notwithstanding any other provision contained
herein, in the event that the documentation governing any Permitted Additional
First Lien Debt shall contain any restrictive covenant (whether styled an
affirmative covenant, a negative covenant or otherwise) or event of default that
is either more restrictive than the corresponding covenant or Event of Default
contained herein or not comparable to any covenant or Event of Default contained
herein, this Agreement shall be deemed to have been amended to incorporate such
restrictive covenant or Event of Default, mutatis mutandis, into Section 5,
Section 6 or Section 7 of this Agreement, as applicable; provided that any such
restrictive covenant incorporated by reference to any Permitted Additional First
Lien Debt shall automatically cease to be a part of this Agreement at such time
as such Indebtedness shall have been refinanced or otherwise repaid. The Company
covenants and agrees that (a) it will provide to the Administrative Agent
promptly after the execution thereof true and complete copies of the definitive
documents evidencing or governing any Permitted Additional First Lien Debt and
(b) it will execute any and all further documents and agreements, including
amendments hereto, and take all such further actions, as shall be reasonably
requested by the Administrative Agent to give effect to the intent of this
Section.

1.6. Exhibits and Schedules. All Exhibits and Schedules to this Agreement shall
remain the same as the corresponding Exhibits and Schedules to the Original
Credit Agreement; provided, however, that Schedule 4.14(a) and Schedule 4.17
shall be amended and restated as attached hereto.

SECTION 2. LOANS AND LETTERS OF CREDIT

2.1. Term Loans. (a) Tranche B Term Loan Commitments. Subject to the terms and
conditions hereof, each Lender agrees to make, on the Closing Date, a Tranche B
Term Loan to the Company in US Dollars in an aggregate principal amount equal to
such Lender’s Tranche B Term Loan Commitment. Amounts borrowed pursuant to this
Section 2.1(a) that are repaid or prepaid may not be reborrowed. Each Lender’s
Tranche B Term Loan Commitment shall terminate immediately and without any
further action on the Closing Date upon the making of a Tranche B Term Loan by
such Lender or on May 24, 2011, if the Closing Date shall not have occurred on
or prior to such date.

 

67



--------------------------------------------------------------------------------

(b) Incremental Term Commitments. Each Lender having an Incremental Term Loan
Commitment agrees to make, subject to the terms and conditions set forth herein
and in the applicable Incremental Assumption Agreement, Incremental Term Loans
to the Company, in an aggregate principal amount equal to such Lender’s
Incremental Term Loan Commitment. Amounts borrowed pursuant to this
Section 2.1(b) that are repaid or prepaid may not be reborrowed.

(c) Borrowing Mechanics for Term Loans.

(i) Each Term Loan shall be made as part of one or more Borrowings consisting of
Term Loans of the same Class and of such Types as shall be specified in the
applicable Funding Notice made by the Term Lenders of such Class proportionately
to their applicable Pro Rata Shares. At the commencement of each Interest Period
for any Eurodollar Rate Term Borrowing, such Borrowing shall be in an aggregate
minimum amount of US$5,000,000 and integral multiples of US$1,000,000 in excess
of such amount; provided that a Eurodollar Rate Term Borrowing that results from
a continuation of an outstanding Eurodollar Rate Term Borrowing may be in an
aggregate amount that is equal to such outstanding Borrowing. At the time any
Base Rate Term Borrowing is made, such Borrowing shall be in an aggregate
minimum amount of US$5,000,000 and integral multiples of US$1,000,000 in excess
of such amount; provided that a Base Rate Term Borrowing that results from a
conversion of an outstanding Eurodollar Rate Term Borrowing may be in an
aggregate amount that is equal to such outstanding Borrowing.

(ii) To request a Term Borrowing, the Company shall deliver to the
Administrative Agent a fully completed and executed Funding Notice (A) if the
Funding Notice shall relate to any Eurodollar Rate Term Borrowing, not later
than 12:00 p.m. (New York City time) at least three Business Days in advance of
the proposed Credit Date and (B) if the Funding Notice shall relate solely to a
Base Rate Term Borrowing, not later than 12:00 p.m. (New York City time) at
least one Business Day in advance of the proposed Credit Date. Promptly upon
receipt by the Administrative Agent of a Funding Notice in accordance with this
paragraph, the Administrative Agent shall notify each Term Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Term
Loan to be made as part of the requested Term Borrowing. If the Funding Notice
shall relate to any Eurodollar Rate Term Borrowing, any failure to make such
Borrowing shall be subject to Section 2.17(c).

(iii) Each Lender shall make the principal amount of its Tranche B Term Loan
required to be made by it hereunder available to the Administrative Agent not
later than 12:00 p.m. (New York City time) on the Closing Date by wire transfer
of same day funds in US Dollars to the account of the Administrative Agent
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make each such Tranche B Term Loan available to the Company by
promptly remitting the amounts so received, in like funds, to the account of the
Company specified by the Company in the applicable Funding Notice.

2.2. Revolving Loans. (a) Revolving Commitments. During the Revolving Commitment
Period, subject to the terms and conditions hereof, each Lender agrees to make

 

68



--------------------------------------------------------------------------------

Revolving Loans in US Dollars to the Borrowers in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Exposure exceeding such
Lender’s Revolving Commitment, (ii) the Total Utilization of Revolving
Commitments exceeding the Total Revolving Commitments or (iii) the Borrowing
Base Coverage Ratio being less than 1.10:1.00. Amounts borrowed pursuant to this
Section 2.2(a) that are repaid or prepaid may, subject to the terms and
conditions hereof, be reborrowed during the Revolving Commitment Period. Each
Lender’s Revolving Commitment shall terminate on the Revolving Commitment
Termination Date.

(b) Borrowing Mechanics for Revolving Loans.

(i) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans of the same Type made by the Revolving Lenders proportionately
to their applicable Pro Rata Shares. At the commencement of each Interest Period
for any Eurodollar Rate Revolving Borrowing, such Borrowing shall be in an
aggregate minimum amount of US$5,000,000 and integral multiples of US$1,000,000
in excess of such amount; provided that a Eurodollar Rate Revolving Borrowing
that results from a continuation of an outstanding Eurodollar Rate Revolving
Borrowing may be in an aggregate amount that is equal to such outstanding
Borrowing. At the time each Base Rate Revolving Borrowing is made, such
Borrowing shall be in an aggregate minimum amount of US$5,000,000 and integral
multiples of US$1,000,000 in excess of such amount; provided that such Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Total Revolving Commitments or that is required to finance the reimbursement of
a drawing under a Letter of Credit as contemplated by Section 2.3(d).

(ii) To request a Revolving Borrowing, the Company, on behalf of the applicable
Borrower, shall deliver to the Administrative Agent a fully completed and
executed Funding Notice (A) in the case of a Eurodollar Rate Borrowing, not
later than 12:00 p.m. (New York City time) at least three Business Days in
advance of the proposed Credit Date and (B) in the case of a Base Rate
Borrowing, not later than 12:00 p.m. (New York City time) at least one Business
Day in advance of the proposed Credit Date. In lieu of delivering a Funding
Notice, the Company, on behalf of the applicable Borrower, may give, not later
than the applicable time set forth above, the Administrative Agent telephonic
notice of any proposed Revolving Borrowing; provided that such telephonic notice
shall be promptly confirmed in writing by delivery to the Administrative Agent
of a fully completed and executed Funding Notice. In the event of any
discrepancy between the telephonic notice and the Funding Notice, the Funding
Notice shall govern and control. Promptly upon receipt by the Administrative
Agent of a Funding Notice in accordance with this paragraph, the Administrative
Agent shall notify each Revolving Lender of the details thereof and of the
amount of such Lender’s Revolving Loan to be made as part of the requested
Revolving Borrowing. Except as otherwise provided herein, a Funding Notice for a
Eurodollar Rate Revolving Borrowing shall be irrevocable on and after the
related Interest Rate Determination Date, and the applicable Borrower shall be
bound to make a Borrowing in accordance therewith; any failure to make such
Borrowing shall be subject to Section 2.17(c).

 

69



--------------------------------------------------------------------------------

(iii) Each Lender shall make the principal amount of its Revolving Loan required
to be made by it hereunder on any Credit Date available to the Administrative
Agent not later than 12:00 p.m. (New York City time) on the applicable Credit
Date by wire transfer of same day funds in US Dollars to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make each such Revolving Loan
available to the applicable Borrower by promptly remitting the amounts so
received, in like funds, to the account of such Borrower (or, in the case of a
Base Rate Revolving Borrowing made to finance reimbursement of a drawing under a
Letter of Credit as contemplated by Section 2.3(d), the applicable Issuing Bank)
specified by the Company in the applicable Funding Notice.

2.3. Letters of Credit. (a) General. During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Issuing Bank agrees to issue
Letters of Credit for the account of any of the Borrowers or, so long as the
Company is a joint and several co-applicant with respect thereto, the account of
any other Subsidiary of the Company; provided that no Letter of Credit shall be
issued (or amended, renewed or extended) by any Issuing Bank unless (i) such
Issuing Bank shall have given written notice thereof to the Administrative Agent
pursuant Section 2.3(g), (ii) such Letter of Credit shall be denominated in
US Dollars and in a stated amount not less than US$5,000,000, or such lesser
amount as shall be acceptable to such Issuing Bank, (iii) after giving effect
thereto (A) the Total Utilization of Revolving Commitments shall not exceed the
Total Revolving Commitments and (B) the total Letter of Credit Usage shall not
exceed the Letter of Credit Sublimit, (iv) such Letter of Credit shall have an
expiration date that is not later than the earlier of (A) five days prior to the
Revolving Maturity Date and (B) the date one year (in the case of a standby
Letter of Credit) or 180 days (in the case of a commercial Letter of Credit)
after the date of issuance of such Letter of Credit (or, in the case of any
renewal or extension of a standby Letter of Credit, one year after the date of
such renewal or extension) and (v) such issuance (or amendment, renewal or
extension) is in accordance with such Issuing Bank’s standard operating
procedures. The Company unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the account of any Subsidiary as
provided in the first sentence of this paragraph, it will be fully responsible
for the reimbursement of any drawing under such Letter of Credit, the payment of
interest thereon and the payment of fees due under Section 2.10 to the same
extent as if it were the sole account party in respect of such Letter of Credit
(and for all purposes hereunder, such Letter of Credit shall be deemed to have
been issued for the account of the Company). Each Letter of Credit shall be in
the form acceptable to the applicable Issuing Bank in its reasonable discretion
and shall be issued in accordance with such Issuing Bank’s standard operating
procedures. Subject to the foregoing, the applicable Issuing Bank may agree that
a Letter of Credit will automatically extend for one or more successive periods
not to exceed one year each (but in any event to a date not later than five days
prior to the Revolving Maturity Date) unless such Issuing Bank elects not to
extend for any such additional period. Each Issuing Bank at its option may issue
any Letter of Credit by causing any domestic or foreign branch or Affiliate of
such Issuing Bank to issue such Letter of Credit; provided that any exercise of
such option shall not affect the obligation of the applicable Borrower to
reimburse any drawing under such Letter of Credit in accordance with the terms
of this Agreement. Notwithstanding the foregoing provisions of this
Section 2.3(a), if at least one Business Day prior to the time a Letter of
Credit is to be issued, amended, renewed or extended, the Administrative Agent
shall have notified the applicable Issuing Bank, or the Majority in Interest of
the Revolving Lenders shall have notified

 

70



--------------------------------------------------------------------------------

the applicable Issuing Bank (with a copy to the Administrative Agent), in
writing that, as a result of one or more events or circumstances described in
such notice, one or more of the conditions precedent set forth in Section 3.2
shall not be satisfied, such Issuing Bank shall have no obligation to issue,
amend, renew or extend any Letter of Credit until and unless it shall be
satisfied that all such conditions precedent shall be satisfied.

(b) Request for Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Company, on behalf of the applicable
Borrower, shall deliver to the Administrative Agent and the applicable Issuing
Bank an Issuance Notice not later than 12:00 p.m. (New York City time) at least
three Business Days (in the case of standby Letters of Credit) or five Business
Days (in the case of commercial Letters of Credit), or in each case such shorter
period as may be agreed to by such Issuing Bank in any particular instance, in
advance of the requested date of issuance, amendment, renewal or extension. If
requested by the applicable Issuing Bank, the Company, on behalf of the
applicable Borrower, also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any such request; provided that
in the event of any inconsistency or conflict between the terms and conditions
of such letter of credit application and the terms and conditions of this
Agreement, the terms and conditions of this Agreement shall govern and control.

(c) Responsibility of the Issuing Banks. In determining whether to honor any
drawing under any Letter of Credit, the sole responsibility of an Issuing Bank
shall be to examine the documents delivered under such Letter of Credit with
reasonable care so as to ascertain whether such documents appear on their face
to be in accordance with the terms and conditions of such Letter of Credit, it
being agreed that, with respect to such documents that appear on their face to
be in substantial compliance, but are not in strict compliance, with the terms
of such Letter of Credit, the applicable Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents. As between the Borrowers and any Issuing Bank, the Borrowers assume
all risks of the acts and omissions of, or misuse of any Letters of Credit by,
the beneficiary of any Letter of Credit. In furtherance and not in limitation of
the foregoing, any act taken or omitted to be taken by any Issuing Bank under or
in connection with any Letter of Credit or any documents or certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any liability on the part of such Issuing Bank to any Borrower, and none of the
Issuing Banks or any of their Related Parties shall have any responsibility for
(and none of their rights or powers hereunder shall be affected or impaired by)
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any Person in connection with the application for and
issuance of, or any drawing under, any Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged, (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason, (iii) failure
of the beneficiary of any Letter of Credit to comply fully with any conditions
required in order to draw upon such Letter of Credit, (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
facsimile or otherwise, (v) errors in interpretation of technical terms,
(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a

 

71



--------------------------------------------------------------------------------

drawing under any Letter of Credit, (vii) the misapplication by the beneficiary
of any Letter of Credit of the proceeds of any drawing under such Letter of
Credit or (viii) any consequences arising from causes beyond the control of the
applicable Issuing Bank, including any Governmental Acts; provided that, subject
to Section 9.3(b) and the other provisions hereof, each applicable Borrower
shall retain any and all rights it may have against an Issuing Bank for any
liability arising solely out of the gross negligence or willful misconduct of
such Issuing Bank, as determined by a final, non-appealable judgment of a court
of competent jurisdiction.

(d) Reimbursement by the Borrowers. In the event an Issuing Bank shall have
honored a drawing under any Letter of Credit, it shall promptly notify the
applicable Borrower and the Administrative Agent thereof, and such Borrower
shall reimburse such Issuing Bank for such drawing by paying to such Issuing
Bank an amount in US Dollars in same day funds equal to the amount of such
drawing not later than (i) if such Borrower shall have received notice of such
drawing prior to 10:00 a.m. (New York City time) on any Business Day, then 1:00
p.m. (New York City time) on the Business Day immediately following the day that
such Borrower received such notice or (ii) otherwise, 1:00 p.m. (New York City
time) on the second Business Day immediately following the day that such
Borrower receives such notice (the date on which such Borrower is required to
reimburse a drawing under any Letter of Credit is referred to herein as the
“Reimbursement Date” in respect of such drawing); provided that the Company, on
behalf of the applicable Borrower, may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.2(b) that such
reimbursement payment be financed with a Base Rate Revolving Borrowing and, to
the extent so financed, such Borrower’s obligation to make such reimbursement
payment shall be discharged and replaced by the resulting Base Rate Revolving
Borrowing.

(e) Revolving Lenders’ Participations in Letters of Credit. Immediately upon the
issuance of any Letter of Credit, each Revolving Lender shall be deemed to have
purchased from the applicable Issuing Bank, and agrees to fund as set forth
herein, a participation in such Letter of Credit and any drawings thereunder in
an amount equal to such Lender’s Pro Rata Share of the maximum amount that is or
at any time may become available to be drawn under such Letter of Credit. In the
event that any Borrower shall fail for any reason to reimburse the applicable
Issuing Bank for any drawing under a Letter of Credit as provided in
Section 2.3(d), such Issuing Bank shall promptly notify the Administrative Agent
thereof and of the unreimbursed amount of such drawing and, promptly upon
receipt of such notice, the Administrative Agent shall notify each Revolving
Lender of the details of such notice and of such Lender’s Pro Rata Share of such
unreimbursed amount. Each Revolving Lender shall make available an amount equal
to such Lender’s Pro Rata Share of such unreimbursed amount to the
Administrative Agent not later than 1:00 p.m. (New York City time) on the first
Business Day following the date of receipt of such notice, by wire transfer of
same day funds in US Dollars to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, and the
Administrative Agent shall promptly remit the amounts so received, in like
funds, to the applicable Issuing Bank. In the event that any Revolving Lender
fails to make available, for the account of any Issuing Bank, any payment
referred to in the preceding sentence, such Issuing Bank shall be entitled to
recover such amount on demand from such Lender, together with interest thereon
for three Business Days at the rate customarily used by such Issuing Bank for
the correction of errors among banks and thereafter at the Base Rate. Each
Revolving Lender acknowledges and agrees that, in issuing, amending, renewing or
extending any Letter of Credit,

 

72



--------------------------------------------------------------------------------

the applicable Issuing Bank shall be entitled to rely, and shall not incur any
liability for relying, upon the representation and warranty of the applicable
Borrower deemed made pursuant to Section 3.2. In the event an Issuing Bank shall
have been reimbursed by the Revolving Lenders pursuant to this Section 2.3(e)
for all or any portion of any drawing honored by such Issuing Bank under a
Letter of Credit, such Issuing Bank shall distribute to each Revolving Lender
that has paid all amounts payable by it under this Section 2.3(e) with respect
to such drawing such Lender’s Pro Rata Share of all payments subsequently
received by such Issuing Bank by or on behalf of the applicable Borrower in
reimbursement of such drawing when such payments are received. Any payment made
by a Revolving Lender pursuant to this Section 2.3(e) to reimburse an Issuing
Bank for a drawing under a Letter of Credit (other than the funding of a Base
Rate Revolving Borrowing as contemplated by Section 2.3(d)) shall not constitute
a Loan and shall not relieve the applicable Borrower of its obligation to
reimburse such drawing.

(f) Obligations Absolute. The obligation of the Borrowers to reimburse each
Issuing Bank for drawings honored under the Letters of Credit issued by such
Issuing Bank and the obligations of the Revolving Lenders under Section 2.3(e)
shall be unconditional and irrevocable and shall be paid and performed strictly
in accordance with the terms hereof under all circumstances, notwithstanding
(i) any lack of validity or enforceability of any Letter of Credit, (ii) the
existence of any claim, set-off, defense or other right that any Borrower or any
Lender may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any Persons for whom any such transferee may be acting),
the applicable Issuing Bank or any other Person or, in the case of any Lender,
against any Borrower, whether in connection herewith, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between any Borrower or any Subsidiary and the beneficiary under any
Letter of Credit), (iii) any draft or other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect,
(iv) payment by the applicable Issuing Bank under any Letter of Credit against
presentation of a draft or other document that does not substantially comply
with the terms of such Letter of Credit, (v) any adverse change in the business,
operations, properties or condition (financial or otherwise) of the Company or
any of its Subsidiaries, (vi) any breach hereof or any other Credit Document by
any party thereto, (vii) any Default or Event of Default having occurred and be
continuing and (viii) any other event or condition whatsoever, whether or not
similar to any of the foregoing; provided that, subject to Section 9.3(b) and
the other provisions hereof, each applicable Borrower shall retain any and all
rights it may have against an Issuing Bank for any liability arising solely out
of the gross negligence or willful misconduct of such Issuing Bank, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(g) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section 2.3, report in
writing to the Administrative Agent (i) periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
extensions, amendments and renewals, all expirations and cancelations and all
honored drawings and reimbursements thereof, (ii) reasonably prior to the time
that such Issuing Bank issues, amends, renews or extends any Letter of Credit,
the date of such issuance, amendment, renewal or extension, and the face amount
of the Letters of Credit issued, amended, renewed or extended by

 

73



--------------------------------------------------------------------------------

such Issuing Bank and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each day on which such Issuing Bank honors any drawing under
any Letter of Credit, the date and amount of the drawing so honored, (iv) on any
Business Day on which any Borrower reimburses or fails to reimburse any drawing
under a Letter of Credit as required hereunder, the date of such reimbursement
or such failure and the amount of such reimbursed or unreimbursed drawing and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit.

(h) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the day that the Company receives notice from the Administrative
Agent or the Requisite Lenders (or, if the maturity of the Loans has been
accelerated, a Majority in Interest of the Revolving Lenders) demanding the
deposit of cash collateral pursuant to this Section 2.3(h), the Company shall
deposit in a Deposit Account in the name of the Administrative Agent, for the
benefit of the Issuing Banks and the Lenders, an amount in cash equal to the
Letter of Credit Usage as of such day plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without presentment, demand, protest or other requirement of any kind,
upon the occurrence of any Event of Default specified in Section 7.1(g). The
Company also shall deposit cash collateral in accordance with this
Section 2.3(h) as and to the extent required by Section 2.13(e) or 2.21. Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrowers under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Company’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Funds in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for honored drawings under Letters of Credit for which they have
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the Letter of
Credit Usage at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of each Issuing Bank), be applied to satisfy other
obligations of the Borrowers under this Agreement. If the Company is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company within three Business Days after all Events of
Default have been cured or waived and the Administrative Agent shall have
received a certificate from a Responsible Officer of the Company to that effect.
If the Company is required to provide an amount of cash collateral hereunder
pursuant to Section 2.13(e), such amount (to the extent not applied as
aforesaid) shall be returned to the Company as and to the extent that, after
giving effect to such return, the Total Utilization of Revolving Commitments
would not exceed the Total Revolving Commitments and no Default or Event of
Default shall have occurred and be continuing.

(i) Termination of any Issuing Bank; Designation of Additional Issuing Banks.

(i) The Company may terminate the appointment of any Issuing Bank as an “Issuing
Bank” hereunder by providing written notice thereof to such Issuing Bank, with

 

74



--------------------------------------------------------------------------------

a copy to the Administrative Agent. Any such termination shall become effective
upon the earlier of (i) such Issuing Bank acknowledging receipt of such notice
and (ii) the 10th Business Day following the date of the delivery thereof;
provided that no such termination shall become effective until and unless the
Letter of Credit Usage attributable to Letters of Credit issued by such Issuing
Bank shall have been reduced to zero. At the time any such termination shall
become effective, the applicable Borrowers shall pay all unpaid fees accrued for
the account of the terminated Issuing Bank pursuant to Section 2.10(b).
Notwithstanding the effectiveness of any such termination, the terminated
Issuing Bank shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit.

(ii) The Company may, at any time and from time to time, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld),
designate as additional Issuing Banks one or more Revolving Lenders that agree
to serve in such capacity as provided below. The acceptance by a Revolving
Lender of an appointment as an Issuing Bank hereunder shall be evidenced by an
agreement, which shall be in form and substance reasonably satisfactory to the
Administrative Agent, executed by the Company, the Administrative Agent and such
designated Revolving Lender and, from and after the effective date of such
agreement, (i) such Revolving Lender shall have all the rights and obligations
of an Issuing Bank under this Agreement and (ii) references herein to the term
“Issuing Bank” shall be deemed to include such Revolving Lender in its capacity
as an issuer of Letters of Credit hereunder.

2.4. Pro Rata Shares; Obligations Several. All Loans on the occasion of any
Borrowing shall be made, and all participations in Letters of Credit purchased,
by the Lenders proportionately to their applicable Pro Rata Shares. The failure
of any Lender to make any Loan or purchase any participation required hereunder
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments and other obligations of the Lenders hereunder are several, and
no Lender shall be responsible for the failure of any other Lender to make any
Loan or purchase any participation required hereunder or to satisfy any of its
other obligations hereunder.

2.5. Use of Proceeds. The Borrowers shall use the proceeds of the Tranche B Term
Loans and the Revolving Loans, if any, made on the Closing Date to refinance a
portion of the outstanding indebtedness under the UST Credit Agreement and the
EDC Credit Agreement and to pay fees and expenses incurred in connection with
the transactions contemplated hereby. The Company shall use any remaining
proceeds of the Tranche B Term Loans made on the Closing Date and the Borrowers
shall use the proceeds of the Revolving Loans made after the Closing Date for
ongoing working capital requirements and other general corporate purposes of the
Company and the Subsidiaries, including the repayment of certain other
Indebtedness. Letters of Credit may be requested by the Borrowers solely for
general corporate purposes of the Company and the Subsidiaries. The Company
shall use the proceeds of any Incremental Term Loans for ongoing working capital
requirements and other general corporate purposes of the Company and the
Subsidiaries, including the repayment of certain other Indebtedness, or for such
other purposes as may be set forth in the applicable Incremental Assumption
Agreement. The Borrowers agree that no portion of the proceeds of any Loan will
be used in any manner that

 

75



--------------------------------------------------------------------------------

entails a violation (including on the part of any Lender) of any regulation of
the Board of Governors, including Regulations T, U and X, or of the Exchange
Act.

2.6. Evidence of Debt; Register; Notes. (a) Lenders’ Evidence of Debt. Each
Lender shall maintain records evidencing the Obligations of each Borrower owing
to such Lender, including the principal amounts of the Loans made by such Lender
and each repayment and prepayment in respect thereof. Such records maintained by
any Lender shall be conclusive and binding on each Borrower, absent manifest
error; provided that the failure to maintain any such records, or any error
therein, shall not in any manner affect the obligation of any Borrower to pay
any amounts due hereunder in accordance with the terms hereof; provided further
that in the event of any inconsistency between the records maintained by any
Lender and the records maintained by the Administrative Agent, the records
maintained by the Administrative Agent shall govern and control.

(b) Register. The Administrative Agent shall maintain at one of its offices
records of the name and address of, and the Commitments of and the principal
amount of the Loans owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding on each Borrower and
each Lender, absent manifest error; provided that the failure to maintain the
Register, or any error in the recordations therein, shall not in any manner
affect the obligation of any Lender to make a Loan or other payment hereunder or
the obligation of any Borrower to pay any amounts due hereunder, in each case in
accordance with the terms of this Agreement. The Register shall be available for
inspection by the Borrowers or any Lender (but only with respect to any entry
relating to such Lender’s Commitments or Loans) at any reasonable time and from
time to time upon reasonable prior notice. The Borrowers hereby designate the
Person serving as the Administrative Agent to serve as the Borrowers’ agent
solely for purposes of maintaining the Register as provided in this
Section 2.6(b) and agree that, to the extent such Person serves in such
capacity, such Person and its Related Parties shall constitute “Indemnitees”.
This Section 2.6 shall be construed so that the Loans are at all times
maintained in “registered form” within the meaning of sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related regulations (and any successor
provisions).

(c) Notes. Upon request of any Lender by written notice to the Company (with a
copy to the Administrative Agent) at least two Business Days prior to the
Closing Date, or promptly following the request of any Lender at any time
thereafter, the applicable Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) to evidence such Lender’s
Loans of any Class, which shall be in form approved by the Administrative Agent.

2.7. Interest on Loans and Letter of Credit Disbursements. (a) Subject to
Section 2.9, each Loan of any Class shall bear interest on the outstanding
principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) if a Base Rate Loan, at the Base Rate plus the Applicable Rate with respect
to Loans of such Class;

 

76



--------------------------------------------------------------------------------

(ii) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Rate with respect to Loans of such Class.

The applicable Base Rate or Adjusted Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive and binding on
the parties hereto, absent manifest error.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Borrowing, shall be
selected by the applicable Borrower. The Company shall specify such selection in
the applicable Funding Notice or Conversion/Continuation Notice delivered in
accordance herewith; provided that there shall be no more than ten (or such
greater number as may be agreed to by the Administrative Agent) Eurodollar Rate
Borrowings outstanding at any time. In the event the Company fails to specify in
any Funding Notice the Type of the requested Borrowing, then the requested
Borrowing shall be made as a Base Rate Borrowing. In the event the Company fails
to deliver in accordance with Section 2.8 a Conversion/Continuation Notice with
respect to any Eurodollar Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted into a Base
Rate Borrowing. In the event the Company, on behalf of any Borrower, requests
the making of, or the conversion to or continuation of, any Eurodollar Rate
Borrowing but fails to specify in the applicable Funding Notice or
Conversion/Continuation Notice the Interest Period to be applicable thereto,
such Borrower shall be deemed to have specified an Interest Period of one month.
No Borrowing of any Class may be converted into a Borrowing of another Class.

(c) Interest on Loans shall accrue on a daily basis and shall be computed (i) in
the case of Base Rate Loans, on the basis of a year of 365 days (or 366 days in
a leap year) and (ii) in the case of Eurodollar Rate Loans, on the basis of a
year of 360 days, in each case for the actual number of days elapsed in the
period during which it accrues. In computing interest on any Loan, the date of
the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided that if a Loan is repaid on the same
day on which it is made, one day’s interest shall accrue on such Loan.

(d) Except as otherwise set forth herein, accrued interest on each Loan shall be
payable in arrears (i) on each Interest Payment Date applicable to such Loan,
(ii) upon any voluntary or mandatory repayment or prepayment of such Loan (other
than any voluntary prepayment of any Base Rate Revolving Loan), to the extent
accrued on the amount being repaid or prepaid, (iii) if such Loan is a Revolving
Loan, upon termination of the Revolving Commitments, (iv) on the Maturity Date
applicable to such Loan and (v) in the event of any conversion of a Eurodollar
Rate Loan prior to the end of the Interest Period then applicable thereto, on
the effective date of such conversion.

 

77



--------------------------------------------------------------------------------

(e) Each Borrower agrees to pay to each Issuing Bank, with respect to drawings
honored under any Letter of Credit issued by such Issuing Bank for the account
of such Borrower, interest on the amount paid by such Issuing Bank in respect of
each such drawing from the date such drawing is honored to but excluding the
date such amount is reimbursed by or on behalf of such Borrower at a rate per
annum equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest payable
hereunder with respect to Base Rate Revolving Loans and (ii) thereafter, the
rate determined in accordance with Section 2.9. Interest payable pursuant to
this Section 2.7(e) shall be computed on the basis of a year of 365 days (or 366
days in a leap year) for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. In the event the applicable Issuing Bank shall have been reimbursed by the
Revolving Lenders for all or any portion of such drawing, such Issuing Bank
shall distribute to each Revolving Lender that has paid all amounts payable by
it under Section 2.3(e) with respect to such drawing such Lender’s applicable
Pro Rata Share of any interest received by such Issuing Bank in respect of the
portion of such drawing so reimbursed by the Revolving Lenders for the period
from the date on which such Issuing Bank was so reimbursed by the Revolving
Lenders to but excluding the date on which such portion of such drawing is
reimbursed by the applicable Borrower.

2.8. Conversion/Continuation. (a) Subject to Section 2.17, the Borrowers shall
have the option:

(i) to convert at any time all or any part of any Borrowing from one Type to the
other Type; and

(ii) to continue, at the end of the Interest Period applicable to any Eurodollar
Rate Borrowing, all or any part of such Borrowing as a Eurodollar Rate Borrowing
and to elect an Interest Period therefor;

provided, in each case, that at the commencement of each Interest Period for any
Eurodollar Rate Borrowing, such Borrowing shall be in an amount that complies
with Section 2.1(c) or 2.2(b), as applicable.

In the event any Borrowing shall have been converted or continued in accordance
with this Section 2.8 in part, such conversion or continuation shall be
allocated ratably, in accordance with their applicable Pro Rata Shares, among
the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each part of such Borrowing resulting from such conversion or
continuation shall be considered a separate Borrowing.

(b) To exercise a Borrower’s option pursuant to this Section 2.8, the Company,
on behalf of the applicable Borrower, shall deliver a fully completed and
executed Conversion/Continuation Notice to the Administrative Agent not later
than 12:00 p.m. (New York City time) at least (i) one Business Day in advance of
the proposed Conversion/Continuation Date, in the case of a conversion to a Base
Rate Borrowing, and (ii) three Business Days in advance of the proposed
Conversion/Continuation Date, in the case of a conversion to, or a continuation
of, a Eurodollar Rate Borrowing. In lieu of delivering a

 

78



--------------------------------------------------------------------------------

Conversion/Continuation Notice, the Company, on behalf of the applicable
Borrower, may give, not later than the applicable time set forth above, the
Administrative Agent telephonic notice of any proposed conversion/continuation;
provided that such telephonic notice shall be promptly confirmed in writing by
delivery to the Administrative Agent of a fully completed and executed
Conversion/Continuation Notice. In the event of any discrepancy between the
telephonic notice and the Conversion/Continuation Notice, the
Conversion/Continuation Notice shall govern and control. Except as otherwise
provided herein, a Conversion/Continuation Notice for a conversion to, or a
continuation of, any Eurodollar Rate Borrowing shall be irrevocable on and after
the related Interest Rate Determination Date, and the applicable Borrower shall
be bound to effect a conversion or continuation in accordance therewith; any
failure to effect such conversion or continuation in accordance therewith shall
be subject to Section 2.17(c).

(c) Notwithstanding anything to the contrary herein, if an Event of Default
under Section 7.1(a) or 7.1(g) or, at the request of the Requisite Lenders (or a
Majority in Interest of Lenders of any Class), any other Event of Default shall
have occurred and is continuing, then no outstanding Borrowing (of the
applicable Class, in the case of such a request by a Majority in Interest of
Lenders of any Class) may be converted to or continued as a Eurodollar Rate
Borrowing.

2.9. Default Interest. Notwithstanding anything to the contrary herein, upon the
occurrence and during the continuance of an Event of Default, any principal of
or interest on any Loan or any fee or other amount payable by any Borrower
hereunder shall bear interest, payable on demand, after as well as before
judgment, at a rate per annum equal to (a) in the case of the principal of any
Loan, 2% per annum in excess of the interest rate otherwise applicable hereunder
to such Loan or (b) in the case of any other amount, a rate (computed on the
basis of a year of 360 days for the actual number of days elapsed) that is
2% per annum in excess of the interest rate payable hereunder for Base Rate
Revolving Loans. Payment or acceptance of the increased rates of interest
provided for in this Section 2.9 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of the Administrative Agent or any
Lender.

2.10. Fees. (a) The Company agrees to pay to the Administrative Agent, in
US Dollars, for the account of each Revolving Lender, for each day:

(i) a commitment fee equal to such Lender’s applicable Pro Rata Share of (A) the
average of the difference on such day between (1) the Total Revolving
Commitments and (2) the aggregate principal amount of all outstanding Revolving
Loans and the Letter of Credit Usage, multiplied by (B) the Applicable Revolving
Commitment Fee Percentage; and

(ii) a letter of credit fee equal to such Lender’s applicable Pro Rata Share of
(A) the Letter of Credit Usage (excluding any portion thereof attributable to
unreimbursed drawings under the Letters of Credit), determined as of the close
of business on such day, multiplied by (B) the Applicable Rate for Eurodollar
Rate Revolving Loans on such day.

 

79



--------------------------------------------------------------------------------

(b) Each Borrower agrees to pay directly to each Issuing Bank, in US Dollars,
for its own account, the following fees:

(i) for each day, a fronting fee equal to 0.25% per annum multiplied by the
Letter of Credit Usage attributable to Letters of Credit issued by such Issuing
Bank (excluding any portion thereof attributable to unreimbursed drawings under
such Letters of Credit) for the account of such Borrower, determined as of the
close of business on any such day; and

(ii) such customary documentary and processing charges for any issuance,
amendment, transfer or payment of a Letter of Credit issued for the account of
such Borrower as are in accordance with such Issuing Bank’s standard schedule
for such charges and as in effect at the time of such issuance, amendment,
transfer or payment, as the case may be, in each case to the extent that such
charges have been mutually agreed upon between the Company and such Issuing
Bank.

(c) All fees referred to in Sections 2.10(a) and 2.10(b)(i) shall be calculated
on the basis of a year of 360 days and the actual number of days elapsed and
shall be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year (i) in the case of the fees referred to in
Section 2.10(a)(i), during the Revolving Commitment Period and (ii) in the case
of the fees referred to in Section 2.10(a)(ii) or 2.10(b)(i), during the period
from and including the Closing Date to but excluding the later of the Revolving
Commitment Termination Date and the date on which the Letter of Credit Usage
shall have been reduced to zero; provided that all such fees shall be payable on
the Revolving Commitment Termination Date and any such fees accruing after such
date shall be payable on demand.

(d) The Company agrees to pay on the Closing Date to each Lender party hereto as
a Lender on the Closing Date, in US Dollars, a closing fee in an amount equal to
(i) 1.00% of such Lender’s Tranche B Term Loan Commitment and (ii) 1.75% of such
Lender’s Revolving Commitment, in each case as of the Closing Date, payable to
such Lender from the proceeds of the Loans as and when funded on the Closing
Date.

(e) The Company agrees to pay to the Administrative Agent and the Collateral
Agent such other fees in the amounts and at the times as shall have been
separately agreed upon in writing in respect of the credit facilities provided
herein.

(f) Fees paid hereunder shall not be refundable or creditable under any
circumstances.

2.11. Scheduled Installments; Repayment on Maturity Date. (a) Subject to
Section 2.11(c), the Company shall repay Tranche B Term Borrowings on March 31,
June 30, September 30 and December 31 of each year, commencing with
September 30, 2011 and ending with the last such day to occur prior to the
Tranche B Term Loan Maturity Date, in an aggregate principal amount for each
such date equal to 0.25% of the aggregate principal amount of the Tranche B Term
Borrowings outstanding on the Closing Date. To the extent not previously paid,
all Tranche B Term Loans shall be due and payable on the Tranche B Term Loan
Maturity Date.

 

80



--------------------------------------------------------------------------------

(b) Subject to Section 2.11(c), the Company shall repay Incremental Term Loans
of any Series in such amounts and on such date or dates as shall be specified
therefor in the Incremental Assumption Agreement establishing the Incremental
Term Commitments of such Series. To the extent not previously paid, all
Incremental Term Loans of any Series shall be due and payable on the Incremental
Term Loan Maturity Date with respect to such Incremental Term Loans.

(c) The Installments shall be reduced in connection with any voluntary or
mandatory prepayments of the Tranche B Term Loans or the Incremental Term Loans
of any Series, as the case may be, in accordance with Section 2.14.

(d) Prior to any repayment of any Term Borrowings of any Class under this
Section 2.11, the Company shall select the Term Borrowing or Term Borrowings of
the applicable Class to be repaid and the Company shall notify the
Administrative Agent of such selection. Each such notice may be given by
telephone or in writing (and, if given by telephone, shall promptly be confirmed
in writing). Each repayment of a Term Borrowing shall be allocated among the
Lenders holding Loans comprising such Term Borrowing in accordance with their
applicable Pro Rata Shares.

(e) The applicable Borrowers shall repay the then unpaid principal amount of
each Revolving Loan on the Revolving Maturity Date.

2.12. Voluntary Prepayments/Commitment Reductions. (a) Voluntary Prepayments.
(i) At any time and from time to time, the Borrowers may, without premium or
penalty (other than as set forth in Section 2.12(c)) but subject to compliance
with the conditions set forth in this Section 2.12(a) and Section 2.17(c),
prepay any Borrowing on any Business Day in whole or in part; provided that each
such partial voluntary prepayment of any Borrowing shall be in an aggregate
minimum principal amount of US$5,000,000 and integral multiples of US$1,000,000
in excess of such amount, or such lesser amount that is equal to the remaining
principal amount outstanding of the applicable Borrowing.

(ii) To make a voluntary prepayment pursuant to Section 2.12(a)(i), the Company,
on behalf of the applicable Borrower, shall notify the Administrative Agent not
later than 12:00 p.m. (New York City time) (A) at least one Business Day prior
to the date of prepayment, in the case of prepayment of Base Rate Borrowings, or
(B) at least three Business Days prior to the date of prepayment, in the case of
prepayment of Eurodollar Rate Borrowings. Each such notice shall specify the
prepayment date (which shall be a Business Day) and the principal amount of each
Borrowing or portion thereof to be prepaid, and may be given by telephone or in
writing (and, if given by telephone, shall promptly be confirmed in writing).
Each such notice shall be irrevocable, and the principal amount of each
Borrowing specified therein shall become due and payable on the prepayment date
specified therein; provided that a notice of prepayment of Borrowings pursuant
to Section 2.12(a)(i) may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be rescinded by the Company (by notice to the Administrative Agent on or
prior to the specified date of prepayment) if such condition is not satisfied.
Promptly following

 

81



--------------------------------------------------------------------------------

receipt of any such notice, the Administrative Agent shall advise the Lenders of
the applicable Class of the details thereof. Each voluntary prepayment of a
Borrowing shall be allocated among the Lenders holding Loans comprising such
Borrowing in accordance with their applicable Pro Rata Shares.

(b) Voluntary Commitment Reductions. (i) At any time and from time to time, the
Company may, without premium or penalty but subject to compliance with the
conditions set forth in this Section 2.12(b), terminate in whole or permanently
reduce in part the Revolving Commitments in an amount up to the amount by which
the Total Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided that
each such partial reduction of the Revolving Commitments shall be in an
aggregate minimum amount of US$5,000,000 and integral multiples of US$1,000,000
in excess of such amount.

(ii) To make a voluntary termination or reduction of the Revolving Commitments
pursuant to Section 2.12(b)(i), the Company shall notify the Administrative
Agent not later than 12:00 p.m. (New York City time) at least three Business
Days prior to the date of effectiveness of such termination or reduction. Each
such notice shall specify the termination or reduction date (which shall be a
Business Day) and the amount of any partial reduction, and may be given by
telephone or in writing (and, if given by telephone, shall promptly be confirmed
in writing). Each such notice shall be irrevocable, and the termination or
reduction of the Revolving Commitments specified therein shall become effective
on the date specified therein; provided that a notice of termination or
reduction of the Revolving Commitments under Section 2.12(b)(i) may state that
such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be rescinded by the Company (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Revolving Lenders of the details thereof.
Each voluntary reduction of the Revolving Commitments shall reduce the Revolving
Commitments of the Revolving Lenders in accordance with their applicable Pro
Rata Shares.

(c) Tranche B Term Loan Call Protection. In the event that all or any portion of
the Tranche B Term Borrowings are (i) prepaid with the proceeds of any
Indebtedness (including any new or additional Term Loans under this Agreement)
that is broadly marketed or syndicated to banks, financial institutions or other
investors and has a Weighted Average Yield that is less than the Weighted
Average Yield for such Tranche B Term Loans as of the date of such prepayment or
(ii) repriced (or effectively refinanced) through any amendment of this
Agreement that reduces the Weighted Average Yield of such Tranche B Term Loans
below the Weighted Average Yield of such Tranche B Term Loans immediately prior
to giving effect to such amendment, any such prepayment, repricing or
refinancing that occurs on or prior to the six-month anniversary of the First
Amendment Effective Date shall be accompanied by a prepayment fee equal to 1.0%
of the aggregate principal amount of such prepayment or the aggregate principal
amount subject to such repricing or refinancing.

 

82



--------------------------------------------------------------------------------

2.13. Mandatory Prepayments/Commitment Reductions. (a) Asset Sales. Not later
than the fifth Business Day following the date of receipt by the Company or any
other Group Member of any Net Cash Proceeds in respect of any Asset Sale, the
Company shall prepay the Term Borrowings in an aggregate amount equal to such
Net Cash Proceeds; provided that, so long as no Default or Event of Default
shall have occurred and be continuing, the Company may, prior to the date of the
required prepayment, deliver to the Administrative Agent a certificate of a
Responsible Officer of the Company to the effect that the Company intends to
cause an amount equal to such Net Cash Proceeds (or a portion thereof specified
in such certificate) to be reinvested in long-term productive assets of the
general type used in the business of the Company and the other Group Members
within 365 days after the receipt of such Net Cash Proceeds, and certifying
that, as of the date thereof, no Default or Event of Default has occurred and is
continuing, in which case during such period the Company shall not be required
to make such prepayment to the extent of the amount set forth in such
certificate; provided further that any amount equal to such Net Cash Proceeds
that are not so reinvested by the end of such period shall be applied to prepay
the Term Borrowings promptly upon the expiration of such period. Any amount set
forth in any such certificate shall, pending reinvestment or application to make
a prepayment as provided in this Section 2.13(a), be, at the option of the
Company, (i) held in a Deposit Account of the Company that is subject to a
Control Agreement in favor of the Collateral Agent or (ii) applied to prepay
outstanding Revolving Loans (in which case an amount of the Revolving
Commitments equal to the amount of the proceeds so applied shall be restricted
and not available for Credit Extensions to the Borrowers other than Borrowings
the proceeds of which are promptly reinvested or applied to make a prepayment as
provided in this Section 2.13(a)). Notwithstanding the foregoing, (A) no
prepayment of the Term Borrowings shall be required pursuant to this
Section 2.13(a) to the extent such Net Cash Proceeds constitute the proceeds of
any Disposition of DOE Assets and are applied to prepay a Permitted DOE Facility
and (B) any Net Cash Proceeds required to be applied to Term Borrowings pursuant
to this Section 2.13(a) shall be applied ratably among the Term Loans and, to
the extent required by the terms of the Permitted DOE Facility or any Permitted
Additional First Lien Debt then outstanding, the principal amount of the DOE
Pari Passu Amount, if any, then outstanding and secured by the Liens created
under the Collateral Documents or the principal amount of such Permitted
Additional First Lien Debt then outstanding, as the case may be, and the
prepayment of the Term Borrowings required pursuant to this Section 2.13(a)
shall be reduced accordingly.

(b) Recovery Events. Not later than the fifth Business Day following the date of
receipt by the Company or any other Group Member, or by the Administrative Agent
as loss payee, of any Net Cash Proceeds in respect of any Recovery Event, the
Company shall prepay the Term Borrowings in an aggregate amount equal to such
Net Cash Proceeds; provided that, so long as no Default or Event of Default
shall have occurred and be continuing, the Company may, prior to the date of the
required prepayment, deliver to the Administrative Agent a certificate of a
Responsible Officer of the Company to the effect that the Company intends to
cause an amount equal to such Net Cash Proceeds (or a portion thereof specified
in such certificate) to be reinvested in long-term productive assets of the
general type used in the business of the Company and the other Group Members
(including through the repair, restoration or replacement of the damaged,
destroyed or condemned assets) within 365 days after the receipt of such Net
Cash Proceeds, and certifying that, as of the date thereof, no Default or Event
of Default has occurred and is continuing, in which case during such period the
Company shall not be required

 

83



--------------------------------------------------------------------------------

to make such prepayment to the extent of the amount set forth in such
certificate; provided further that any amount equal to such Net Cash Proceeds
that are not so reinvested by the end of such period shall be applied to prepay
the Term Borrowings promptly upon the expiration of such period. Any amount set
forth in any such certificate shall, pending reinvestment or application to make
a prepayment as provided in this Section 2.13(b), be, at the option of the
Company, (i) held in a Deposit Account of the Company that is subject to a
Control Agreement in favor of the Collateral Agent or (ii) applied to prepay
outstanding Revolving Loans (in which case an amount of the Revolving
Commitments equal to the amount of the proceeds so applied shall be restricted
and not available for Credit Extensions to the Borrowers other than Borrowings
the proceeds of which are promptly reinvested or applied to make a prepayment as
provided in this Section 2.13(b)). Notwithstanding the foregoing, (A) no
prepayment of the Term Borrowings shall be required pursuant to this
Section 2.13(b) to the extent such Net Cash Proceeds constitute the proceeds of
any Recovery Event in respect of DOE Assets and are applied to prepay a
Permitted DOE Facility and (B) any Net Cash Proceeds required to be applied to
Term Borrowings pursuant to this Section 2.13(b) shall be applied ratably among
the Term Loans and, to the extent required by the terms of the Permitted DOE
Facility or any Permitted Additional First Lien Debt then outstanding, the
principal amount of the DOE Pari Passu Amount, if any, then outstanding and
secured by the Liens created under the Collateral Documents or the principal
amount of such Permitted Additional First Lien Debt then outstanding, as the
case may be, and the prepayment of the Term Borrowings required pursuant to this
Section 2.13(b) shall be reduced accordingly.

(c) Issuance of Debt. Not later than the fifth Business Day following the date
of receipt by the Company or any Group Member of any Net Cash Proceeds from the
incurrence of any Indebtedness (other than any Indebtedness permitted to be
incurred pursuant to Section 6.4, but including Indebtedness incurred pursuant
to clause (l) of the definition of Permitted Indebtedness to the extent required
thereunder), the Company shall prepay the Term Borrowings in an aggregate amount
equal to 100% of such Net Cash Proceeds.

(d) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending
December 31, 2012), the Company shall, not later than 90 days after the end of
such Fiscal Year, prepay the Term Borrowings of each Class in an aggregate
principal amount equal to (i) the product of (A) 50% (or, if the Leverage Ratio
as of the end of such Fiscal Year shall have been less than 3.75:1.00 and
greater than or equal to 2.75:1.00, 25% or, if the Leverage Ratio as of the end
of such Fiscal Year shall have been less than 2.75:1.00, 0%) of such
Consolidated Excess Cash Flow and (B) the percentage of the aggregate principal
amount of the Term Borrowings of all Classes outstanding as of the end of such
Fiscal Year represented by the Term Borrowings of such Class outstanding as of
the end of such Fiscal Year minus (ii) the aggregate principal amount of the
Term Borrowings of such Class voluntarily prepaid by the Company pursuant to
Section 2.12 during such Fiscal Year with Internally Generated Cash; provided
that such prepayment with Consolidated Excess Cash Flow for any Fiscal Year
shall be required only to the extent and in the amount that the aggregate amount
of Balance Sheet Cash, Cash Equivalents and Marketable Securities, as reflected
on the Company’s audited consolidated balance sheet as of the last day of such
Fiscal Year, exceeds the Threshold Cash Requirement.

 

84



--------------------------------------------------------------------------------

(e) Reductions of Revolving Commitments and Revolving Exposure. (i) If any
prepayment of the Term Borrowings is required under Section 2.13(a), 2.13(b) or
2.13(c), but the amount of the required prepayment exceeds the outstanding
amount of the Term Borrowings, then, on the date that such prepayment is
required, the Revolving Commitments shall be reduced by an aggregate amount
equal to the excess of the amount of the required prepayment over the
outstanding amount of the Term Borrowings, and the Borrowers shall make any
prepayment required under Section 2.13(e)(ii) as a result of such reduction.

(ii) In the event and on each occasion that the Total Utilization of Revolving
Commitments exceeds the Total Revolving Commitments, the Borrowers shall prepay
Revolving Borrowings (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent in accordance with
Section 2.3(h)) in an aggregate amount equal to such excess.

(f) Notice and Certificate. Prior to or concurrently with any mandatory
prepayment or reduction pursuant to this Section 2.13, the Company (i) shall
notify the Administrative Agent of such prepayment or reduction and (ii) shall
deliver to the Administrative Agent a certificate of a Responsible Officer of
the Company demonstrating the calculation of the amount of the applicable
prepayment or reduction. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid (with such specification to be in accordance with
Section 2.14(b)), or the effective date and the amount of any such reduction, as
applicable, and may be given by telephone or in writing (and, if given by
telephone, shall promptly be confirmed in writing). Promptly following receipt
of any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the details thereof. Each mandatory prepayment of any
Borrowing shall be allocated among the Lenders holding Loans comprising such
Borrowing in accordance with their applicable Pro Rata Shares. Each mandatory
reduction of the Revolving Commitments shall reduce the Revolving Commitments of
the Revolving Lenders in accordance with their applicable Pro Rata Shares.

2.14. Application of Prepayments. (a) Application of Voluntary Prepayments. Any
voluntary prepayment of Term Borrowings of any Class pursuant to Section 2.12(a)
shall be applied to reduce the subsequent Installments to be paid pursuant to
Section 2.11 with respect to Term Borrowings of such Class in the manner
specified by the Company in the notice of prepayment relating thereto (or, if no
such manner is specified in such notice, on a pro rata basis (in accordance with
the principal amounts of such Installments)).

(b) Application of Mandatory Prepayments. Any mandatory prepayment of Term
Borrowings pursuant to Section 2.13 (i) shall be allocated between each Class of
Term Borrowings on a pro rata basis (in accordance with the aggregate principal
amount of outstanding Borrowings of each such Class), provided that (A) the
prepayment of Term Borrowings pursuant to Section 2.13(d) shall be allocated to
each Class of Term Borrowings as set forth therein and (B) the amounts so
allocable to Incremental Term Loans of any Series may be applied to other Term
Borrowings as provided in the applicable Incremental Assumption Agreement, and
(ii) shall be applied to reduce the subsequent Installments to be paid pursuant
to Section 2.11 with respect to Term Borrowings of any Class on a pro rata basis
(in accordance with the principal amounts of such Installments).

 

85



--------------------------------------------------------------------------------

2.15. General Provisions Regarding Payments. (a) All payments by the Borrowers
or any other Credit Party of principal, interest, fees and other amounts
required to be made hereunder or under any other Credit Document shall be made
by wire transfer of same day funds in US Dollars, without defense, recoupment,
setoff or counterclaim, free of any restriction or condition, to the account of
the Administrative Agent most recently designated by it for such purpose and
delivered to the Administrative Agent not later than 1:00 p.m. (New York City
time) on the date due for the account of the Persons entitled thereto; provided
that payments required to be made directly to an Issuing Bank shall be so made
and payments made pursuant to Sections 2.17(c), 2.18, 2.19, 9.2 and 9.3 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any payment received by it hereunder for the account of any other
Person to the appropriate recipient promptly following receipt thereof.

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Base Rate Revolving Loans) shall be accompanied by
payment of accrued interest on the principal amount being repaid or prepaid, and
all such payments (and, in any event, any payments in respect of any Loan on a
date when interest is due and payable with respect to such Loan) shall be
applied to the payment of interest then due and payable before application to
principal.

(c) If any Conversion/Continuation Notice is withdrawn as to any Affected Lender
or if any Affected Lender makes Base Rate Loans in lieu of its applicable Pro
Rata Share of any Eurodollar Rate Borrowing, the Administrative Agent shall give
effect thereto in apportioning payments received thereafter.

(d) Subject to the proviso set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the immediately following Business Day, and such extension of time shall be
included in the computation of the payment of interest hereunder.

(e) Any payment hereunder by or on behalf of any Borrower to the Administrative
Agent that is not received by the Administrative Agent in same day funds prior
to 1:00 p.m. (New York City time) on the date due shall be deemed to have been
received, for purposes of computing interest and fees hereunder (including for
purposes of determining the applicability of Section 2.9), on the Business Day
immediately following the date of receipt (or, if later, the Business Day
immediately following the date the funds received become available funds).

(f) If an Event of Default shall have occurred and the maturity of the Loans
shall have been accelerated pursuant to Section 7.1, all payments or proceeds
received by the Administrative Agent or the Collateral Agent in respect of any
of the Obligations shall be applied in accordance with the application
arrangements described in Section 5.2 of the Guarantee and Collateral Agreement.

(g) Unless the Administrative Agent shall have been notified by a Lender prior
to the applicable Credit Date that such Lender does not intend to make available
to the Administrative Agent the amount of such Lender’s Loan requested on such
Credit Date, the

 

86



--------------------------------------------------------------------------------

Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such Credit Date and may, in its sole discretion,
but shall not be obligated to, make available to the applicable Borrower a
corresponding amount on such Credit Date. In such event, if a Lender has not in
fact made the amount of such Lender’s Loan requested on such Credit Date
available to the Administrative Agent, then such Lender and the applicable
Borrower severally agree to pay to the Administrative Agent forthwith on demand,
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to such Borrower to but excluding the
date of such payment to the Administrative Agent, (i) in the case of a payment
to be made by such Lender, (A) at any time prior to the third Business Day
following the date such amount is made available to the applicable Borrower, the
customary rate set by the Administrative Agent for the correction of errors
among banks and (B) thereafter, the Base Rate or (ii) in the case of a payment
to be made by the applicable Borrower, the interest rate applicable hereunder to
the applicable Loans of the applicable Class. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the applicable Borrowing.

(h) Unless the Administrative Agent shall have been notified by a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or Issuing Banks hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in its sole
discretion, but shall not be obligated to, distribute to the Lenders or Issuing
Banks, as the case may be, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or Issuing Banks, as the
case may be, severally agrees to pay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, (i) at any
time prior to the third Business Day following the date such amount is so
distributed, at the customary rate set by the Administrative Agent for the
correction of errors among banks and (ii) thereafter, at the Base Rate.

2.16. Ratable Sharing. The Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any
Lender shall, whether through the exercise of any right of set-off or banker’s
lien, by counterclaim or cross action or by the enforcement of any right under
the Credit Documents or otherwise, or as adequate protection of a deposit
treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a proportion of the aggregate amount of any principal, interest,
amounts payable in respect of Letters of Credit, and fees owing to such Lender
hereunder or under the other Credit Documents (collectively, the “Aggregate
Amounts Due” to such Lender) resulting in such Lender receiving payment of a
greater proportion of the Aggregate Amounts Due to such Lender than the
proportion received by any other Lender in respect of the Aggregate Amounts Due
to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify the Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase (for
cash at face value) participations in the Aggregate Amounts Due to the other
Lenders so that all such payments of Aggregate Amounts Due shall be shared by
all the Lenders ratably in accordance with the Aggregate Amounts Due to them;
provided that, if all or part of such proportionately greater payment received
by such purchasing

 

87



--------------------------------------------------------------------------------

Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of any Borrower or otherwise, those purchases shall be rescinded
and the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
The Company expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, consolidation, set-off or counterclaim with respect to any and
all monies owing by the Borrowers to such holder with respect thereto as fully
as if such holder were owed the amount of the participation held by such holder.
The provisions of this Section 2.16 shall not be construed to apply to (i) any
payment made by any of the Borrowers pursuant to and in accordance with the
express terms of this Agreement (for the avoidance of doubt, as in effect from
time to time), including the application of funds arising from the existence of
a Defaulting Lender, or (ii) any payment obtained by any Lender as consideration
for the assignment of or sale of a participation in Loans or other Obligations
owing to it.

2.17. Making or Maintaining Eurodollar Rate Loans. (a) Inability to Determine
Applicable Interest Rate. If, on or prior to any Interest Rate Determination
Date with respect to any Interest Period for any Eurodollar Rate Borrowing, the
Administrative Agent shall have determined (which determination shall be
conclusive and binding on the parties hereto, absent manifest error) that by
reason of circumstances affecting the London interbank market adequate and fair
means do not exist for ascertaining the Adjusted Eurodollar Rate for such
Interest Period, then the Administrative Agent shall give prompt notice (which
may be telephonic) thereof to the Company and each Lender of such determination,
whereupon (i) no Loans may be made as, or converted to, Eurodollar Rate Loans
until such time as the Administrative Agent notifies the Company and the Lenders
that the circumstances giving rise to such notice no longer exist, and (ii) any
Funding Notice or Conversion/Continuation Notice given by the Company with
respect to the Loans in respect of which such determination was made shall be
deemed to have been rescinded by the Company.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be
conclusive and binding upon all parties hereto) that the making, maintaining or
continuation of its Eurodollar Rate Loans (i) has become unlawful as a result of
an adoption of or change in any law, rule or regulation or in the interpretation
or application thereof by any Governmental Authority after the Closing Date or
compliance by any Lender with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority if such request,
guideline or directive is made or issued after the Closing Date or (ii) has
become impracticable as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by facsimile
or by telephone confirmed in writing) to the Company and the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each other Lender). If the Administrative Agent receives
(A) a notice from any Lender pursuant to clause (i) of the preceding sentence or
(B) a notice from Lenders constituting the Requisite Lenders pursuant to clause
(ii) of the preceding sentence, then (1) the obligation of such Lender (or, in
the case of a notice referred to in clause (B) above, the Lenders) to make Loans
as, or to convert Loans to, Eurodollar Rate Loans shall be suspended until such
notice shall have been withdrawn by such Lender (or, in the case of a notice
referred to in clause (B) above, Lenders constituting the

 

88



--------------------------------------------------------------------------------

Requisite Lenders), (2) to the extent any such notice relates to a Eurodollar
Rate Loan or Loans then being requested by the Company, on behalf of any of the
Borrowers, pursuant to a Funding Notice or a Conversion/Continuation Notice,
such Lender (or, in the case of a notice referred to in clause (B) above, the
Lenders) shall make such Loan or Loans as (or continue such Loan or Loans as or
convert such Loan or Loans to, as the case may be) a Base Rate Loan or Loans,
(3) such Lender’s (or, in the case of a notice referred to in clause (B) above,
the Lenders’) obligation to maintain outstanding Eurodollar Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law and (4) the Affected Loans shall automatically convert to Base
Rate Loans on the date of such termination. Notwithstanding the foregoing, to
the extent a determination by an Affected Lender or the Requisite Lenders as
described above relates to a Eurodollar Rate Loan then being requested by any of
the Borrowers pursuant to a Funding Notice or a Conversion/Continuation Notice,
the Company, on behalf of such Borrowers, shall have the option, subject to the
provisions of Section 2.17(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent of
such rescission on the date on which the Affected Lender or the Requisite
Lenders give notice of its or their determination as described above (which
notice of rescission the Administrative Agent shall promptly transmit to the
Lenders).

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Each
applicable Borrower shall compensate each Lender for all losses, costs, expenses
and liabilities that such Lender may sustain in the event (i) a borrowing of any
Eurodollar Rate Loan does not occur on a date specified therefor in any Funding
Notice (or any telephonic request for a borrowing) given by the Company on
behalf of such Borrower (other than as a result of a failure by such Lender to
make such Loan in accordance with its obligations hereunder), whether or not
such notice may be rescinded in accordance with the terms hereof, (ii) a
conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in any Conversion/Continuation Notice (or a telephonic
request given for any conversion or continuation) given by the Company on behalf
of such Borrower, whether or not such notice may be rescinded in accordance with
the terms hereof, (iii) any payment of any principal of any Eurodollar Rate Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (iv) the conversion of any Eurodollar Rate
Loan other than on the last day of an Interest Period applicable thereto,
(v) the assignment of any Eurodollar Rate Loan other than on the last day of an
Interest Period applicable thereto as a result of a request by the Company
pursuant to Section 2.22 or (vi) a prepayment of any Eurodollar Rate Loan does
not occur on a date specified therefor in any notice of prepayment given by the
Company, whether or not such notice may be rescinded in accordance with the
terms hereof. Such loss, cost, expense or liability to any Lender shall be
deemed to include an amount reasonably determined by such Lender to be the
excess, if any, of (A) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted
Eurodollar Rate that would have been applicable to such Loan (but not including
the Applicable Rate applicable thereto), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (B) the amount of interest that
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period,

 

89



--------------------------------------------------------------------------------

for US Dollar deposits of a comparable amount and period from other banks in the
London interbank market. To request compensation under this Section 2.17(c), a
Lender shall deliver to the Company a certificate setting forth in reasonable
detail the basis and calculation of any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.17(c), which certificate shall be
conclusive and binding absent manifest error. Each applicable Borrower shall pay
such Lender the amount or amounts shown as due on any such certificate within 30
days after receipt thereof.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to or for the account of any of its domestic or
foreign branch offices or the office of any Affiliate of such Lender; provided
that the exercise of such option shall not affect the amount that the Company is
obligated to pay in respect of any such Loan or any amount hereunder.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of the
term Adjusted Eurodollar Rate in an amount equal to the amount of such
Eurodollar Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided that each Lender may fund each of its Eurodollar Rate Loans
in any manner it sees fit and the foregoing assumptions shall be utilized only
for the purposes of calculating amounts payable under this Section 2.17 and
under Section 2.18.

2.18. Increased Costs; Capital Adequacy. (a) Compensation for Increased Costs.
In the event that any Lender (which term shall include each Issuing Bank for
purposes of this Section 2.18(a)) shall determine (which determination shall be
conclusive and binding on all parties hereto absent manifest error) that any
law, treaty or governmental rule, regulation or order, or any change therein or
in the interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law) (provided that for purposes of this Agreement,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives in connection therewith and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have been adopted and become effective after the date hereof): (i) imposes,
modifies or holds applicable any reserve (including any marginal, emergency,
supplemental, special or other reserve), special deposit, compulsory loan, FDIC
insurance or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, or advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Lender
(other than any such reserve or other requirements with respect to Eurodollar
Rate Loans that are reflected in

 

90



--------------------------------------------------------------------------------

the definition of the term “Adjusted Eurodollar Rate”); or (ii) imposes any
other condition on or affecting such Lender (or its applicable lending office)
or its obligations hereunder or the London interbank market; and the result of
any of the foregoing is to increase the cost to such Lender, by an amount that
such Lender deems material, of agreeing to make, making or maintaining
Eurodollar Rate Loans hereunder or to reduce any amount received or receivable
by such Lender (or its applicable lending office) with respect thereto; then, in
any such case, each applicable Borrower shall pay to such Lender, within 15
Business Days following receipt of the statement referred to in the next
sentence, such additional amount or amounts (in the form of an increased rate
of, or a different method of calculating, interest or otherwise as such Lender
in its sole discretion shall determine) as may be necessary to compensate such
Lender for any such increased cost or reduction in amounts received or
receivable hereunder; provided that such Lender shall be entitled to request
compensation pursuant to this Section 2.18(a) only to the extent it is the
general practice or policy of such Lender to request such compensation from
other borrowers under comparable facilities under similar circumstances (and
such Lender so certifies to the Company). Such Lender shall deliver to the
Company (with a copy to the Administrative Agent) a written statement, setting
forth in reasonable detail the basis and calculation of the additional amounts
owed to such Lender under this Section 2.18(a), which statement shall be
conclusive and binding on all parties hereto absent manifest error.
Notwithstanding the foregoing, the Company shall not be required to compensate a
Lender pursuant to this Section 2.18(a) for any amounts incurred more than 90
days prior to the date that such Lender notifies the Company of such Lender’s
intention to claim compensation therefor; provided that if the circumstances
giving rise to such claim have a retroactive effect, then such 90 day period
shall be extended to include the period of such retroactive effect.

(b) Capital Adequacy Adjustment. In the event that any Lender (which term shall
include each Issuing Bank for purposes of this Section 2.18(b)) shall have
determined that the adoption, effectiveness, phase-in or applicability of any
law, rule or regulation (or any provision thereof) regarding capital adequacy,
or any change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
applicable lending office) with any guideline, request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, in each case after
the date hereof (provided that for purposes of this Agreement, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have been
adopted and become effective after the date hereof), has or would have the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of, or with reference to,
such Lender’s Loans or Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, within 15 Business Days after receipt by the

 

91



--------------------------------------------------------------------------------

Company from such Lender of the statement referred to in the next sentence, each
applicable Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or such controlling corporation for such
reduction; provided that such Lender shall be entitled to request compensation
pursuant to this Section 2.18(b) only to the extent it is the general practice
or policy of such Lender to request such compensation from other borrowers under
comparable facilities under similar circumstances (and such Lender so certifies
to the Company). Such Lender shall deliver to the Company (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis and calculation of the additional amounts owed to Lender under this
Section 2.18(b), which statement shall be conclusive and binding on all parties
hereto absent manifest error. Notwithstanding the foregoing, the Company shall
not be required to compensate a Lender pursuant to this Section 2.18(b) for any
amounts incurred more than 90 days prior to the date that such Lender notifies
the Company of such Lender’s intention to claim compensation therefor; provided
that if the circumstances giving rise to such claim have a retroactive effect,
then such 90 day period shall be extended to include the period of such
retroactive effect.

(c) Notwithstanding anything to the contrary in clauses (a) and (b) of this
Section 2.18, such clauses shall not apply to Taxes, which shall be governed
exclusively by Section 2.19.

2.19. Taxes; Withholding, Etc. (a) Payments to be Free and Clear. All sums
payable by or on behalf of any Borrower or other Credit Party hereunder and
under the other Credit Documents shall (except to the extent required by law) be
paid free and clear of, and without any deduction or withholding on account of,
any Indemnified Tax.

(b) Withholding of Taxes. If any Borrower or other Credit Party or any other
Person is required by law to make any deduction or withholding on account of any
Indemnified Tax from any sum paid or payable by any Borrower or other Credit
Party to the Administrative Agent or any Lender (which term shall include each
Issuing Bank for purposes of this Section 2.19(b)) under any of the Credit
Documents: (i) the Company shall notify the Administrative Agent of any such
requirement or any change in any such requirement as soon as the Company becomes
aware of it; (ii) the Company shall pay any such Indemnified Tax before the date
on which penalties attach thereto, such payment to be made (if the liability to
pay is imposed on any Borrower or other Credit Party) for its own account or (if
the liability is imposed on the Administrative Agent or such Lender, as the case
may be) on behalf of and in the name of the Administrative Agent or such Lender;
(iii) other than in respect of an Excluded Tax, the sum payable by such Borrower
or Credit Party in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment, the Administrative
Agent or such Lender, as the case may be, receives on the due date a net sum
equal to what it would have received had no such deduction, withholding or
payment been required or made; and (iv) within 30 days after paying any sum from
which it is required by law to make any deduction or withholding, and within 30
days after the due date of payment of any Tax that it is required by clause
(ii) above to pay, the Company shall deliver to the Administrative Agent
evidence satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority; provided that no such additional amount shall be required to be
paid to any Lender (other than a Lender that becomes a Lender pursuant to
Section 2.22)

 

92



--------------------------------------------------------------------------------

under clause (iii) above except to the extent that (A) any change, after the
date hereof (in the case of each Lender listed on the signature pages hereof on
the date hereof) or after the effective date of the Assignment Agreement or the
Incremental Assumption Agreement pursuant to which such Lender became a Lender
(in the case of each other Lender), in any such requirement (as a result of a
Change in Tax Law) for a deduction, withholding or payment as is mentioned
therein shall result in an increase in the rate of such deduction, withholding
or payment from that in effect at the date hereof or at the date of such
Assignment Agreement or such Incremental Assumption Agreement, as the case may
be, in respect of payments to such Lender or (B) such additional amount results
from any requirement for a deduction, withholding or payment imposed, levied,
collected, withheld or assessed by a Non-US Jurisdiction; provided further that
a Lender that shall have become a Lender pursuant to an Assignment Agreement
shall not be entitled to receive any additional amounts in excess of the
additional amounts such Lender’s assignor would have been entitled to receive
pursuant to this Section 2.19(b).

(c) Evidence of Exemption from Withholding Tax.

(i) Each Lender that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes (a “Non-US
Lender”) shall deliver to the Administrative Agent for transmission to the
Company, on or prior to the Closing Date (in the case of each Lender listed on
the signature pages hereof on the Closing Date) or on or prior to the date of
the Assignment Agreement or the Incremental Assumption Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), and at such other
times as may be necessary in the determination of the Company or the
Administrative Agent (each in the reasonable exercise of its discretion),
(i) two original copies of Internal Revenue Service Form W-8BEN, W-8ECI and/or
W-8IMY (or, in each case, any successor forms), properly completed and duly
executed by such Lender, and such other documentation required under the Code
and reasonably requested by the Company to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of principal, interest, fees or other
amounts payable under any of the Credit Documents, or (ii) if such Lender is not
a “bank” or other Person described in Section 881(c)(3) of the Code, a
Certificate re Non-Bank Status together with two original copies of Internal
Revenue Service Form W-8BEN and/or W-8IMY (or any successor form), properly
completed and duly executed by such Lender, and such other documentation
required under the Code and reasonably requested by the Company to establish
that such Lender is not subject to deduction or withholding of United States
federal income tax with respect to any payments to such Lender of interest
payable under any of the Credit Documents.

(ii) Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes
(a “US Lender”) and is not an exempt recipient within the meaning of Treasury
Regulation Section 1.6049-4(c) shall deliver to the Administrative Agent and the
Company on or prior to the Closing Date (or, if later, on or prior to the date
on which such Lender becomes a party to this Agreement) two original copies of
Internal Revenue Service Form W-9 (or any successor form), properly completed
and duly executed by such Lender, certifying that such US Lender is entitled to
an exemption from United States

 

93



--------------------------------------------------------------------------------

backup withholding tax, or otherwise prove that it is entitled to such an
exemption. Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to this Section 2.19(c) hereby agrees, from time to time after the
initial delivery by such Lender of such forms, certificates or other evidence,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence obsolete or inaccurate in any material respect,
that such Lender shall promptly deliver to the Administrative Agent for
transmission to the Company two new original copies of Internal Revenue Service
Form W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any successor form), or a
Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8BEN (or any successor form), as the case may be, properly
completed and duly executed by such Lender, and such other documentation
required under the Code and reasonably requested by the Company to confirm or
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to payments to such Lender under the
Credit Documents, or notify the Administrative Agent and the Company of its
inability to deliver any such forms, certificates or other evidence.

(iii) In the case of a Borrowing Subsidiary that is organized in a Non-US
Jurisdiction, each Lender shall cooperate with the Company and the
Administrative Agent by using its commercially reasonable efforts to complete
promptly any documentation and procedural formalities necessary to establish
that such Lender is not subject to deduction or withholding of Tax with respect
to any payments to such Lender of interest payable under any of the Credit
Documents; provided that no Lender will be required to take any action that is
not permitted by law or that would require the obtaining of any Governmental
Authorization by such Lender.

(iv) No Borrower or other Credit Party shall be required to pay any additional
amount to any Lender if such Lender shall have failed (1) to deliver the forms,
certificates or other evidence referred to in Section 2.19(c)(i). (ii) and
(iii), or (2) to notify the Administrative Agent and the Company of its
inability to deliver any such forms, certificates or other evidence, as the case
may be (including any inability resulting from a determination in good faith by
such Lender that compliance with Section 2.19(c)(iii) could not be fulfilled
with commercially reasonable efforts); provided that if such Lender shall have
satisfied the requirements of Section 2.19(c)(i), (ii) or (iii) on the Closing
Date or on the date of the Assignment Agreement or the Incremental Assumption
Agreement pursuant to which it became a Lender, as applicable, nothing in this
Section 2.19(c)(iv) shall relieve any Borrower or other Credit Party of its
obligation to pay any additional amounts pursuant this Section 2.19 in the event
that, as a result of any Change in Tax Law, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender is not subject to deduction or
withholding as described herein.

(d) FATCA. Notwithstanding anything to the contrary, neither the Company nor any
other Credit Party shall be required to pay any additional amount pursuant to
this Section 2.19 with respect to any United States federal withholding tax
imposed on any “withholdable payments” payable to a recipient as a result of the
failure of such recipient to satisfy the applicable requirements as set forth
under FATCA after December 31, 2012.

 

94



--------------------------------------------------------------------------------

(e) Indemnification. The applicable Borrower or other Credit Party shall
indemnify the Administrative Agent and each Lender, within 10 days after written
demand therefor, for the full amount of (i) any Indemnified Tax paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of such Borrower or Credit Party
hereunder or under the other Credit Documents (including any Tax imposed or
asserted on or attributable to amounts payable under this Section 2.19) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto and (ii) any additional Tax (other than an Indemnified Tax, an Excluded
Tax or a Tax on the overall net income of the Administrative Agent or Lender)
paid by the Administrative Agent or such Lender with respect to any Loan, Letter
of Credit or other obligation under this Agreement or the other Credit Documents
as a result of a Change in Tax Law after the date hereof, in each case whether
or not such Tax was correctly or legally imposed or asserted by the relevant
taxing or other authority (provided that if the applicable Borrower or Credit
Party reasonably believes that such Tax was not correctly or legally asserted,
the Administrative Agent or the applicable Lender, as the case may be, will use
reasonable efforts to cooperate with the Borrower or other Credit Party (at the
applicable Borrower’s expense) to obtain a refund of such Tax, the benefit of
which refund shall be returned to the applicable Borrower to the extent provided
in Section 2.19(f)). A certificate as to the amount of such payment or liability
delivered to such Borrower or Credit Party by a Lender or the Administrative
Agent on its own behalf or on behalf of a Lender shall be conclusive absent
manifest error. For the purposes of determining whether any Borrower or Credit
Party shall be required to make an indemnification payment under
Section 2.19(e)(ii), all of the limitations set forth in Section 2.18(a) shall
be fully applicable and, for the avoidance of doubt, the applicable Borrower or
Credit Party shall only be required to make an indemnification payment under
Section 2.19(e)(ii) if all of the procedural requirements set forth in
Section 2.18(a) are satisfied.

(f) Treatment of Certain Refunds. If any Lender determines in good faith that it
has received a refund of any Taxes as to which (i) the Borrower or any other
Credit Party has paid additional amounts under Section 2.19 (including
additional amounts paid pursuant to this Section 2.19(f)), or (ii) such Lender
been indemnified pursuant to Section 2.19(e), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of the additional
amounts and the indemnity payments made under this Section 2.19 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid to such indemnified party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority. This
Section 2.19(f) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other person.

(g) Payment of Other Taxes by the Company. The Company shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

2.20. Obligation to Mitigate. If any Lender becomes an Affected Lender or
requests compensation under Section 2.18, or if any Borrower is required to pay
any additional

 

95



--------------------------------------------------------------------------------

amount to any Lender or to any Governmental Authority for the account of any
Lender pursuant to Section 2.19, then such Lender shall (at the request of the
Company) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates if, in
the judgment of such Lender, such designation or assignment and delegation
(a) would cause such Lender to cease to be an Affected Lender or would eliminate
or reduce amounts payable pursuant to Section 2.18 or 2.19, as the case may be,
in the future and (b) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.

2.21. Defaulting Lenders. (a) Defaulting Lender Adjustments. Notwithstanding
anything to the contrary set forth herein, if any Revolving Lender becomes a
Defaulting Lender, then, until such time as such Revolving Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Credit Document shall be restricted as set forth in the definition of
the term Requisite Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7 or otherwise) or received by the Administrative Agent from such
Defaulting Lender pursuant to Section 9.4 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to cash
collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender (such cash collateralization to be made in the manner, and
pursuant to documentation and procedures, satisfactory to the Administrative
Agent and each applicable Issuing Bank); fourth, as the Company may request (so
long as no Default or Event of Default shall have occurred and be continuing),
to the funding of any Revolving Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order (A) to satisfy such Defaulting Lender’s potential
future funding obligations with respect to Revolving Loans under this Agreement
and (B) to cash collateralize (such cash collateralization to be made in the
manner, and pursuant to documentation and procedures, satisfactory to the
Administrative Agent and each applicable Issuing Bank) the Issuing Banks’ future
Fronting Exposure with respect to such Defaulting Lender with respect to Letters
of Credit to be issued under this Agreement; sixth, to the payment of any
amounts owing to the Revolving Lenders or the Issuing Banks as a result of any
judgment of a court of competent jurisdiction obtained by any Revolving Lender
or any Issuing Bank against such Defaulting Lender as a result

 

96



--------------------------------------------------------------------------------

of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default shall have occurred and be
continuing, to the payment of any amounts owing to any Borrower as a result of
any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Revolving Loans or
drawings under Letters of Credit in respect of which such Defaulting Lender has
not fully funded its applicable Pro Rata Share, and (2) such Revolving Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.2 were satisfied or waived, such payment shall
be applied solely to pay the Revolving Loans of, or drawings under Letters of
Credit participations in respect of which have been funded by, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolving Loans of, or participations in respect of any drawings under
Letters of Credit owed to, such Defaulting Lender until such time as all
Revolving Loans and funded and unfunded participations in Letters of Credit are
held by the Revolving Lenders in accordance with their applicable Pro Rata
Shares without giving effect to Section 2.21(a)(iv). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section 2.21(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Revolving Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee pursuant to Section 2.10(a)(i) for any period during which such
Revolving Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive a letter of credit fee
pursuant to Section 2.10(a)(ii) for any period during which such Revolving
Lender is a Defaulting Lender only to the extent allocable to its applicable Pro
Rata Share of the stated amount of Letters of Credit for which it has provided
cash collateral in accordance with this Section 2.21.

(C) With respect to any commitment fee or letter of credit fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Company shall (1) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to Section 2.21(a)(iv), (2) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated

 

97



--------------------------------------------------------------------------------

among the Non-Defaulting Lenders in accordance with their respective applicable
Pro Rata Shares (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that such reallocation does not cause the
Revolving Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from such Revolving Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in Section 2.21(a)(iv)
cannot, or can only partially, be effected, the Company shall, without prejudice
to any right or remedy available to it hereunder or under law, cash
collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.3(h).

(b) Defaulting Lender Cure. If the Company, the Administrative Agent and each
Issuing Bank agree in writing that a Revolving Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), such Revolving Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Loans of the other Revolving Lenders
or take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Loans and funded and unfunded participations in
Letters of Credit to be held by the Revolving Lenders in accordance with their
respective applicable Pro Rata Shares (without giving effect to
Section 2.21(a)(iv)), whereupon such Revolving Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Company or any
other Borrower while such Revolving Lender was a Defaulting Lender; and provided
further that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from a Revolving Lender’s having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Revolving Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, extend, renew or increase
any Letter of Credit unless it is reasonably satisfied that it will have no
Fronting Exposure after giving effect thereto.

2.22. Replacement of Lenders. If (i) any Lender has become an Affected Lender,
(ii) any Lender requests compensation under Section 2.18, (iii) any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.19, (iv) any
Lender has become a Defaulting Lender or (v) any Lender has failed to consent to
a proposed waiver, amendment or other modification of any Credit Document, or to
any departure of any Borrower or other Credit Party therefrom, that under
Section 9.5(b) requires the consent of all the Lenders (or all the affected
Lenders or all the Lenders of the affected Class) and with respect to which the
Requisite Lenders (or, in circumstances where Section 9.5(d) does not require
the consent of the Requisite Lenders, a Majority in Interest of the Lenders of
the affected Class) shall have granted their consent, then the Company may, at
its sole expense and effort, upon notice to such Lender and the

 

98



--------------------------------------------------------------------------------

Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.6, including the consent requirements set forth therein), all its
interests, rights and obligations under this Agreement and the other Credit
Documents (or, in the case of any such assignment and delegation resulting from
a failure to provide a consent, all its interests, rights and obligations under
this Agreement and the other Credit Documents as a Lender of a particular Class)
to an Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment and delegation); provided that
(A) the Company shall have paid to the Administrative Agent the registration and
processing fee referred to in Section 9.6(d), (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and, if applicable, participations in drawings under Letters of Credit, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
(including any amounts under Section 2.17(c) and the prepayment fee under
Section 2.12(c) (with such assignment being deemed to be a voluntary prepayment
for purposes of determining the applicability of such Section)) (if applicable,
in each case only to the extent such amounts relate to its interest as a Lender
of a particular Class) from the assignee (in the case of such principal and
accrued interest and fees) or each applicable Borrower (in the case of all other
amounts), (C) such assignment and delegation does not conflict with applicable
law, (D) in the case of any such assignment and delegation resulting from a
claim for compensation under Section 2.18 or payments required to be made
pursuant to Section 2.19, such assignment will result in a reduction in such
compensation or payments thereafter, (E) in the case of any such assignment and
delegation resulting from the failure to provide a consent, the assignee shall
have given such consent and, as a result of such assignment and delegation and
any contemporaneous assignments and delegations and consents, the applicable
waiver, amendment or other modification, or consent to a departure, can be
effected and (F) any such assignment and delegation shall not be deemed to be a
waiver of any rights that any Borrower or other Credit Party, the Administrative
Agent or any other Lender shall have against the replaced Lender. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation have ceased to
apply. Each party hereto agrees that an assignment and delegation required
pursuant to this Section 2.22 may be effected pursuant to an Assignment
Agreement executed by the Company, the Administrative Agent and the assignee and
that the Lender required to make such assignment and delegation need not be a
party thereto.

2.23. Borrowing Subsidiaries. (a) Designation of Borrowing Subsidiaries. The
Company may at any time and from time to time designate any Subsidiary as a
Borrower, in each case by delivery to the Administrative Agent of a Borrower
Joinder Agreement executed by such Subsidiary and by the Company, and upon such
delivery such Subsidiary shall for all purposes of this Agreement be a Borrower
and a party to this Agreement. Any Borrowing Subsidiary shall continue to be a
Borrowing Subsidiary until the Company shall have executed and delivered to the
Administrative Agent a Borrower Termination Agreement with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Borrowing Subsidiary
hereunder. Notwithstanding the foregoing, (a) no Borrower Joinder Agreement
shall become effective as to any Subsidiary if it shall be unlawful for such
Subsidiary to become a Borrower hereunder or if it shall be unlawful for, or
require the obtaining of any Governmental Authorization by, any Lender
participating in any Commitments under which such Subsidiary may borrow to make
Loans or otherwise extend credit to such Subsidiary as provided herein and
(b) no Borrower

 

99



--------------------------------------------------------------------------------

Termination Agreement will become effective as to any Borrowing Subsidiary until
all Loans made to such Borrowing Subsidiary shall have been repaid, all Letters
of Credit issued for the account of such Borrowing Subsidiary have been drawn in
full or have expired and all amounts payable by such Borrowing Subsidiary in
respect of any drawings under any Letter of Credit issued for the account of
such Borrowing Subsidiary, interest and/or fees (and, to the extent notified by
the Administrative Agent or any Lender, any other amounts payable hereunder by
such Borrowing Subsidiary) shall have been paid in full; provided that such
Borrower Termination Agreement shall be immediately effective to terminate the
right of such Borrowing Subsidiary to request or receive further extensions of
credit under this Agreement. As soon as practicable upon receipt of a Borrower
Joinder Agreement, the Administrative Agent shall send a copy thereof to each
Lender.

(b) Joint and Several Liability. All Obligations of any Borrowing Subsidiary
under this Agreement and the other Credit Documents shall be joint and several
Obligations of the Company.

(c) Representative of Borrowers. Each Borrowing Subsidiary hereby appoints the
Company as its agent, attorney-in-fact and representative for the purpose of
(i) making any borrowing requests or other requests required under this
Agreement, (ii) the giving and receipt of notices by and to Borrowers under this
Agreement, (iii) the delivery of all documents, reports, financial statements
and written materials required to be delivered by Borrowers under this
Agreement, and (iv) all other purposes incidental to any of the foregoing. Each
Borrowing Subsidiary agrees that any action taken by the Company as the agent,
attorney-in-fact and representative of such Borrowing Subsidiary shall be
binding upon such Borrowing Subsidiary to the same extent as if directly taken
by such Borrowing Subsidiary.

(d) Allocation of Loans. All Loans shall be made to the Company as Borrower
unless a different allocation of the Loans as between the Company and the
Borrowing Subsidiaries with respect to any borrowing hereunder is included in
the applicable Funding Notice.

2.24. Incremental Facilities. (a) The Company may on one or more occasions, by
written notice to the Administrative Agent, request (i) during the Revolving
Commitment Period, the establishment of Incremental Revolving Commitments and/or
(ii) the establishment of Incremental Term Loan Commitments, provided that the
aggregate amount of all the Incremental Commitments established hereunder shall
not exceed US$1,200,000,000. Each such notice shall specify (A) the date on
which the Company proposes that the Incremental Revolving Commitments or the
Incremental Term Loan Commitments, as applicable, shall be effective, which
shall be a date not less than 10 Business Days (or such shorter period as may be
agreed to by the Administrative Agent) after the date on which such notice is
delivered to the Administrative Agent and (B) the amount of the Incremental
Revolving Commitments or the Incremental Term Loan Commitments, as applicable,
being requested (it being agreed that (x) any Lender approached to provide any
Incremental Revolving Commitment or the Incremental Term Loan Commitments may
elect or decline, in its sole discretion, to provide such Incremental Revolving
Commitment or the Incremental Term Loan Commitments and (y) any Person that the
Company proposes to become an Incremental Lender, if such Person is not then a

 

100



--------------------------------------------------------------------------------

Lender, must be an Eligible Assignee and must be reasonably acceptable to the
Administrative Agent and, in the case of any proposed Incremental Revolving
Lender, each Issuing Bank).

(b) The terms and conditions of any Incremental Revolving Commitment and Loans
and other extensions of credit to be made thereunder shall be identical to those
of the Revolving Commitments and Loans and other extensions of credit made
thereunder, and shall be treated as a single Class with such Revolving
Commitments and Loans. The terms and conditions of any Incremental Term Loan
Commitments and Incremental Term Loans to be made thereunder shall be, except as
otherwise set forth herein or in the applicable Incremental Assumption
Agreement, identical to those of the Tranche B Term Loan Commitments and the
Tranche B Term Loans; provided that (i) the weighted average life to maturity of
any Incremental Term Loans shall be no shorter than the remaining weighted
average life to maturity of the Tranche B Term Loans, (ii) no Incremental Term
Loan Maturity Date shall be earlier than the latest Maturity Date then in
effect, (iii) the Weighted Average Yield applicable to any Incremental Term
Loans shall not be greater than the applicable Weighted Average Yield payable
pursuant to the terms of this Agreement as amended through the date of such
calculation with respect to Tranche B Term Loans plus 0.50% per annum unless the
Applicable Rate with respect to the Tranche B Term Loans is increased so as to
cause the then applicable Weighted Average Yield under this Agreement on the
Tranche B Term Loans to equal the Weighted Average Yield then applicable to such
Incremental Term Loans minus 0.50% per annum and (iv) all terms and conditions
of any Incremental Term Loan Commitments and Incremental Term Loans (other than
those set forth in clauses (i) through (iii)), to the extent not consistent with
the terms of the Tranche B Term Loan Commitments and the Tranche B Term Loans,
shall be reasonably acceptable to the Administrative Agent. Any Incremental Term
Loan Commitments established pursuant to an Incremental Assumption Agreement
that have identical terms and conditions, and any Incremental Term Loans made
thereunder, shall be designated as a separate series (each a “Series”) of
Incremental Term Loan Commitments and Incremental Term Loans for all purposes of
this Agreement.

(c) The Incremental Commitments shall be effected pursuant to one or more
Incremental Assumption Agreements executed and delivered by the Company, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent but only if (i) no Default or Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect to such Incremental Commitments and the making
of the Loans and other Credit Extensions thereunder to be made on such date,
(ii) on the date of effectiveness thereof, the representations and warranties of
each Borrower and each other Credit Party set forth in the Credit Documents
shall be true and correct (A) in the case of the representations and warranties
qualified as to materiality, in all respects and (B) otherwise, in all material
respects, in each case on and as of such date, except in the case of any such
representation and warranty that specifically relates to an earlier date, in
which case such representation and warranty shall be so true and correct on and
as of such earlier date, (iii) after giving effect to such Incremental
Commitments and the making of Loans and other Credit Extensions thereunder to be
made on the date of effectiveness thereof and such other customary adjustments
as are reasonably acceptable to the Administrative Agent, the Company shall be
in compliance on a pro forma basis (determined in accordance with
Section 1.2(c)) with the financial covenants set forth in Sections 6.1 and 6.2
as of the date of effectiveness thereof, (iv) each applicable Borrower shall
make any payments required to be made pursuant to

 

101



--------------------------------------------------------------------------------

Section 2.17(c) in connection with such Incremental Commitments and the related
transactions under this Section 2.24 and (v) the Company shall have delivered to
the Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection with any such transaction.
Each Incremental Assumption Agreement may, without the consent of any Lender,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section 2.24.

(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Credit Documents, and (ii) in
the case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the Total Revolving Commitments shall be increased by
the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Revolving Commitment”. For the avoidance of doubt, upon the
effectiveness of any Incremental Revolving Commitment, the Revolving Exposure of
the Incremental Revolving Lender holding such Commitment, and the Pro Rata
Shares of all the Revolving Lenders, shall automatically be adjusted to give
effect thereto.

(e) On the date of effectiveness of any Incremental Revolving Commitments, each
Revolving Lender shall assign to each Incremental Revolving Lender holding such
Incremental Revolving Commitment, and each such Incremental Revolving Lender
shall purchase from each Revolving Lender, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Loans and
participations in Letters of Credit outstanding on such date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and participations in Letters of Credit will be
held by all the Revolving Lenders (including such Incremental Revolving Lenders)
ratably in accordance with their applicable Pro Rata Shares after giving effect
to the effectiveness of such Incremental Revolving Commitment.

(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Assumption Agreement, each Incremental Term Lender holding an
Incremental Term Loan Commitment of any Series shall make a loan to the Company
in an amount equal to such Incremental Term Loan Commitment on the date
specified in such Incremental Assumption Agreement.

(g) The Administrative Agent shall notify Lenders promptly upon receipt by the
Administrative Agent of any notice from the Company referred to in
Section 2.24(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Pro

 

102



--------------------------------------------------------------------------------

Rata Shares of the Revolving Lenders after giving effect thereto and of the
assignments required to be made pursuant to Section 2.24(e).

2.25. Extension Offers. (a) The Company may on one or more occasions, by written
notice to the Administrative Agent, make one or more offers (each, an “Extension
Offer”) to all the Lenders of one or more Classes (each Class subject to such an
Extension Offer, an “Extension Request Class”) to make one or more Extension
Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Company. Such notice shall
set forth (i) the terms and conditions of the requested Extension Permitted
Amendment and (ii) the date on which such Extension Permitted Amendment is
requested to become effective (which shall not be less than 10 Business Days nor
more than 30 Business Days after the date of such notice, unless otherwise
agreed to by the Administrative Agent). Extension Permitted Amendments shall
become effective only with respect to the Loans and Commitments of the Lenders
of the Extension Request Class that accept the applicable Extension Offer (such
Lenders, the “Extending Lenders”) and, in the case of any Extending Lender, only
with respect to such Lender’s Loans and Commitments of such Extension Request
Class as to which such Lender’s acceptance has been made.

(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Company, each applicable Extending
Lender and the Administrative Agent; provided that no Extension Permitted
Amendment shall become effective unless the Company shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection therewith. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Agreement. Each Extension Agreement may, without the consent
of any Lender other than the applicable Extending Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the opinion of the Administrative Agent, to give effect to
the provisions of this Section 2.25, including any amendments necessary to treat
the applicable Loans and/or Commitments of the Extending Lenders as a new
“Class” of loans and/or commitments hereunder; provided that, in the case of any
Extension Offer relating to Revolving Commitments or Revolving Loans, except as
otherwise agreed by each Issuing Bank, (i) the allocation of the participation
exposure with respect to any then-existing or subsequently issued Letter of
Credit as between the commitments of such new “Class” and the remaining
Revolving Commitments shall be made on a ratable basis as between the
commitments of such new “Class” and the remaining Revolving Commitments and
(ii) the Revolving Commitment Period and the Revolving Maturity Date, as such
terms are used in reference to Letters of Credit of such Issuing Bank, may not
be extended without the prior written consent of such Issuing Bank.

 

103



--------------------------------------------------------------------------------

SECTION 3. CONDITIONS PRECEDENT

3.1. Closing Date. The obligation of each Lender and of each Issuing Bank to
make Credit Extensions became effective under the Original Credit Agreement on
the date on which each of the following conditions had been satisfied (or waived
in accordance with Section 9.5), which was on May 24, 2011:

(a) Credit Agreement. The Administrative Agent shall have received from each
party hereto either (i) a counterpart of the Original Credit Agreement signed on
behalf of such party or (ii) evidence satisfactory to the Administrative Agent
(which may include a facsimile or electronic image scan transmissions) that such
party has signed a counterpart of the Original Credit Agreement.

(b) Organizational Documents; Incumbency. The Administrative Agent shall have
received, in respect of each Borrower and each other Credit Party, (i) a
certificate of such Borrower or Credit Party executed by the secretary or
assistant secretary of such Borrower or Credit Party attaching (A) a copy of
each Organizational Document of such Borrower or Credit Party, which shall, to
the extent applicable, be certified as of the Closing Date or a recent date
prior thereto by the appropriate Governmental Authority, (B) signature and
incumbency certificates of the officers of such Borrower or Credit Party,
(C) resolutions of the board of directors or similar governing body of such
Borrower or Credit Party approving and authorizing the execution, delivery and
performance of the Original Credit Agreement and the other Credit Documents to
which it is a party, certified as of the Closing Date by such secretary or
assistant secretary as being in full force and effect without modification or
amendment, and (D) a good standing certificate from the applicable Governmental
Authority of such Borrower’s or Credit Party’s jurisdiction of organization,
dated the Closing Date or a recent date prior thereto, and (ii) such other
documents and certificates as the Administrative Agent may reasonably request
relating to the organization, existence and good standing of each Borrower and
each other Credit Party and the authorization of the Financing Transactions, all
in form and substance reasonably satisfactory to the Administrative Agent.

(c) Organizational and Capital Structure. The organizational structure and the
capital structure of the Company and the Subsidiaries, both before and after
giving effect to the Transactions, shall be as set forth on Schedule 3.2.

(d) Capitalization of the Company. Prior to or substantially contemporaneously
with the initial funding of Loans on the Closing Date, any member of the Fiat
Group shall have exercised its primary call option to acquire an additional 16%
equity interest in the Company, the issuance and sale of Equity Interests of the
Company pursuant to such exercise shall have been consummated and the Company
shall have received US$1,268,000,000 in Cash proceeds from such issuance and
sale.

(e) Related Transactions.

(i) All conditions to the issuance and sale of the Senior Second Lien Notes
shall have been satisfied or the fulfillment of any such conditions shall have
been waived, and the Senior Second Lien Notes shall have been, or substantially
contemporaneously

 

104



--------------------------------------------------------------------------------

with the initial funding of the Loans on the Closing Date shall be, issued in
accordance with the terms of the Senior Second Lien Notes Documents in an
aggregate principal amount of not less than US$3,200,000,000, minus any amount
by which the Tranche B Term Loan Commitments as of the Closing Date exceed
US$3,000,000,000.

(ii) The Administrative Agent shall have received true and complete copies of
each Related Agreement.

(f) Existing Indebtedness. Prior to or substantially contemporaneously with the
initial funding of Loans on the Closing Date, the Company and the Subsidiaries
shall have (i) repaid in full all principal, premium, if any, interest, fees and
other amounts due or outstanding under the UST Credit Agreement and the EDC
Credit Agreement, (ii) terminated all commitments to lend or make other
extensions of credit thereunder, (iii) delivered to the Administrative Agent all
documents or instruments necessary to release and terminate all Guarantee
Obligations and Liens existing in connection therewith, or made arrangements
reasonably satisfactory to the Arrangers for termination or release of such
Obligations and Liens, and (iv) made arrangements satisfactory to the
Administrative Agent with respect to the cancellation of any letters of credit
outstanding thereunder or the issuance of Letters of Credit to support the
obligations of the Company and the Subsidiaries with respect thereto.
Immediately after giving effect to the Transactions, the Company and its
consolidated Subsidiaries shall not have outstanding any Indebtedness that would
be reflected on a balance sheet prepared as of the date hereof on a consolidated
basis in conformity with GAAP, other than (A) Indebtedness incurred under the
Credit Documents, (B) the Senior Second Lien Notes, (C) the VEBA Notes, (D) the
Canadian Health Care Trust Notes, (E) the Indebtedness of Chrysler de Mexico
S.A. de C.V. owing to Banco Nacional de Comercio Exterior, S.N.C. and Nacional
Financiera, S.N.C. existing on the date hereof, (F) Indebtedness permitted under
clause (aa) of the definition of Permitted Indebtedness and (G) Indebtedness in
an aggregate principal amount not to exceed US$1,250,000,000.

(g) Governmental Authorizations and Consents. Each Borrower and each other
Credit Party shall have obtained all material Governmental Authorizations and
all consents of other Persons that, in each case, are necessary or advisable in
connection with the Financing Transactions, and each of the foregoing shall be
in full force and effect. All applicable waiting periods shall have expired
without any action being taken or threatened by any Governmental Authority that
could restrain, prevent or otherwise impose adverse conditions on the
consummation of the Financing Transactions, no action, request for stay,
petition for review, rehearing or reconsideration or appeal with respect to any
of the foregoing shall be pending, and the time for any Governmental Authority
to take any action to set aside or otherwise revoke its authorization of or
consent to the consummation of the Financing Transactions shall have expired.

(h) Collateral and Guarantee Requirement. The Collateral and Guarantee
Requirement shall have been satisfied, subject to the last paragraph of this
Section 3.1. The Collateral Agent shall have received a completed Collateral
Questionnaire in form and substance reasonably satisfactory to the Collateral
Agent, dated the Closing Date and executed by a Responsible Officer of the
Company, together with all attachments contemplated thereby, including the
results of a search of the UCC (or equivalent) filings made with respect to the

 

105



--------------------------------------------------------------------------------

Credit Parties in the jurisdictions contemplated by the Collateral Questionnaire
and copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Collateral Agent and the
Arrangers that the Liens indicated by such financing statements (or similar
documents) are Permitted Liens or have been, or substantially contemporaneously
with the initial funding of Loans on the Closing Date will be, released (or
arrangements reasonably satisfactory to the Collateral Agent and the Arrangers
shall have been made for the release of such Liens).

(i) Financial Statements. The Administrative Agent shall have received from the
Company the Historical Financial Statements, which shall be accompanied by, in
the case of unaudited consolidated financial statements, a Financial Officer
Certification of the Company thereon. Information required to be delivered
hereunder shall be deemed to have been timely delivered to the Administrative
Agent if such information shall be accessible to the Administrative Agent on the
Platform or shall be available on the website of the Company, or if one or more
filings containing such information is available on the website of the SEC at
http://www.sec.gov (provided that the Company has notified the Administrative
Agent that such information is available on such website and, if requested by
the Administrative Agent, shall have provided hard copies to the Administrative
Agent).

(j) Evidence of Insurance. The Collateral Agent shall have received a
certificate from the Company’s insurance broker or other evidence reasonably
satisfactory to it that the insurance required to be maintained pursuant to
Section 5.5 is in full force and effect, and that the Collateral Agent, for the
benefit of Secured Parties, is named as additional insured and lender loss payee
thereunder to the extent required under Section 5.5.

(k) Opinions of Counsel. The Administrative Agent shall have received a
favorable written legal opinion (addressed to the Administrative Agent, the
Collateral Agent, the Lenders and the Issuing Banks, if any, and dated the
Closing Date) of each of (i) Sullivan & Cromwell LLP, counsel for the Borrowers
and the other Credit Parties, and (ii) from such local counsel as may be
reasonably requested by the Administrative Agent and, in the case of each of
clauses (i) and (ii), covering matters customarily covered by such legal
opinions (and each Borrower and each other Credit Party hereby instructs such
counsel to deliver such opinion to the Administrative Agent).

(l) Fees. The Company shall have paid to the Arrangers, the Agents and the
Lenders all fees and other amounts due and payable on or prior to the Closing
Date pursuant to the Credit Documents and any fee letter by or among any
Borrower or other Credit Party and the Administrative Agent, any Arranger or any
Affiliate thereof in connection with the credit facilities provided herein.

(m) Closing Date Certificate. The Administrative Agent shall have received the
Closing Date Certificate, dated the Closing Date and signed by the chief
financial officer of the Company, together with all attachments thereto,
certifying, among other things, that on a pro forma basis after giving effect to
the incurrence of Indebtedness hereunder, the issuance of the Senior Second Lien
Notes, the use of proceeds of the foregoing, including the repayment of all
Indebtedness outstanding under the UST Credit Agreement and the EDC Credit
Agreement, and the other Transactions contemplated to occur on the Closing Date,
Available Liquidity as of the

 

106



--------------------------------------------------------------------------------

Closing Date shall not be less than US$7,000,000,000 (provided that, solely for
purposes of this clause (m), only Balance Sheet Cash, Cash Equivalents and
Marketable Securities held by the Credit Parties shall be deemed included in
clause (a) of the definition of Available Liquidity).

(n) Credit Rating. The Company shall have been assigned a public corporate
family rating of not less than B2 from Moody’s, with stable or better outlook,
and a public corporate credit rating of not less than B from S&P, with stable or
better outlook, and the Loans shall have been assigned a public credit rating
from each of Moody’s and S&P.

(o) No Litigation. There shall not exist any Adverse Proceeding that, in the
reasonable opinion of the Administrative Agent and the Arrangers, individually
or in the aggregate, materially impairs the Transactions, or would reasonably be
expected to have a Material Adverse Effect.

(p) Letter of Direction. The Administrative Agent shall have received a duly
executed letter of direction from the Company addressed to the Administrative
Agent, on behalf of itself and the Lenders, directing the disbursement on the
Closing Date of the proceeds of the Loans to be made on such date.

(q) PATRIOT Act. At least five days prior to the Closing Date, the Lenders and
the Agents shall have received all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

(r) Disclosure Letter. The Administrative Agent shall have received an executed
copy of the Disclosure Letter.

Notwithstanding the foregoing, except as otherwise agreed by the Administrative
Agent and the Company, if the Company shall have used commercially reasonable
efforts to procure and deliver, but shall nevertheless be unable to deliver, any
Mortgage, Foreign Pledge Agreement or Control Agreement that is required to be
delivered in order to satisfy the requirements of the Collateral and Guarantee
Requirement, such delivery shall not be a condition precedent to the obligations
of the Lenders and the Issuing Banks hereunder on the Closing Date, but shall be
required to be accomplished as and to the extent provided in Sections 5.7(j) and
5.7(k).

3.2. Each Credit Extension. The obligation of each Lender and of each Issuing
Bank to make any Credit Extension on any Credit Date, including the Closing Date
and the date of any initial Credit Extension to a Borrowing Subsidiary, is
subject to the satisfaction (or waiver in accordance with Section 9.5) of the
following conditions precedent:

(a) the Administrative Agent and, in the case of any issuance, amendment,
renewal or extension of any Letter of Credit, the applicable Issuing Bank shall
have received a fully completed and executed Funding Notice or Issuance Notice,
as the case may be;

(b) the representations and warranties of each Borrower and each other Credit
Party set forth in the Credit Documents (other than, if and for so long as the
Investment Grade Ratings Condition shall be satisfied, the representation and
warranty set forth in Section 4.1(b))

 

107



--------------------------------------------------------------------------------

shall be true and correct (i) in the case of the representations and warranties
qualified or modified as to materiality in the text thereof, in all respects and
(ii) otherwise, in all material respects, in the case of each of clauses (i) and
(ii) on and as of the date of such Credit Extension, except in the case of any
such representation and warranty that expressly relates to an earlier date, in
which case such representation and warranty shall be so true and correct on and
as of such earlier date;

(c) at the time of and immediately after giving effect to such Credit Extension,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom;

(d) the Administrative Agent shall have received a Borrowing Base Certificate,
demonstrating that the Borrowing Base Coverage Ratio as of the date of such
Credit Extension (calculated on a pro forma basis after giving effect to each
incurrence and prepayment of Covered Indebtedness on such date) is not less than
1.10:1.00; and

(e) in the case of any issuance, amendment, renewal or extension of any Letter
of Credit, the Administrative Agent and the applicable Issuing Bank shall have
received all other information required by the applicable Issuance Notice, and
such other documents or information as such Issuing Bank may reasonably require
in connection with the issuance of such Letter of Credit.

On the date of any Credit Extension, the Company shall be deemed to have
represented and warranted that the conditions specified in this Section 3.2 have
been satisfied and that, after giving effect to such Credit Extension, the Total
Utilization of Revolving Commitments (or any component thereof) shall not exceed
the maximum amount thereof (or the maximum amount of any such component)
specified in Section 2.2(a) or 2.3(a).

3.3. Initial Credit Extension for each Additional Borrowing Subsidiary. The
obligation of each Lender and of each Issuing Bank to make any Credit Extension
on any Credit Date for the account of any Borrowing Subsidiary that becomes a
Borrowing Subsidiary after the Closing Date in accordance with Section 2.23(a)
is subject to the satisfaction of the following conditions:

(a) The Administrative Agent (or its counsel) shall have received such
Borrower’s Borrower Joinder Agreement duly executed by all parties thereto.

(b) The Administrative Agent shall have received such documents (including such
legal opinions) as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such Borrower,
the authorization and legality of the Financing Transactions insofar as they
relate to such Borrower and any other legal matters relating to such Borrower,
its Borrower Joinder Agreement or such Financing Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(c) The Administrative Agent and the Lenders shall have received, at least five
Business Days prior to the making of such Loans or issuance of such Letters of
Credit, all documentation and other information relating to such Borrower
requested by them for purposes of ensuring compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the U.S.A.
PATRIOT Act.

 

108



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce the Agents, the Lenders and the Issuing Banks to enter into
this Agreement and to make each Credit Extension to be made thereby, the Company
represents and warrants to each Agent, each Lender and each Issuing Bank as
follows:

4.1. No Change. (a) On the Closing Date, there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect
since December 31, 2010, and (b) on any date after the Closing Date on which the
representations set forth in this Section 4.1 are made or deemed made pursuant
to the Credit Documents, there has been no development or event that has had, or
would reasonably be expected to have, a Material Adverse Effect since the
Closing Date, provided that for purposes of this clause (b) (i) any failure by
the Company to meet any internal or public projections or forecasts or estimates
of revenues or earnings for any period, (ii) any change or prospective change in
any credit rating assigned to the Company or any of its Indebtedness by any
rating agency or (iii) any change or prospective change in generally accepted
accounting principles, or the application thereof, shall not, of itself, be
taken into account in determining whether the representation and warranty in
this clause (b) is true and correct (provided that any event or occurrence
underlying any of the matters described in clauses (i) through (iii) shall be
taken into account).

4.2. Existence. Each Group Member (a) is duly organized, validly existing and
(to the extent applicable in such jurisdiction) in good standing under the laws
of the jurisdiction of its organization, (b) has the power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law except in the case of each
of clauses (a) (other than with respect to any Credit Party), (b), (c) and
(d) to the extent that the failure to satisfy any such conditions would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

4.3. Power; Authorization; Enforceable Obligations. Each Borrower and each other
Credit Party has the power and authority, and the legal right, to execute,
deliver and perform the Credit Documents to which it is a party and, in the case
of each Borrower, to obtain extensions of credit hereunder. Each Borrower and
each other Credit Party has taken all necessary organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party and, in the case of each Borrower, to authorize the
extensions of credit on the terms and conditions of this Agreement. No material
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Credit Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.3, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.14. Each Credit Document has been duly executed and
delivered on behalf of each Borrower and each other Credit Party that is a party
thereto. This Agreement constitutes, and each other Credit Document upon
execution will constitute, a legal, valid and binding obligation of each
Borrower and each other

 

109



--------------------------------------------------------------------------------

Credit Party that is a party thereto, enforceable against each such Borrower and
Credit Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

4.4. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Credit Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
any Borrower or other Credit Party that the Company would be required to file as
a “Material Contract” under Item 601(10) of Regulation S-K of the Exchange Act,
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Material Contract (other than the Liens created by the
Collateral Documents).

4.5. Litigation. Except as set forth on Schedule 4.5, no litigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Company, threatened by or against any Group Member or
against any of their respective properties or revenues (a) with respect to any
of the Credit Documents (but only with respect to material Collateral, in the
case of any Collateral Document) or any of the transactions contemplated hereby
or thereby, or (b) that would reasonably be expected to have a Material Adverse
Effect.

4.6. No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations except where such default would not reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

4.7. Ownership of Property. Each of the Company and each Subsidiary Guarantor,
as applicable, has title in fee simple or leasehold, as applicable, to the
Mortgaged Property owned by it and has good title to or is lessee of all of its
other property material to the operation of its business and none of such
property is subject to any Lien except Permitted Liens; provided, that the
foregoing representation shall not be deemed to have been incorrect with respect
to defects in title to any such material real property if such defects would not
be reasonably expected to detract from the current use, operation or value as
collateral of the affected real property in any material respect.

4.8. Intellectual Property. Each of the Company and each Subsidiary Guarantor
owns, or has the right to use, all Intellectual Property that is material to the
conduct of its business as currently conducted. Except as would not reasonably
be expected to have a Material Adverse Effect, no claim has been asserted and is
pending against any Group Member, challenging or questioning the use, validity
or enforceability of any Intellectual Property, nor does the Company know of any
valid basis for any such claim. To the knowledge of the Company, each Group
Member’s use of its Intellectual Property does not infringe on the rights of any
Person, nor has the Company or any Group Member received any notice that the
Company’s or any Group Member’s use of its Intellectual Property infringes on
the rights of any Person, except for such instances which would not reasonably
be expected to have a Material Adverse Effect. Schedule 1.1G, as the same may be
updated from time to time in accordance

 

110



--------------------------------------------------------------------------------

with Section 5.7(g), lists all trademarks Registered in the United States by the
Company or any of its Subsidiaries that are, in the good faith determination of
the Company, material to the business of the Company and the Subsidiaries taken
as a whole.

4.9. Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “purchasing” or “carrying” any
“Margin Stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the regulations of the Board of Governors.

4.10. Labor Matters. None of the Group Members is engaged in any unfair labor
practice that (individually or in the aggregate) would reasonably be expected to
have a Material Adverse Effect. There is (a) no unfair labor practice complaint
pending against any Group Member, or to the knowledge of the Company, threatened
against any of them before the National Labor Relations Board and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against any Group Member, or to the knowledge of
the Company, threatened against any of them, (b) no strike or work stoppage in
existence, or to the knowledge of the Company, threatened involving any Group
Member, and (c) to the knowledge of the Company, no union representation
question existing with respect to the employees of any Group Member and, to the
knowledge of the Company, no union organization activity that is taking place,
except, in each case of the foregoing clauses (a), (b) or (c), as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

4.11. ERISA. (a) Except as, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect, none of the following has occurred: (i)(A) a
Reportable Event with respect to any Plan; (B) an “accumulated funding
deficiency” with respect to any Plan (within the meaning of section 412 of the
Code or section 302 of ERISA), and any failure by any Plan to satisfy the
minimum funding standards (within the meaning of section 412 of the Code or
section 302 of ERISA), whether or not waived; (C) the filing pursuant to
section 412 of the Code or section 303 of ERISA of an application for a waiver
of the minimum funding standard with respect to any Plan; (D) the failure to
make by its due date a required installment under section 412(m) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (E) the incurrence by the Company or any Commonly Controlled
Entity of any liability under Title IV of ERISA with respect to the termination
of any Plan, including but not limited to the imposition of any Lien in favor of
the PBGC or any Plan; (F) a determination that any Plan is, or is reasonably
expected to be, in “at risk” status (within the meaning of Title IV of ERISA);
(G) the receipt by the Company or any Commonly Controlled Entity from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or to appoint a trustee to administer any Plan under section 4042 of ERISA;
(H) the incurrence by the Company or any Commonly Controlled Entity of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (I) the receipt by the Company or any Commonly Controlled
Entity of any notice, or the receipt by any Multiemployer Plan from the Company
or any Commonly Controlled Entity of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
reasonably expected to be, in Insolvency or in Reorganization or is or is
reasonably expected to be in endangered or critical status, within the meaning
of

 

111



--------------------------------------------------------------------------------

section 432 of the Code or section 305 or Title IV of ERISA, or has been or is
reasonably expected to be terminated within the meaning of Title IV of ERISA;
(ii) each of the Company and any Commonly Controlled Entity is in compliance
with the applicable provisions of ERISA and the Code and the regulations and
published interpretations with respect to any Plan; (iii) the present value of
all accrued benefits under each Plan of the Company and any Commonly Controlled
Entity (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits and the present value of all accrued benefit obligations
of all underfunded Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) does not exceed the value of
the assets of all such underfunded Plans; (iv) a non-exempt “prohibited
transaction” (within the meaning of section 406 of ERISA or section 4975 of the
Code) involving any Plan; and (v) all amounts required by applicable law with
respect to, or by the terms of, any retiree welfare benefit arrangement have
been accrued in accordance with Statement of Financial Accounting Standards
No. 106.

(b) Except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (i) all employer and employee contributions required by
applicable law or by the terms of any Foreign Benefit Arrangement or Foreign
Plan have been made, or, if applicable, accrued in accordance with normal
accounting practices; (ii) the accrued benefit obligations of each Foreign Plan
(based on those assumptions used to fund such Foreign Plan) with respect to all
current and former participants do not exceed the assets of such Foreign Plan;
(iii) each Foreign Plan that is required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities;
and (iv) each such Foreign Benefit Arrangement and Foreign Plan is in compliance
(A) with all material applicable provisions of law and all material applicable
regulations and published interpretations thereunder with respect to such
Foreign Plan or Foreign Benefit Arrangement and (B) with the terms of such plan
or arrangement.

4.12. Investment Company Act. No Borrower or other Credit Party is an
“investment company,” or is a company “controlled” by a Person that is required
to register as an “investment company,” within the meaning of the Investment
Company Act of 1940.

4.13. Subsidiaries; Pledged Equity; Joint Ventures. Except as disclosed to the
Lenders by the Company in writing from time to time after the Closing Date,
(a) Schedule 4.13(a) sets forth the name and jurisdiction of incorporation or
formation of each Additional Guarantor and each Subsidiary whose Equity
Interests are owned by a Credit Party (provided that, in the case of 956
Subsidiaries whose Equity Interests are owned by a Credit Party, only the first
tier 956 Subsidiary shall be shown) and, as to each such Subsidiary, the
percentage of each class of Equity Interests owned by any Credit Party and the
percentage thereof pledged pursuant to the Collateral Documents; (b) the
Subsidiary Guarantors listed on Schedule 4.13(a) include all Subsidiaries of the
Company that are not Excluded Subsidiaries or Transparent Subsidiaries;
(c) there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Equity Interests of the Company or any Subsidiary or any first tier 956
Subsidiary, in each case, whose Equity Interests are owned by a Credit Party,
except (i) as created by the Credit Documents and (ii) with respect

 

112



--------------------------------------------------------------------------------

to any JV Subsidiary or MID; and (d) Schedule 4.13(d) sets forth the name and
jurisdiction of incorporation or formation of (i) each joint venture to which
the Company or a Subsidiary is a party and in which the Net Book Value of the
investment of the Company or any of its Subsidiaries is greater than
US$50,000,000 and (ii) each JV Subsidiary.

4.14. Collateral Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Pledged Equity Interests described in the Guarantee
and Collateral Agreement, when any stock certificates representing such Pledged
Equity Interests are delivered to the Collateral Agent, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement, when
financing statements in appropriate form are filed in the offices specified on
Schedule 4.14(a) (which financing statements have been duly completed and
delivered to the Collateral Agent) and such other filings as are referred to in
Section 4.2(b) to the Guarantee and Collateral Agreement have been completed,
the Guarantee and Collateral Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest, if any, that the
Credit Parties now have or may hereafter acquire in and to such Collateral and
the proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except Liens permitted by Section 6.3,
other than Liens created under the Senior Second Lien Notes Documents, any
Additional Senior Second Lien Notes Documents, any Chrysler Canada Notes
Documents and, if applicable, Liens created under any Permitted DOE Facility);
provided, however, that in the case of Intellectual Property, no representation
or warranty is made with respect to the perfection of any security interest in
Intellectual Property arising under the laws of any country other than the
United States.

(b) Each of the Mortgages is effective to create in favor of the Collateral
Agent a legal, valid and enforceable Lien on the Mortgaged Properties described
therein and proceeds thereof; and when the Mortgages are filed in the offices
specified on Schedule 4.14(b)(i) (in the case of the Mortgages to be executed
and delivered on the Closing Date) or in the recording office designated by the
Company (in the case of any Mortgage to be executed and delivered pursuant to
Section 5.7(h)), each Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Credit Parties in the
Mortgaged Properties described therein and the proceeds thereof, as security for
the Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (other than Persons holding Liens or other
encumbrances or rights permitted by the relevant Mortgage or other Permitted
Liens). To the knowledge of the Company, Schedule 4.14(b)(ii) includes, as of
the Closing Date, each real property owned in fee by the Credit Parties having a
net book value (together with improvements thereon) of at least US$5,000,000.

4.15. Environmental Matters. Except as, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect:

(a) to the knowledge of the Company the facilities and properties owned, leased
or operated by any Group Member (as used in this Section 4.15, the “Properties”)
do not contain any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or would reasonably be expected to give rise to liability under, any
Environmental Law;

 

113



--------------------------------------------------------------------------------

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Company have knowledge that any such notice will be received or is
being threatened;

(c) no Materials of Environmental Concern have been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that would reasonably be expected to give rise to liability under, any
applicable Environmental Law, nor, to the knowledge of the Company, have
Materials of Environmental Concern been transported or disposed of from the
Properties in violation of, or in a manner or to a location that would
reasonably be expected to give rise to liability under, any Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Company, threatened in writing, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other written orders, or
other written administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that would
reasonably be expected to give rise to liability under Environmental Laws;

(f) to the knowledge of the Company, no Group Member has assumed any liability
of any other Person under Environmental Laws which is expected to result in
claims against or liabilities of the Company.

4.16. Accuracy of Information, etc. (a) No statement or information contained or
incorporated by reference in the Confidential Information Memorandum, no
document, certificate or written statement and no statement formally presented
by representatives of the Company in due diligence or other lender meetings
(other than, in each case, any projections, pro forma information,
forward-looking statements and information of a general economic or industry
nature), taken as a whole, furnished by or on behalf of any Borrower or other
Credit Party to the Administrative Agent or the Lenders for use in connection
with the transactions contemplated by this Agreement or the other Credit
Documents, contained as of the date such statement or information contained in
the Confidential Information Memorandum or such other document, certificate or
statement was so furnished (or, in the case of information incorporated by
reference in the Confidential Information Memorandum that was filed with the
SEC, as of the date of such filing) any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
therein, in light of the circumstances in which they were made, not misleading.
The projections and pro forma financial information contained in the materials
referenced above, including the Projections, are based upon good faith estimates
and assumptions believed by management of the Company to be reasonable at the
time made, it being recognized by the Administrative Agent and the Lenders that
such financial

 

114



--------------------------------------------------------------------------------

information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There is no fact known to any Borrower or other Credit Party
that would reasonably be expected to have a Material Adverse Effect that has not
been disclosed herein, in the other Credit Documents or in the Confidential
Information Memorandum or any other documents, certificates and written
statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Credit
Documents.

(b) The Historical Financial Statements were prepared in conformity with GAAP
and fairly present, in all material respects, the financial position, on a
consolidated basis, of the Company (or its predecessors) and its consolidated
Subsidiaries as of the respective dates thereof and the results of operations
and cash flows, on a consolidated basis, of the Company (or its predecessors)
and its consolidated Subsidiaries for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments. As of the Closing Date, neither the
Company (or its predecessors) nor any Subsidiary has any contingent liability or
liability for Taxes, long-term lease or unusual forward or long-term commitment
that is not reflected in the Historical Financial Statements or the notes
thereto and that, in any such case, is material in relation to the Historical
Financial Statements of the Company (or its predecessors) and the Subsidiaries,
taken as a whole.

4.17. Taxes. Each Group Member has timely filed or caused to be filed all
federal, state and other material Tax returns that are required to be filed (and
all such Tax returns are true and correct in all material respects), and has
timely paid all material Taxes levied or imposed on it or its property (whether
or not shown to be due and payable on said returns) or on any assessments made
against it or any of its property and all material other Taxes imposed on it or
any of its property by any Governmental Authority (other than any Taxes the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no Tax Lien
(except for any Tax Lien that arises in the ordinary course for Taxes not yet
due and payable) has been filed; each Group Member has satisfied all of its
material Tax withholding obligations; and, except as disclosed in Schedule 4.17,
there are no current, pending or threatened audits, examinations or claims with
respect to any Tax of any Group Member and no Group Member has ever
“participated” in a “listed transaction” within the meaning of Treasury
Regulation section 1.6011-4.

4.18. Certain Documents. The Company has delivered to the Administrative Agent a
complete and correct copy of the Related Agreements and the Specified Documents,
including any material amendments, supplements or modifications with respect to
any of the foregoing.

4.19. Use of Proceeds. The proceeds of the Tranche B Term Loans will be used to
refinance a portion of the outstanding indebtedness under the UST Credit
Agreement and the EDC Credit Agreement and to pay fees, commissions and expenses
in connection with the transactions contemplated hereby. Any remaining proceeds
of the Tranche B Term Loans made on the Closing Date and the proceeds of the
Revolving Loans will be used to provide for the ongoing working capital
requirements of the Company and its Subsidiaries and for general

 

115



--------------------------------------------------------------------------------

corporate purposes, including the repayment of certain other Indebtedness. The
proceeds of the Incremental Term Loans of any Series will be used to provide for
the ongoing working capital requirements of the Company and its Subsidiaries and
for general corporate purposes, including the repayment of certain other
Indebtedness, or for such other purposes as may be set forth in the applicable
Incremental Assumption Agreement.

4.20. USA PATRIOT Act. (a) Neither the Company nor any of its Subsidiaries or,
to the knowledge of the Company, any of their respective Affiliates over which
any of the foregoing exercises management control (each, a “Controlled
Affiliate”) is a Prohibited Person, and the Company, its Subsidiaries and, to
the knowledge of the Company, such Controlled Affiliates are in compliance with
all applicable orders, rules and regulations of OFAC.

(b) Neither the Company nor any of its Subsidiaries or, to the knowledge of the
Company, any of their respective Affiliates: (1) is targeted by United States or
multilateral economic or trade sanctions currently in force; (2) is owned or
controlled by, or acts on behalf of, any Person that is targeted by United
States or multilateral economic or trade sanctions currently in force; (3) is a
Prohibited Person; or (4) is named, identified or described on any list of
Persons with whom United States Persons may not conduct business, including any
such blocked persons list, designated nationals list, denied persons list,
entity list, debarred party list, unverified list, sanctions list or other such
lists published or maintained by the United States, including OFAC, the United
States Department of Commerce or the United States Department of State.

(c) None of the Collateral is traded or used, directly or indirectly by a
Prohibited Person or is located in a Prohibited Jurisdiction.

4.21. Embargoed Person. (a) None of any Borrower’s or other Credit Party’s
assets constitute property of, or are beneficially owned, directly or
indirectly, by any Person targeted by economic or trade sanctions under US law,
including but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq. (the “Trading With the Enemy Act”), any of the foreign assets control
regulations of the Treasury (31 C.F.R., Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or regulations
promulgated thereunder or executive order relating thereto (which includes,
without limitation, (i) Executive Order No. 13224, effective as of September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (ii) the USA PATRIOT Act, if the result of
such ownership would be that any Loan made by any Lender would be in violation
of law (“Embargoed Person”); (b) no Embargoed Person has any interest of any
nature whatsoever in a Borrower or other Credit Party if the result of such
interest would be that any Loan would be in violation of law; (c) no Borrower or
other Credit Party has engaged in business with Embargoed Persons if the result
of such business would be that any Loan made by any Lender would be in violation
of law; and (d) no Borrower or other Credit Party nor any Controlled Affiliate
(i) is or will become a “blocked person” as described in the Executive Order,
the Trading With the Enemy Act or the Foreign Assets Control Regulations or
(ii) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked

 

116



--------------------------------------------------------------------------------

person”. For purposes of determining whether or not a representation is true or
a covenant is being complied with under this Section 4.21, no Borrower or other
Credit Party shall be required to make any investigation into (i) the ownership
of publicly traded stock or other publicly traded securities or (ii) the
beneficial ownership of any collective investment fund.

4.22. Solvency. On the Closing Date, the Company and its Subsidiaries, on a
consolidated basis, are Solvent (after giving effect to the Financing
Transactions).

SECTION 5. AFFIRMATIVE COVENANTS

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and the
Letter of Credit Usage shall have been reduced to zero, the Company covenants
and agrees with the Agents and the Lenders that:

5.1. Financial Statements; Borrowing Base Certificates. The Company shall
deliver to the Administrative Agent, for delivery to the Lenders, and to the
Arrangers:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of the Company, a copy of the audited consolidated balance sheet of
the Company and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of operations, members’ equity (deficit)
and cash flows for such year and setting forth in each case in comparative form
the figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing;

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each Fiscal Year of the Company,
commencing with the Fiscal Quarter ending June 30, 2011, (i) the unaudited
condensed consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such quarter and setting forth in comparative form
the figures as of the end of the prior Fiscal Year, (ii) the related unaudited
condensed consolidated statements of operations for such quarter and the portion
of the Fiscal Year through the end of such quarter and setting forth in each
case in comparative form the figures for the previous year and (iii) the related
unaudited condensed consolidated statements of members’ equity (deficit) and
cash flows for the portion of the Fiscal Year through the end of such quarter
and setting forth in each case in comparative form the figures for the previous
year, in each of clauses (i), (ii) and (iii), certified by a Responsible Officer
as being fairly stated in all material respects (subject to the absence of
normal year-end adjustments and footnotes); and

(c) (i) not later than ten Business Days after the delivery of any financial
statements pursuant to Section 5.1(a) or (b) (commencing with the delivery of
financial statements of the Company for the first Fiscal Quarter ended after the
Closing Date), a Borrowing Base Certificate duly executed by a Responsible
Officer setting forth a calculation of the Borrowing Base as of the end of the
most recent Fiscal Quarter covered by such financial statements, and (ii) within
ten days following the date of consummation of any Disposition described in
Section 6.6(d), a Borrowing Base Certificate duly executed by a Responsible

 

117



--------------------------------------------------------------------------------

Officer setting forth a calculation of the Borrowing Base based on the
information contained in the Borrowing Base Certificate most recently delivered
by the Company prior to such date pursuant to this Section 5.1(c) and adjusted
on a pro forma basis to give effect to such Disposition and the application of
proceeds therefrom.

All financial statements delivered pursuant to this Section 5.1 shall be
complete and correct in all material respects and shall be prepared in
accordance with GAAP applied (subject, in the case of clause (b) of this
Section 5.1, to the absence of normal year-end adjustments and the absence of
footnotes, and except as otherwise approved by such accountants or officer, as
the case may be, and disclosed in reasonable detail therein or otherwise
excepted herein) consistently throughout the periods reflected therein and with
prior periods.

Information required to be delivered pursuant to Section 5.1(a), 5.1(b) or
5.1(c) shall be deemed to have been timely delivered hereunder if such
information, or one or more annual or quarterly reports containing such
information, shall be accessible to the Administrative Agent, the Arrangers and
the Lenders on the Platform or shall be filed with the SEC and available on the
website of the SEC at http://www.sec.gov or on the website of the Company
(provided, in each case, that the Company has notified the Administrative Agent
that such information is available on such website and, if requested by the
Administrative Agent, shall have provided hard copies to the Administrative
Agent). Information required to be delivered pursuant to this Section 5.1 may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent. Each Lender shall be solely responsible for timely
accessing posted documents and maintaining its copies of such documents.

If the date established for delivery of any financial statements described in
clause (a) or (b) of this Section 5.1 is not a Business Day, then such
statements may be delivered on the next succeeding Business Day.

5.2. Compliance and Other Information. The Company shall deliver to the
Administrative Agent, for delivery to the Lenders, and to the Arrangers:

(a) concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate, (ii) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the Fiscal Quarter or Fiscal Year of the Company, as the
case may be and setting forth reasonably detailed calculations of the Leverage
Ratio as of the last day of such Fiscal Quarter or Fiscal Year of the Company,
and (iii) to the extent not previously disclosed to the Lenders (x) a
description of any change in the jurisdiction of organization of any Borrower or
other Credit Party, (y) a description of any Person that has become a Group
Member and (z) any UCC financing statements or other filings specified in such
Compliance Certificate as being required to be delivered therewith;

(b) as soon as practicable following the execution thereof, copies of any
material amendment, supplement, waiver or other modification with respect to the
Related Agreements or the Specified Documents;

 

118



--------------------------------------------------------------------------------

(c) promptly following any written request therefor by the Administrative Agent,
or by any Lender acting through the Administrative Agent, copies of (i) any
documents described in section 101(k) of ERISA that the Company or any Commonly
Controlled Entity may request with respect to any Multiemployer Plan and
(ii) any notices described in section 101(1) of ERISA that the Company or any
Commonly Controlled Entity may request with respect to any Plan or Multiemployer
Plan; provided, that if the Company or any Commonly Controlled Entity has not
requested such documents or notices from the administrator or sponsor of the
applicable Plan or Multiemployer Plan, the Company or the applicable Commonly
Controlled Entity shall promptly make a request for such documents or notices
from such administrator or sponsor and shall provide copies of such documents
and notices to the Lenders promptly after receipt thereof;

(d) by June 30 of each year, commencing June 30, 2012 (and promptly upon
consummation of any Material Acquisition), updated Schedules 1.1E and 4.13(d) to
this Agreement and the updated Collateral Questionnaire and other information
required by Section 4.3(b) of the Guarantee and Collateral Agreement, which
shall be true, accurate and complete in all material respects as of the last
Business Day of such fiscal period (or the date of consummation of such Material
Acquisition);

(e) (i) as soon as available after June 30 and December 31 of each year, the
Company shall deliver the Foreign Pledgee Financial Statements for each Foreign
Pledgee; provided that, if any such Foreign Pledgee Financial Statements for any
Foreign Pledgee are not delivered within 75 days after June 30 or 120 days after
December 31 of any year, the Eligible Value of the Eligible Foreign Pledged
Equity (as defined in Schedule 1.1A hereto) of such Person shall be deducted
from the Borrowing Base until such Foreign Pledgee Financial Statements have
been delivered to the Administrative Agent and (ii) promptly after available to
the Company, the Company shall deliver to the Administrative Agent, to the
extent otherwise prepared for its use in its business, local audited financial
statements for any Foreign Pledgee the Eligible Foreign Pledged Equity of which
has an Eligible Value in the aggregate in excess of US$50,000,000; provided that
the failure to deliver such Foreign Pledgee Financial Statements or local
audited financial statements shall not in itself constitute a Default or an
Event of Default hereunder; and

(f) promptly, such additional financial and other information as any Agent or
Lender may from time to time reasonably request.

5.3. Maintenance of Existence; Payment of Obligations; Compliance with Law and
Specified Documents. (a) The Company will, and will cause the Group Members
taken as a whole to, (i) continue to engage in the businesses engaged in by the
Company and the Group Members on the date hereof, or any business that is
similar, reasonably related, incidental or ancillary thereto, (ii) preserve,
renew and keep in full force and effect its corporate existence and (iii) take
all reasonable actions to maintain all rights necessary for the normal conduct
of its business, except, in the case of clause (ii) (with respect to any Group
Member other than the Company) or clause (iii), to the extent that failure to do
so would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

119



--------------------------------------------------------------------------------

(b) The Company will, and will cause each Group Member to, pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its material obligations of whatever nature, except where
(i) the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Company or its Subsidiaries, as
the case may be, and (ii) the failure to do so would not constitute an Event of
Default under Section 7.1(f) or (g).

(c) The Company will, and will cause each Group Member to, comply with all
Requirements of Law and with the provisions of the Specified Documents, except
to the extent that failure to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.4. Payments of Taxes. The Company will and will cause each Group Member to
timely file or cause to be filed all federal, state and other material Tax
returns that are required to be filed, and cause all such Tax returns to be true
and correct, and timely pay and discharge or cause to be paid and discharged
promptly all material Taxes imposed upon the Company or any of the other Group
Members or upon any of their respective incomes or receipts or upon any of their
respective properties; provided that it shall not constitute a violation of the
provisions of this Section 5.4 if the Company or any of the other Group Members
shall fail to pay any such Tax which is being contested in good faith, by proper
proceedings diligently pursued, and as to which adequate reserves have been
provided.

5.5. Maintenance of Property; Insurance. (a) The Company will, and will cause
each other Group Member to, keep all material property and systems useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted.

(b) The Company will, and will cause each other Group Member to, maintain, as
appropriate, with insurance companies that the Company believes (in the good
faith judgment of the Company) are financially sound and responsible at the time
the relevant coverage is placed or renewed, insurance in amounts reasonable and
prudent in light of the size and nature of its business and against at least
such risks (and with such risk retentions) as the Company believes (in the good
faith judgment of the Company) are reasonable in light of the size and nature of
its business. Primary liability and property policies maintained by the Company
will name the Collateral Agent as additional insured or additional loss payee,
respectively, as its interest may appear.

5.6. Notices. (a) Promptly upon a Responsible Officer of the Company becoming
aware thereof, the Company shall give notice to the Administrative Agent, for
delivery to the Lenders, and to the Arrangers of:

(i) the occurrence of any Default or Event of Default;

(ii) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that, in
either case, (i) or

 

120



--------------------------------------------------------------------------------

(ii) if not cured or if adversely determined, as the case may be, would
reasonably be expected to have a Material Adverse Effect;

(iii) the following events, as soon as practicable and in any event within 30
days after the Company obtains knowledge thereof: (i) the occurrence of any
Reportable Event with respect to any Plan or a failure to make any required
contribution to a Plan or Multiemployer Plan; (ii) a determination that any Plan
is, or is expected to be, in “at risk” status (within the meaning of Title IV of
ERISA); (iii) any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or the determination that any
Multiemployer Plan is in endangered or critical status, within the meaning of
section 432 of the Code or section 305 or Title IV of ERISA, or (iv) the
institution of proceedings or the taking of any other action by the PBGC or the
Company or any Commonly Controlled Entity or any Multiemployer Plan with respect
to the withdrawal from, or the termination, Reorganization or Insolvency of, any
Plan or Multiemployer Plan; except, in the case of any or all of (i) though
(iv), as would not reasonably be expected to have a Material Adverse Effect;

(iv) as soon as practicable and in any event within 30 days of obtaining
knowledge thereof: (i) any development, event, or condition in respect of any
liability or potential liability regarding environmental matters or under any
Environmental Law that, individually or in the aggregate with other
developments, events or conditions, would reasonably be expected to result in
the payment by the Group Members, in the aggregate, of a Material Environmental
Amount; and (ii) any notice that any Governmental Authority may deny any
application for an Environmental Permit sought by, or revoke or refuse to renew
any Environmental Permit held by, any Group Member; and

(v) any development or event that would be required to be reported in a filing
on Form 8-K under the Exchange Act.

(b) Within 30 days following the end of each calendar quarter, the Company shall
give notice to the Administrative Agent, for delivery to the Lenders, and to the
Arrangers of any litigation or other legal proceeding commenced during such
quarter affecting any Group Member (i) that would reasonably be expected to
result in a loss to the Company or any Group Member in excess of US$100,000,000
and that is not covered by insurance, (ii) in which injunctive or similar relief
is sought and which would reasonably be expected to have a Material Adverse
Effect if granted, or (iii) that relates to any Credit Document (but only with
respect to material Collateral, in the case of any Collateral Document).

(c) Each notice pursuant to this Section 5.6 (other than the notice specified in
clause (a)(v) hereof) shall be accompanied by a statement of a Responsible
Officer setting forth details of the occurrence referred to therein and stating
what action the relevant Group Member proposes to take with respect thereto.

(d) Information required to be delivered pursuant to this Section 5.6 shall be
deemed to have been timely delivered hereunder if such information, or one or
more filings containing such information, shall be accessible to the
Administrative Agent, the Arrangers and the Lenders on the Platform or shall be
filed with the SEC and available on the website of the

 

121



--------------------------------------------------------------------------------

SEC at http://www.sec.gov or on the website of the Company (provided, in each
case, that the Company has notified the Administrative Agent that such
information is available on such website and, if requested by the Administrative
Agent, shall have provided hard copies (other than of any report on Form 8-K
filed with the SEC) to the Administrative Agent). Information required to be
delivered pursuant to this Section 5.1 may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent. Each
Lender shall be solely responsible for timely accessing posted documents and
maintaining its copies of such documents.

5.7. Additional Collateral, Etc. (a) With respect to any Additional Guarantor
created or acquired after the Closing Date (which, for the purposes of this
paragraph, shall include any existing Subsidiary that ceases to be an Excluded
Subsidiary or Transparent Subsidiary), within 30 days after the formation or
acquisition of such Subsidiary (or such Subsidiary ceasing to be an Excluded
Subsidiary or Transparent Subsidiary) (i) execute and deliver to the Collateral
Agent such amendments to the Guarantee and Collateral Agreement as shall be
necessary to grant to the Collateral Agent a valid and perfected security
interest in the Equity Interests of such Additional Guarantor, (ii) deliver to
the Collateral Agent the certificates, if any, representing such Equity
Interests (to the extent constituting “certificated securities” under the
applicable UCC), together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Company or such Subsidiary, as the
case may be, (iii) cause such Additional Guarantor (A) to become a party to the
Guarantee and Collateral Agreement and (B) to take such actions as are necessary
to grant to the Collateral Agent a valid and perfected security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such Additional Guarantor, including, without limitation, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Collateral Agent, (iv) if requested by the Collateral Agent,
deliver to the Collateral Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Collateral Agent, and (v) take such other actions
as may be required to cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Additional Guarantor.

(b) Subject to Section 5.7(i), within 30 days after the formation or acquisition
of any new Subsidiary the Equity Interests of which are owned directly by the
Company or any Subsidiary Guarantor, the Company shall (or shall cause the
relevant Subsidiary Guarantor to) (i) execute and deliver to the Collateral
Agent such amendments or supplements to the Guarantee and Collateral Agreement
as shall be necessary to grant to the Collateral Agent a valid and perfected
security interest in the Equity Interests of such new Subsidiary that is owned
by the Company or such Subsidiary Guarantor, (ii) deliver to the Collateral
Agent the certificates, if any, representing such Equity Interests, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the Company or the relevant Subsidiary Guarantor, and take such other
actions as may be reasonably requested by the Collateral Agent in order to
perfect the Collateral Agent’s security interest therein including, with respect
to any Foreign Subsidiary, the execution and delivery of a pledge agreement or
similar instrument governed by the law of the jurisdiction in which such Foreign
Subsidiary is domiciled and (iii) take such other actions as may be required to
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary.

 

122



--------------------------------------------------------------------------------

(c) The Company shall use its commercially reasonable efforts to (i) grant to
the Collateral Agent a security interest in the Equity Interests of any newly
formed or after-acquired joint venture (or a holding company parent thereof)
owned directly by the Company or a Subsidiary Guarantor if the amount recorded
by the Company or such Subsidiary Guarantor as its investment in such joint
venture exceeds US$50,000,000 and (ii) in the case of any domestic JV Subsidiary
(other than an Excluded Subsidiary) to cause such JV Subsidiary to become a
Subsidiary Guarantor (in each case, it being understood that such efforts shall
not require any economic or other significant concession or result in any
material adverse tax consequences with respect the terms or structure of such
joint venture arrangements).

(d) Subject to Section 5.7(i), at the request of the Administrative Agent, the
Company shall, within ten days of the Administrative Agent’s request, (i) cause
any Transparent Subsidiary that directly holds the Equity Interests of any 956
Subsidiary or holds Equity Interests of any other Transparent Subsidiary to
(A) become a party to the Guarantee and Collateral Agreement, (B) take such
actions as are necessary to grant to the Collateral Agent a valid and perfected
security interest in the Collateral described in the Guarantee and Collateral
Agreement with respect to such Transparent Subsidiary, including, without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Collateral Agent, and (C) enter
into such pledge agreements, security agreements and/or similar instruments each
in form and substance reasonably satisfactory to the Collateral Agent (including
as to the governing law thereof) that are necessary to grant a valid and
perfected security interest in all of its property, (ii) deliver to the
Collateral Agent the certificates, if any, representing such Equity Interests,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of such Subsidiary, (iii) if requested by the Administrative
Agent, deliver to the Collateral Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent, and (iv) take such
other actions as may be required to cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary.

(e) Within 30 days after the occurrence thereof, the Company will notify the
Collateral Agent of any change to the name, jurisdiction of incorporation or
formation or legal form of the Company or any Subsidiary Guarantor.

(f) The Company shall, and shall cause each Group Member to, from time to time
execute and deliver, or cause to be executed and delivered, such additional
instruments, certificates or documents, and take such actions, as the
Administrative Agent or the Collateral Agent may reasonably request to cause the
Collateral and Guarantee Requirement to be and remain satisfied at all times or
otherwise for the purposes of implementing or effectuating the provisions of
this Agreement and the other Credit Documents, or of more fully perfecting (or
maintaining perfection) or renewing the rights of the Collateral Agent with
respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds thereof or with respect to any other property or assets
hereafter acquired by any Group Member which may be deemed to be part of the
Collateral) pursuant hereto or thereto. Upon the exercise by the Collateral
Agent of any power, right, privilege or remedy pursuant to this Agreement or the
other Credit Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Company will
execute and deliver, or will cause the

 

123



--------------------------------------------------------------------------------

execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or the Collateral Agent
may be required to obtain from the Company or any Group Member in order to
obtain such governmental consent, approval, recording, qualification or
authorization.

(g) By June 30 of each year, commencing June 30, 2012 (and promptly upon
consummation of any Material Acquisition), the Company shall deliver to the
Collateral Agent, in addition to the updated Intellectual Property information
required pursuant to Section 4.3(b) of the Guarantee and Collateral Agreement, a
supplement to Schedule 1.1G (i) setting forth any trademark Registered in the
United States by the Company or any of its Subsidiaries that is, in the good
faith determination of the Company, material to the business of the Company and
its Subsidiaries, taken as a whole, that has not previously been disclosed to
the Administrative Agent on Schedule 1.1G (or any update thereto previously
provided hereunder) or (ii) removing any trademark Registered in the United
States by the Company or any of its Subsidiaries that is no longer, in the good
faith determination of the Company, material to the business of the Company and
its Subsidiaries, taken as a whole; provided that no Principal Trade Name
identified on Schedule 1.1G on the Closing Date may be removed from such
Schedule. Each year after delivery of the updated Intellectual Property
information required pursuant to Section 4.3(b) of the Guarantee and Collateral
Agreement, upon written request of the Collateral Agent, the Company shall take
such steps as the Collateral Agent may reasonably request in order to
(A) perfect, for Intellectual Property of the Credit Parties Registered in the
United States, and (B) file, for Key Foreign Trademarks and Key Foreign Patents
in their respective jurisdictions, in the case of each of the foregoing clauses
(A) and (B) the security interests granted in such Collateral in accordance with
the provisions of the Guarantee and Collateral Agreement.

(h) Upon the acquisition by the Company or any other Credit Party of Material
Real Estate Asset after the Closing Date, the Company shall cause the Collateral
and Guarantee Requirement to be satisfied in respect of such Material Real
Estate Asset.

(i) Notwithstanding anything to the contrary herein, (i) in no case shall a
Person be required to grant a security interest in any stock of a 956 Subsidiary
(other than 100% of the non-Voting Equity Interests (if any) and 65% of the
Voting Equity Interests of a first tier 956 Subsidiary), (ii) in no case shall
more than 65% of the Voting Equity Interests of any 956 Subsidiary be directly
or indirectly pledged, in each case to secure Obligations of the Company or any
Domestic Subsidiary if such grant of a security interest or pledge would result
in deemed dividends to the Company or its owners pursuant to Section 956 of the
Code and (iii) in no case shall a Transparent Subsidiary be required to
guarantee any Obligations under any of the Credit Documents (it being understood
that a Transparent Subsidiary may be required to grant a security interest in
certain of its assets, including certain Equity Interests in a 956 Subsidiary
held by it, to the extent provided under other provisions of the Credit
Documents, insofar as they are not inconsistent with the first two clauses of
this Section 5.7(i)).

(j) To the extent not delivered on the Closing Date, within 180 days after the
Closing Date (or such later date as shall be reasonably acceptable to the
Administrative Agent), the Company shall deliver or cause to be delivered to the
Collateral Agent (i) a Mortgage with respect to each Mortgaged Property owned by
the Company or a Subsidiary Guarantor as of the

 

124



--------------------------------------------------------------------------------

Closing Date, each executed and delivered by the owner of the Mortgaged Property
covered thereby, (ii) for each such Mortgage, a lenders’ title insurance policy
issued by a title company selected by the Company insuring the Collateral
Agent’s interest in such Mortgaged Property and reasonably satisfactory to the
Administrative Agent, and (iii) for each such Mortgage, an opinion of local
counsel with respect to the enforceability of such Mortgage under the applicable
local law, reasonably satisfactory to the Administrative Agent and the
Collateral Agent (collectively, the “Real Estate Deliverables”). If any Real
Estate Deliverable is not received and satisfied within such 180-day period, the
Borrowing Base will be reduced by the Eligible Value of the Eligible P&E or
Eligible Real Estate for which such Real Estate Deliverable is outstanding.

(k) Within 90 days (or, in the case of (i) the items identified in clause (f) of
the definition of Collateral and Guarantee Requirement, 180 days, or (ii) the
items identified in clause (d) of the definition of Collateral and Guarantee
Requirement, 30 days) after the Closing Date (or such later date as shall be
reasonably acceptable to the Administrative Agent), the Company shall deliver or
cause to be delivered to the Collateral Agent each of the items described on
Schedule 5.7(k) (collectively the “Post-Closing Deliverables”). If any
Post-Closing Deliverable with respect to the Equity Interests in any Foreign
Pledgee is not received and satisfied within such 90-day period, the Borrowing
Base will be reduced by the Eligible Value of the Equity Interests in any
Foreign Pledgee for which such Post-Closing Deliverable is outstanding.

(l) The Company shall use commercially reasonable efforts to cause the
definitive loan documentation for any Permitted DOE Facility to permit the
Obligations to be secured on a second lien basis by the DOE Assets securing such
Permitted DOE Facility. To the extent the Obligations may be secured by security
interests in such DOE Assets, the Company shall, and shall cause the Subsidiary
Guarantors to, promptly enter into such amendments to the Credit Documents or
additional Credit Documents as the Administrative Agent may reasonably request,
to implement such security interests, together with an intercreditor agreement
with respect to such DOE Assets as contemplated by Section 9.25(b).

5.8. Environmental Laws. The Company shall and shall cause each Group Member to
comply in all respects with all applicable Environmental Laws, and obtain and
comply in all respects with and maintain any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except, in each case, where the failure to comply with such Environmental
Laws or obtain such licenses, approvals, notifications, registrations or permits
would not reasonably be expected to have a Material Adverse Effect.

5.9. Inspection of Property; Books and Records; Discussions. The Company shall,
and shall cause each Group Member to, (a) keep proper books of account and
records in which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities, and (b) permit representatives of the
Administrative Agent, the Arrangers or any Lender (coordinated through the
Administrative Agent) to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time during
normal office hours and as often as may reasonably be desired and to discuss the
business, operations,

 

125



--------------------------------------------------------------------------------

properties and financial and other condition of the Group Members with officers
and employees of the Group Members and with its independent registered
accounting firm; provided that unless a Default has occurred and is continuing,
neither the Lenders nor the Arrangers shall make any such visits and inspections
more than twice in any 12-month period. The Company will, upon the request of
the Administrative Agent or the Requisite Lenders, participate in a meeting with
the Administrative Agent, the Arrangers and Lenders once during each Fiscal Year
to be held at the Company’s corporate offices (or at such other location as may
be agreed to by the Company and the Administrative Agent) at such time as may be
agreed to by the Company and the Administrative Agent.

5.10. Maintenance of Ratings. The Company will use commercially reasonable
efforts to maintain continuously a public corporate family rating from Moody’s
and a public corporate credit rating from S&P, in each case in respect of the
Company, and a public credit rating from each of Moody’s and S&P in respect of
the Loans.

5.11. Interest Rate Protection. No later than 90 days following the Closing
Date, the Company will obtain and cause to be maintained until the three year
anniversary of the Closing Date protection against fluctuations in interest
rates pursuant to one or more Swap Agreements from Swap Counterparties
reasonably satisfactory to the Arrangers, in form and substance reasonably
satisfactory to the Administrative Agent, in order to ensure that no less than
30% of the aggregate principal amount of Consolidated Total Debt of the Company
and the Subsidiaries outstanding on the Closing Date either (a) is subject to
such Swap Agreements or (ii) is Indebtedness that bears interest at a fixed
rate.

SECTION 6. NEGATIVE COVENANTS

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and the
Letter of Credit Usage shall have been reduced to zero, the Company covenants
and agrees with the Agents and the Lenders that:

6.1. Borrowing Base. The Company shall not at any time permit the Borrowing Base
Coverage Ratio to be less than 1.10:1.00.

6.2. Minimum Liquidity. The Company shall not at any time permit Available
Liquidity to be less than US$3,000,000,000.

6.3. Liens. The Company will not, nor will it permit any Group Member to,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except Permitted
Liens.

6.4. Indebtedness. The Company will not, nor will it permit any Group Member to,
create, incur or assume any Indebtedness except Permitted Indebtedness.

6.5. Restricted Payments. The Company will not, and will not permit any
Subsidiary to, declare or pay any dividend on, or make any payment on account
of, or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Equity Interests
of any Group Member, whether now or hereafter

 

126



--------------------------------------------------------------------------------

outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(any such payment, a “Restricted Payment”), except that:

(a) the Company may make Restricted Payments in the form of Equity Interests
(other than Disqualified Equity Interests) of the Company;

(b) the Company or any Subsidiary may redeem, acquire or retire for value or may
repurchase (or may make loans, distributions or advances to effect the same)
Equity Interests from current or former officers, directors, consultants and
employees, including upon the exercise of options or warrants for such Equity
Interests, or any executive or employee savings or compensation plans, or, in
each case to the extent applicable, their respective estates, spouses, former
spouses or family members or other permitted transferees;

(c) any Subsidiary (including an Excluded Subsidiary) may make Restricted
Payments to its direct parent or to the Company or any Wholly Owned Subsidiary
Guarantor;

(d) the Company may make Restricted Payments to any member of the Company to
enable such Person to pay any taxes that would be due and payable by any such
Person that are directly attributable to such Person’s ownership interest in the
Company as permitted in Section 4.4(b) of the Company’s LLC Agreement, as in
effect on the date hereof;

(e) any JV Subsidiary may make Restricted Payments required or permitted to be
made pursuant to the terms of the joint venture arrangements of holders of its
Equity Interests, provided that the Company and its Subsidiaries have received
their pro rata portion of such Restricted Payments;

(f) the Company or any Subsidiary may make any other Restricted Payments in an
aggregate amount taken together with all other Restricted Payments made pursuant
to this clause (f) not to exceed US$500,000,000; and

(g) the Company or any Subsidiary may make Restricted Payments in an aggregate
amount taken together with all other Restricted Payments made pursuant to clause
(f) of this Section 6.5 or this clause (g) not to exceed 50% of the Consolidated
Net Income of the Company for the period (taken as one accounting period)
beginning on the first day of the fiscal quarter commencing after December 31,
2011 to the end of the Company’s most recently ended fiscal quarter for which
internal financial statements are available at the time of such Restricted
Payment; provided that at the time such Restricted Payment is made no Default or
Event of Default shall have occurred and be continuing or shall occur as a
result thereof.

6.6. Fundamental Changes and Asset Sales. (a) The Company will not, and will not
permit any Group Member to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

(i) (A) any Subsidiary of the Company (other than a Borrower) may be merged,
consolidated or amalgamated with or into the Company (provided that the Company
shall be the continuing or surviving corporation) or with or into any Wholly

 

127



--------------------------------------------------------------------------------

Owned Subsidiary Guarantor (provided that the Wholly Owned Subsidiary Guarantor
shall be the continuing or surviving corporation) and (B) any Excluded
Subsidiary may merge, consolidate or amalgamate with any other Excluded
Subsidiary;

(ii) any Subsidiary of the Company may Dispose of any or all of its assets to
the Company or any Wholly Owned Subsidiary Guarantor (upon voluntary
liquidation, winding up, dissolution or otherwise);

(iii) the Company or any Subsidiary thereof may be merged, consolidated or
amalgamated with a Person, provided that (i) the Company or such Subsidiary is
the continuing or surviving corporation and (ii) the shareholders of the Company
or such Subsidiary immediately prior to such merger, consolidation or
amalgamation hold the majority of the Equity Interests in the entity that
results from such merger, consolidation or amalgamation;

(iv) the Company or any Subsidiary thereof may make any Disposition that is not
a Disposition of all or substantially all of the property or business of the
Group Members, taken as a whole;

(v) any De Minimis Subsidiary may voluntarily liquidate or dissolve to the
extent the board of directors of such De Minimis Subsidiary deems it to be in
its best interest and to the extent doing so would not reasonably be expected to
have a Material Adverse Effect;

(vi) the Company may consummate the transactions described in Schedule 6.6; and

(vii) a Corporate Reorganization may be effected; provided that (A) any Person
into which the Company may be merged shall be a corporation organized under the
laws of a State in the United States, shall expressly assume all obligations of
the Company under this Agreement and the other Credit Documents pursuant to
supplements hereto and thereto or other documents or instruments, in each case
in form and substance reasonably satisfactory to the Administrative Agent, and
shall take all actions as may be required to preserve the enforceability of the
Credit Documents and the validity and perfection of the Liens created by the
Collateral Documents, (B) no Default or Event of Default shall have occurred and
be continuing or shall occur as a result of any such transaction, (C) each
Subsidiary Guarantor shall have confirmed that its Obligations Guarantee and
grant of Liens under the Collateral Documents shall apply to the Obligations of
any such Person into which the Company may be merged and (D) the Administrative
Agent shall have received such officers’ certificates and opinions of counsel as
it may reasonably request in connection with such transaction.

(b) The Company will not, and will not permit any Group Member to, Dispose of
(i) any Principal Trade Name or (ii) any other Intellectual Property right owned
by the Company or a Subsidiary Guarantor that is material to the business of the
Company and the Group Members, taken as a whole, other than (A) in the case of
each of clauses (i) and (ii), (1) non-exclusive or partial exclusive licenses in
the ordinary course of business that do not materially

 

128



--------------------------------------------------------------------------------

interfere with the business of the Company and the Subsidiaries, taken as a
whole (and, in the case of partial exclusive licenses, so long as (x) the
Company or any of the Subsidiary Guarantors retains the right, as needed, to use
such Intellectual Property in the conduct of their respective businesses and
(y) the Company or any of the Subsidiary Guarantors, as applicable, retains a
right to royalty arrangements on market terms as determined by the Company in
good faith), and (2) exclusive licenses to use such Intellectual Property in
specific markets outside the United States so long as (x) the Company or any of
the Subsidiary Guarantors retains the right to use such Intellectual Property in
the conduct of their respective businesses in the United States, (y) such
licenses do not materially interfere with the business of the Company and the
Subsidiaries, taken as a whole, and (z) the Company or any of the Subsidiary
Guarantors, as applicable, retains a right to royalty arrangements on market
terms as determined by the Company in good faith, and (B) in the case of
clause (ii), Dispositions (other than those set forth in clause (A) immediately
above) of (1) any such Intellectual Property in connection with Dispositions
permitted hereunder of the assets to which such Intellectual Property relates to
the extent that such Intellectual Property is not necessary for the conduct of
any of the remaining businesses of the Company and the Subsidiaries or (2) any
such Intellectual Property that is, in the good faith determination of the
Company, no longer material to the business of the Company and the Group
Members, taken as a whole, at the time of such Disposition.

(c) The Company will not, and will not permit any Group Member to, consummate
any Asset Sale, unless (i) the Company or such Group Member, as the case may be,
receives consideration for such Asset Sale at least equal to the fair market
value (calculated as of the date of the consummation of such Asset Sale and
without giving effect to any adjustment not then determined or any subsequent
changes in value) of the assets Disposed of; (ii) for up to US$250,000,000 in
the aggregate of consideration received by the Company and the Group Members in
connection with all Asset Sales under this clause (c), at least 50% of the
consideration received in connection with any such Asset Sale (calculated as of
the date of the consummation of such Asset Sale and without giving effect to any
adjustment not then determined or any subsequent changes in value) by the
Company or such Group Member, as the case may be, is in the form of Cash or Cash
Equivalents, and for any amount in excess thereof, at least 75% of the
consideration received in connection with such Asset Sale (calculated as of the
date of the consummation of such Asset Sale and without giving effect to any
adjustment not then determined or any subsequent changes in value) by the
Company or such Group Member, as the case may be, is in the form of Cash or Cash
Equivalents; provided, however, that for purposes of this clause (ii), each of
the following shall be deemed to be Cash: (A) any liabilities (as shown on the
Company’s or such Group Member’s most recent balance sheet provided hereunder or
in the footnotes thereto) of the Company or such Group Member, other than any
liabilities that are by their terms subordinated in right of payment in Cash to
the Obligations or that are owed to the Company or a Group Member, that are
assumed by the transferee with respect to the applicable Asset Sale and for
which the Company and all of the Group Members shall have been validly released
by all applicable creditors in writing, or otherwise cease to be obligations of
the Company or any Group Member, and (B) any securities, notes or other
obligations or assets received by the Company or such Group Member from such
transferee that are converted by the Company or such Group Member into Cash (to
the extent of the Cash received) within 180 days following the closing of the
applicable Asset Sale; (iii) such Asset Sale otherwise complies with the
applicable provisions of the Credit Documents; and (iv) to the

 

129



--------------------------------------------------------------------------------

extent required by the Collateral Documents or Section 5.7, all consideration
received in such Asset Sale shall be expressly made subject to the Liens under
the Collateral Documents.

(d) The Company will not, and will not permit any Group Member to, consummate
any Disposition of assets that constitute Collateral (other than Dispositions of
inventory in the ordinary course of business), in a single transaction or a
series of related transactions, if after giving pro forma effect to such
Disposition the Borrowing Base would be reduced by more than US$100,000,000,
unless (i) after giving pro forma effect to such Disposition and the application
of proceeds therefrom, the Borrowing Base Coverage Ratio is at least 1.10:1.00
and (ii) within ten days following the consummation of such Disposition, the
Company shall have delivered a Borrowing Base Certificate pursuant to
Section 5.1(c)(ii).

6.7. Negative Pledge. The Company will not itself, and will not permit any
Subsidiary (other than an Excluded Subsidiary) to, enter into or suffer to exist
or become effective any agreement that prohibits or limits the ability of the
Company or any such Subsidiary to create, incur, assume or suffer to exist any
Lien upon any of its property or revenues, whether now owned or hereafter
acquired, to secure its obligations under the Credit Documents to which it is a
party other than (a) this Agreement, the other Credit Documents, the Senior
Second Lien Notes Documents, the Auto Finance Operating Agreement, the Gold Key
Lease Program, the Gelco Lease Program, the Conversion Vehicle Wholesale
Financing Program, the Canadian Health Care Trust Notes, the VEBA Indenture, the
VEBA Notes, any Additional Senior Second Lien Notes Documents, any Chrysler
Canada Notes Documents and, solely with respect to the DOE Assets, any Permitted
DOE Facility, and (b) any agreements governing any purchase money Liens or
Capital Lease Obligations (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby or transferred thereto) or
governing any Indebtedness permitted pursuant to clauses (g), (o), (r) or (t) of
the definition of Permitted Indebtedness.

6.8. Transactions with Affiliates. The Company will not, and will not permit any
Subsidiary to, enter into any transaction or series of related transactions,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate involving aggregate payments, transfers of assets or other
consideration in excess of US$50,000,000 unless such transaction or series of
related transactions is on fair and reasonable terms not materially less
favorable, taken together with all other contractual arrangements between the
Company or any Subsidiary and such Affiliate in effect at the time of such
transactions, to the Company and its Subsidiaries than they would obtain in a
comparable arm’s-length transaction with a Person that was not an Affiliate. The
foregoing restrictions shall not apply to:

(a) reasonable fees and compensation paid to and indemnity provided on behalf of
officers, directors, consultants or employees of the Company or any of its
Subsidiaries pursuant to customary employment, consulting and benefit
arrangements;

(b) any employment, stock option, stock repurchase, employee benefit, employee
compensation, business expense reimbursement, severance, termination or other
employment-related agreements, arrangements or plans entered into by the Company
or any of its Subsidiaries in the ordinary course of business;

 

130



--------------------------------------------------------------------------------

(c) Restricted Payments permitted under Section 6.5;

(d) issuances of Equity Interests (other than Disqualified Equity Interests) by
the Company;

(e) any agreement in effect as of the date hereof and set forth on Schedule 6.8
to the Disclosure Letter (or any agreement amending, extending or replacing any
such agreement so long as such amendment or replacement agreement is not
materially more disadvantageous to the Company and its Subsidiaries or to the
Lenders than the original agreement as in effect on the date hereof), and any
transaction provided for therein;

(f) transactions between or among any member of the Fiat Group, on the one hand,
and the Company or any of its Subsidiaries, on the other hand, that have been
approved by either a majority of the Disinterested Directors or by a majority of
the board of directors of the Company and have not been voted against by a
majority of the Disinterested Directors present and voting at a meeting or by
written consent; and

(g) transactions that are provided for in any Related Agreement (other than the
Senior Second Lien Notes Documents) or Specified Document.

6.9. Swap Agreements. The Company will not itself, and will not permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Company or any Subsidiary has
actual or anticipated exposure (other than those in respect of Equity Interests)
and (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates with respect to any interest-bearing liability or
investment of the Company or any Subsidiary.

6.10. Changes in Fiscal Periods. The Company will not itself, and will not
permit any Subsidiary to, permit the Fiscal Year of the Company to end on a day
other than December 31 or change the Company’s method of determining Fiscal
Quarters, in each case, unless otherwise agreed by the Requisite Lenders.

6.11. Clauses Restricting Subsidiary Distributions. The Company will not, and
will not permit any Subsidiary (other than an Excluded Subsidiary) to, enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any such Subsidiary to (a) make Restricted
Payments in respect of any Equity Interests of such Subsidiary held by, or pay
any Indebtedness owed to, the Company or any other Subsidiary, (b) transfer any
of its assets to the Company or any other Subsidiary, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Credit Documents, (ii) any restrictions existing under the
Senior Second Lien Notes Documents as in effect on the date hereof, any
restrictions under any Additional Senior Second Lien Notes Documents that are
not more restrictive than those existing under the Senior Second Lien Notes
Documents as in effect on the date hereof and any restrictions under any
Chrysler Canada Notes Documents that are not more restrictive in any material
respect than those existing under the Senior Second Lien Notes Documents as in
effect on the date hereof, (iii) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all the Equity Interests or assets of
such

 

131



--------------------------------------------------------------------------------

Subsidiary, (iv) any agreement or instrument governing Indebtedness assumed in
connection with the acquisition of assets by the Company or any Subsidiary
permitted hereunder or secured by a Lien encumbering assets acquired in
connection therewith, which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person or the
properties or assets of the Person so acquired, (v) restrictions on the transfer
of assets subject to any Lien permitted by Section 6.3 imposed by the holder of
such Lien or on the transfer of assets subject to a Disposition permitted by
Section 6.6 imposed by the acquirer of such assets, (vi) provisions in joint
venture agreements and other similar agreements (in each case relating solely to
the respective joint venture or similar entity or the equity interests therein),
(vii) restrictions contained in the terms of any agreements governing purchase
money obligations, Capital Lease Obligations or Attributable Obligations not
incurred in violation of this Agreement; provided that such restrictions relate
only to the property financed with such Indebtedness, (viii) restrictions on
cash or other deposits imposed by customers under contracts or other
arrangements entered into or agreed to in the ordinary course of business,
(ix) customary non-assignment provisions in leases, contracts, licenses and
other agreements entered into in the ordinary course of business and consistent
with past practices, (x) any restrictions under any documentation governing any
Permitted Additional First Lien Debt that are not more restrictive than the
restrictions under this Agreement (without giving effect to the provisions of
Section 1.5) or (xi) any amendments, modifications, restatements, increases,
supplements, refundings, replacements, or refinancings of the contracts,
instruments or obligations referred to in clauses (i) through (x) above;
provided, however, that the provisions relating to the encumbrances or
restrictions contained in any such amendment, modification, restatement,
increase, supplement, refunding, replacement, or refinancing are not materially
less favorable, taken as a whole, to the Company and its Subsidiaries and the
Lenders than the provisions relating to such encumbrances or restrictions
contained in agreements referred to in such clause or, in the case of
encumbrances or restrictions contained in the documentation governing any
Indebtedness permitted by clause (l) of the definition of Permitted
Indebtedness, this Agreement.

6.12. Amendments to Related Agreements and Specified Documents. The Company will
not, and will not permit any Group Member to, amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of (a) any
Related Agreement (other than the Senior Second Lien Notes Documents) or
Specified Document such that after giving effect thereto the terms thereof shall
be materially less favorable, taken as a whole (and taking into account
compensating benefits then made available to the Company and its Subsidiaries
under other Related Agreements, Specified Documents or other contractual
arrangements between the Company or any of its Subsidiaries on the one hand and
the Fiat Group on the other hand, in each case, as in effect at such time), to
the interests of the Borrowers and the other Credit Parties or the Lenders than
prior to such amendment, supplement or modification or (b) any Senior Second
Lien Notes Document, Additional Senior Second Lien Notes Document or Chrysler
Canada Notes Document such that after giving effect thereto the terms thereof
shall be materially less favorable, taken as a whole, to the interests of the
Borrowers and the other Credit Parties or the Lenders than prior to such
amendment, supplement or modification. The Company will not, and will not permit
any Group Member to, amend, supplement or otherwise modify (pursuant to waiver
or otherwise) the terms and conditions of (i) any Senior Second Lien Notes
Document in violation of the terms of the Intercreditor Agreement, (ii) any
Additional Senior Second Lien Notes Document or Chrysler Canada Notes Document
in violation of the terms of the applicable Additional Intercreditor Agreement
or

 

132



--------------------------------------------------------------------------------

(iii) any documentation governing any Permitted Additional First Lien Debt in
violation of the terms of the applicable Permitted Additional First Lien
Intercreditor Agreement.

6.13. Repayments or Prepayments of Certain Indebtedness. The Company will not,
and will not permit any Subsidiary to, optionally prepay, repurchase, redeem or
otherwise optionally satisfy or defease with cash (other than with proceeds of a
Permitted Refinancing thereof) (a) the Senior Second Lien Notes, (b) the VEBA
Notes, (c) the Canadian Health Care Trust Notes, (d) any other Material Junior
Indebtedness or (e) any Permitted Refinancing of the foregoing; provided that,
so long as no Default or Event of Default shall have occurred and be continuing
or would result therefrom, (i) the Company and the Subsidiaries may prepay,
repurchase, redeem, satisfy or defease such Indebtedness to the extent at the
time such prepayment, repurchase, redemption, satisfaction or defeasance is
consummated either (A) to the extent such prepayment, repurchase, redemption,
satisfaction or defeasance is funded with the proceeds of any sale or issuance
of Equity Interests (other than Disqualified Equity Interests) in the Company,
the Senior Secured Leverage Ratio does not exceed 2.00:1.00 or (B) otherwise,
the Senior Secured Leverage Ratio does not exceed 1.25:1.00, calculated, in the
case of each of clauses (A) and (B) on a pro forma basis (determined in
accordance with Section 1.2(c)) after giving effect to such prepayment,
repurchase, redemption, satisfaction or defeasance as of the last day of the
Fiscal Quarter most recently ended on or prior to the date of the consummation
thereof for which financial statements are available (provided that Consolidated
Senior Secured Debt shall be determined on a pro forma basis as of the date of
the consummation thereof) and on the date of consummation thereof, the Company
shall deliver a certificate of a Responsible Officer to the Administrative Agent
providing reasonably detailed calculations demonstrating compliance with such
Senior Secured Leverage Ratio); (ii) the Company and the Subsidiaries may
prepay, repurchase, redeem, satisfy or defease the VEBA Notes and the Canadian
Health Care Trust Notes in an aggregate principal amount not to exceed
US$500,000,000; and (iii) any Foreign Subsidiary (other than a Canadian
Subsidiary) may prepay, repurchase, redeem, satisfy or defease any Indebtedness
of a Foreign Subsidiary (other than a Canadian Subsidiary) using Cash that is
generated outside the United States of America and Canada.

6.14. Sales and Leasebacks. The Company will not, nor will it permit any Group
Member to, enter into any Sale/Leaseback Transaction unless (a) the sale or
transfer of the property thereunder is permitted under Section 6.6, (b) any
Capital Lease Obligations or Attributable Obligations, as applicable, arising in
connection therewith are permitted under Section 6.4 and (c) any Liens arising
in connection therewith (including Liens deemed to arise in connection with any
such Capital Lease Obligations or Attributable Obligations, as applicable) are
permitted under Section 6.3.

6.15. Conduct of Business. The Company will not, nor will it permit any Group
Member to, engage in to any material extent in any business other than the
businesses engaged in by the Company and the Group Members, taken as a whole, on
the date hereof, and other than any business that is similar, reasonably
related, incidental or ancillary thereto.

6.16. Activities of the Co-Issuer Subsidiary. The Co-Issuer Subsidiary shall not
own any assets, become liable for any Indebtedness or other obligations or
engage in any business activities; provided that the Co-Issuer Subsidiary
(a) shall be a Subsidiary Guarantor under the Credit Documents, (b) may be a
co-obligor with respect to the Senior Second Lien

 

133



--------------------------------------------------------------------------------

Notes or any other Indebtedness issued by the Company, (c) may incur Guarantee
Obligations in respect of any Permitted DOE Facility and (d) may engage in any
activities directly related to or necessary in connection with clauses
(a) through (c) above. The Co-Issuer Subsidiary shall be a Wholly Owned
Subsidiary of the Company at all times.

SECTION 7. EVENTS OF DEFAULT

7.1. Events of Default. If any of the following events shall occur and be
continuing:

(a) any Borrower shall fail to pay (i) when due, any principal of any Loan,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise, (ii) when due, any amount payable to an
Issuing Bank in reimbursement of any drawing under any Letter of Credit,
(iii) within three Business Days after the date due, any interest on any Loan or
any fee due hereunder or (iv) within ten Business Days after receipt by the
Company of written notice of such failure from the Administrative Agent or any
Lender, any other amount due hereunder; or

(b) Any representation, warranty, certification or other written statement made
or deemed made by any Borrower or other Credit Party in any Credit Document or
in any written statement or certificate at any time provided by or on behalf of
any Borrower or other Credit Party by a Responsible Officer pursuant to or in
connection with any Credit Document shall be inaccurate in any material respect
as of the date made, deemed made or furnished; or

(c) any Borrower or other Credit Party shall default in the observance or
performance of any agreement contained in Sections 5.1(c), 5.3(a), 5.6(a)(i) or
Section 6 of this Agreement or Section 4.3 of the Guarantee and Collateral
Agreement; or

(d) any Credit Party shall default in the observance or performance of any other
agreement contained in any Collateral Document with respect to any material
Collateral and such default shall continue unremedied for a period of 30 days
after notice from the Administrative Agent or any Lender; or

(e) any Borrower or other Credit Party shall default in the observance or
performance of any other agreement contained in this Agreement or any other
Credit Document (other than a Collateral Document), other than as provided in
paragraphs (a) through (d) of this Section, and such default shall continue
unremedied for a period of 30 days after notice from the Administrative Agent or
any Lender; or

(f) (i) The Company or any Subsidiary shall fail, after giving effect to any
applicable grace period, to make any payment (whether of principal, interest or
otherwise) in respect of any Material Indebtedness when due, or (ii) any event
or condition shall occur that results in any Material Indebtedness (other than
any Swap Agreement) becoming due prior to its stated maturity or, in the case of
any Swap Agreement constituting Material Indebtedness, being terminated (other
than any voluntary termination agreed by the parties thereto), or that enables
or permits the holder or holders of any Material Indebtedness (other than any
Swap Agreement), or any trustee or agent on its or their behalf, or, in the case
of any Swap Agreement constituting Material Indebtedness, the applicable
counterparty, with or without the giving of notice (but after

 

134



--------------------------------------------------------------------------------

the lapse of any applicable grace periods), to cause such Material Indebtedness
(other than any Swap Agreement) to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its stated maturity or,
in the case of any Swap Agreement constituting Material Indebtedness, to cause
the termination thereof (other than any voluntary termination agreed by the
parties thereto); provided that no Event of Default shall occur under this
clause (f) in respect of any Material Indebtedness of any Foreign Subsidiary
(other than any Canadian Subsidiary) until the earliest of (A) the fifth
Business Day following any event described in clause (i) above in respect of
such Indebtedness (or, in the case of any amount other than principal or
interest due and payable by Chrysler de Mexico, the fifth Business Day following
the date that the Company becomes aware of the fact that such payment has not
been made), (B) the 30th day following any event described in clause (ii) above
in respect of such Indebtedness and (C) the date any event or condition shall
occur that results in such Indebtedness becoming due prior to its stated
maturity or, in the case of any Swap Agreement constituting Material
Indebtedness, being terminated (other than any voluntary termination agreed by
the parties thereto) or any holder or holders of such Indebtedness, or any
trustee or agent on its or their behalf, or, in the case of any Swap Agreement
constituting Material Indebtedness, the applicable counterparty, shall otherwise
have exercised any rights or remedies or commenced any proceedings for
enforcement of any rights or remedies in respect of such Indebtedness; provided,
further that this clause (f) shall not apply to (A) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the assets securing
such Indebtedness or (B) any Indebtedness that becomes due as a result of a
refinancing thereof permitted under Section 6.4; or

(g) except with respect to any transaction permitted pursuant to
Section 6.6(a)(v), (i) any Group Member shall commence any case, proceeding or
other action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of debtors
(A) seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets; or (ii) any Group Member shall
make a general assignment for the benefit of its creditors; or (iii) there shall
be commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) or (ii) above that (A) results in the entry of
an order for relief or any such adjudication or appointment, or (B) remains
undismissed, undischarged or unbonded for a period of 90 days; (iv) there shall
be commenced against any Group Member any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, stayed or bonded pending appeal within 90 days from the entry
thereof; or (v) any Group Member shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), (iii) or (iv) above; or (vi) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

(h) (i) any non-exempt “prohibited transaction” (as defined in section 406 of
ERISA or section 4975 of the Code) involving any Plan; (ii) any “accumulated
funding deficiency” (as defined in section 302 of ERISA), or any failure by any
Plan to satisfy the

 

135



--------------------------------------------------------------------------------

minimum funding standards (within the meaning of section 412 of the Code or
section 302 of ERISA) applicable to such Plan, whether or not waived shall exist
with respect to any Plan; (iii) the Company or Commonly Controlled Entity shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred
or will be assessed Withdrawal Liability to such Multiemployer Plan and such
entity does not have reasonable grounds for contesting such Withdrawal Liability
or is not contesting such Withdrawal Liability in a timely and appropriate
manner; (iv) any Lien in favor of the PBGC or a Plan shall arise on the assets
of the Company or any Commonly Controlled Entity; (v) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed to administer any Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee
would reasonably be expected to result in the termination of such Plan for
purposes of Title IV of ERISA; (vi) any Plan shall terminate for purposes of
Title IV of ERISA; (vii) the Company or any Commonly Controlled Entity shall, or
would reasonably be expected to, incur any liability in connection with the
Insolvency or Reorganization of, a Multiemployer Plan; (viii) any other event or
condition shall occur or exist with respect to a Plan or Multiemployer Plan; or
(ix) there shall occur any Foreign Plan Event; and in each case in clauses
(i) though (ix) above, such event or condition, together with all other such
events or conditions, if any, would reasonably be expected to have a Material
Adverse Effect; or

(i) one or more judgments or decrees shall be entered against any Group Member
that is not vacated, discharged, satisfied, stayed or bonded pending appeal
within 60 days involving for the Group Members taken as a whole a liability (not
paid or fully covered by insurance as to which the relevant insurance company
has been notified and has not denied coverage or by a contribution obligation of
a third party that has been notified and has not denied or contested such
contribution obligation and that, in the judgment of the Company, has the means
to pay such contributions) of either (i) US$100,000,000 or more in the case of
any single judgment or decree, or (ii) US$250,000,000 or more in the aggregate;
or

(j) any Collateral Document shall cease to be in full force and effect, or any
Lien thereunder in respect of material Collateral shall cease to be enforceable
and perfected (other than pursuant to the terms hereof or any other Credit
Document), or any Credit Party shall assert any of the foregoing; or

(k) the guarantee of any Credit Party contained in the Guarantee and Collateral
Agreement shall cease to be in full force and effect (other than pursuant to the
terms hereof or any other Credit Document), or any Credit Party shall so assert;
or

(l) the occurrence of a Change of Control;

THEN, (i) upon the occurrence of any Event of Default described in
Section 7.1(g), automatically, and (ii) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) the Requisite Lenders, upon notice to the Company by the
Administrative Agent, (A) the Commitments and the obligations of each Issuing
Bank to issue Letters of Credit shall immediately terminate, (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirement of any kind, all of which are
hereby expressly waived by each Borrower: (1) the unpaid principal amount of and
accrued interest on the Loans, (2) an amount equal to the

 

136



--------------------------------------------------------------------------------

maximum amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letter of
Credit) and (3) all other Obligations (other than the Designated Swap
Obligations and the Designated Cash Management Obligations); provided that the
foregoing shall not affect in any way the obligations of Lenders under
Section 2.3(e); (C) the Administrative Agent may cause the Collateral Agent to
enforce any and all Liens and security interests created pursuant to the
Collateral Documents and (D) the Administrative Agent shall direct each Borrower
to pay (and each Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Section 7.1(g) to pay) to the
Administrative Agent such additional amounts of cash as shall be reasonably
requested by any Issuing Bank, to be held as security for such Borrower’s
reimbursement obligations in respect of Letters of Credit issued by such Issuing
Bank then outstanding and not yet paid or cash collateralized.

SECTION 8. AGENTS

8.1. Appointment of Agents. Citibank is hereby appointed Administrative Agent
and Collateral Agent hereunder and under the other Credit Documents, and each
Lender and Issuing Bank hereby authorizes Citibank to act as the Administrative
Agent and the Collateral Agent in accordance with the terms hereof and of the
other Credit Documents. Each such Agent hereby agrees to act in its capacity as
such upon the express conditions contained herein and in the other Credit
Documents, as applicable. The provisions of this Section 8, other than
Sections 8.7 and 8.8, are solely for the benefit of the Agents, the Lenders and
the Issuing Banks, and no Borrower or other Credit Party shall have any rights
as a third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, no Agent assumes, and shall not be deemed to
have assumed, any obligation towards or relationship of agency or trust with or
for the Company or any Subsidiary. Anything herein to the contrary
notwithstanding, none of the Arrangers, the Syndication Agents, the
Documentation Agents or any of the co-agents, bookrunners or managers listed on
the cover page hereof shall have any duties or obligations under this Agreement
or any of the other Credit Documents, except in its capacity, as applicable, as
the Administrative Agent, the Collateral Agent, a Lender or an Issuing Bank
hereunder, but all such Persons shall have the benefit of this Section 8 and of
the indemnities provided for under this Agreement.

8.2. Powers and Duties. Each Lender and Issuing Bank irrevocably authorizes each
Agent to take such actions on such Lender’s or Issuing Bank’s behalf and to
exercise such powers, rights and remedies hereunder and under the other Credit
Documents as are specifically delegated or granted to such Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than the United States of America, each Lender
and Issuing Bank hereby grants to the Administrative Agent and the Collateral
Agent any required powers of attorney to execute any Collateral Document
governed by the laws of such jurisdiction on such Lender’s or Issuing Bank’s
behalf. Each Agent shall have only those duties and responsibilities that are
expressly specified herein and in the other Credit Documents. Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees. No Agent shall have, by reason hereof or of any of the
other Credit

 

137



--------------------------------------------------------------------------------

Documents, a fiduciary relationship in respect of any Lender or Issuing Bank
(regardless of whether or not a Default or an Event of Default has occurred) or
any other Person; and nothing herein or in any of the other Credit Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect hereof or of any of the other Credit
Documents except as expressly set forth herein or therein. Without limiting the
generality of the foregoing, no Agent shall, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Company or any of its Affiliates that is communicated to or obtained by the
Person serving as such Agent or any of its Affiliates in any capacity. The
Administrative Agent hereby agrees that it shall (i) furnish to each Arranger,
in its capacity as such, upon such Arranger’s request, a copy of the Register,
(ii) cooperate with such Arranger in granting access to the Platform to any
Lenders (or potential Lenders) identified by such Arranger and (iii) maintain
each Arranger’s access to the Platform.

8.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender or Issuing Bank for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or of any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to the Lenders or Issuing Banks or by or on
behalf of any Borrower or other Credit Party to any Agent or any Lender or
Issuing Bank in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or affairs of any Borrower
or other Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any
Default or Event of Default (and shall not be deemed to have knowledge of the
existence or possible existence of any Default or Event of Default unless and
until written notice thereof is given to such Agent by the Company or any
Lender) or to make any disclosures with respect to the foregoing or to inspect
the properties, books or records of any Borrower or other Credit Party.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent shall not have any liability arising from confirmations of the amount of
outstanding Loans, the Letter of Credit Usage or the component amounts thereof.
The Collateral Agent shall have only those duties and responsibilities which are
expressly specified in this Agreement and the Credit Documents and it may
perform such duties by or through its employees.

(b) Exculpatory Provisions. No Agent or any of its Related Parties shall be
liable to the Lenders or Issuing Banks for any action taken or omitted by such
Agent under or in connection with any of the Credit Documents except to the
extent caused by such Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. Each Agent shall be entitled to refrain from the taking of any
action (including the failure to take an action) in connection herewith or with
any of the other Credit Documents or from the exercise of any power, discretion,
opinion or authority vested in it hereunder or thereunder unless and until such
Agent shall have received instructions in writing in

 

138



--------------------------------------------------------------------------------

respect thereof from the Requisite Lenders (or such other Lenders as may be
required, or as such Agent shall believe in good faith to be required, to give
such instructions under Section 9.5) and such Agent shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take such
action. Upon receipt of such instructions from the Requisite Lenders (or such
other Lenders, as the case may be), such Agent shall be entitled to act or
(where so instructed) refrain from acting, or to exercise such power, discretion
or authority, in accordance with such instructions; provided that such Agent
shall not be required to take any action that, in its opinion, could expose such
Agent to liability or be contrary to any Credit Document or applicable law,
including any action that may be in violation of the automatic stay under the
Bankruptcy Code or any other applicable bankruptcy, insolvency or similar law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of the Bankruptcy Code or any other applicable
bankruptcy, insolvency or similar law. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Credit Documents in accordance with a request of the Requisite Lenders,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders. Without prejudice to the generality of the
foregoing, (i) each Agent shall be entitled conclusively to rely, and shall be
fully protected in relying, on any communication (including any telephonic
notice), instrument or document believed by it to be genuine and correct and to
have been signed, sent or given by the proper Person (whether or not such Person
in fact meets the requirements set forth in the Credit Documents for being the
signatory, sender or provider thereof), and on opinions and judgments of
attorneys (who may be attorneys for the Company and the Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender or Issuing Bank shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Credit Documents in accordance with the
instructions of the Requisite Lenders (or such other Lenders as may be required,
or as such Agent shall believe in good faith to be required, to give such
instructions under Section 9.5). In no event shall any Agent shall be required
to expend or risk any of its own funds or otherwise incur any financial or other
liability in the performance of any of its duties hereunder or under any other
Credit Document.

(c) Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise any and all of its
rights and powers under this Agreement or under any other Credit Document by or
through any one or more sub-agents appointed by such Agent. Each of the
Administrative Agent and the Collateral Agent and any such of its sub-agents may
perform any and all of its duties and exercise any and all of its rights and
powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions set forth in this Section 8.3 and
Sections 8.6 and 9.3 shall apply to any such sub-agent or Affiliate (and their
respective Related Parties) as if they were named as such Agent, and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as, or on behalf of, an
Agent. Notwithstanding anything herein to the contrary, with respect to each
sub-agent appointed by the Administrative Agent or the Collateral Agent,
(i) such sub-agent shall be a third party beneficiary under exculpatory,
indemnification and other provisions set forth in this Section 8.3 and
Sections 8.6 and 9.3 and shall have all of the rights and benefits of a third
party beneficiary, including an independent right of action to enforce such
provisions directly, without the consent or joinder of any other Person, against
any or all of the Borrowers, the other Credit Parties and the Lenders

 

139



--------------------------------------------------------------------------------

and (ii) such sub-agent shall only have obligations to such Agent and not to any
Borrower or other Credit Party, any Lender or any other Person, and no Borrower
or other Credit Party, Lender or any other Person shall have any rights,
directly or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.

8.4. Agents Entitled to Act in Individual Capacity. Nothing herein or in any
other Credit Document shall in any way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, any Agent in its individual
capacity as a Lender or an Issuing Bank hereunder. With respect to its
participation in the Loans and the Letters of Credit, each Agent shall have the
same rights and powers hereunder as any other Lender or Issuing Bank and may
exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” and “Issuing Bank” shall
include each Agent, as applicable, in its individual capacity. Each Agent and
its Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with the Company or any of its Affiliates as if it were not performing
the duties and functions specified herein, and may accept fees and other
consideration from the Company and its Affiliates for services in connection
herewith and otherwise without having to account for the same to the Lenders or
the Issuing Banks.

8.5. Lenders’ Representations, Warranties and Acknowledgments. (a) Each Lender
and Issuing Bank represents and warrants that it has made, and will continue to
make, its own independent investigation of the financial condition and affairs
of the Company and the Subsidiaries in connection with Credit Extensions or
taking or not taking action under or based upon any Credit Document, in each
case without reliance on any Agent, any Arranger or any Related Party of any of
the foregoing. No Agent shall have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or Issuing Banks or to provide any Lender or Issuing Bank
with any credit or other information with respect thereto, whether coming into
its possession before the making of the Credit Extensions or at any time or
times thereafter.

(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement or an Incremental Assumption Agreement and funding its
Tranche B Term Loan and/or Revolving Loans on the Closing Date or by funding any
Incremental Term Loan or any Revolving Loan made under an Incremental Revolving
Commitment, as the case may be, shall be deemed to have acknowledged receipt of,
and consented to and approved, each Credit Document and each other document
required to be approved by any Agent, the Requisite Lenders or other requisite
Lenders, as applicable, on the Closing Date or as of the date of funding of such
Incremental Term Loans or such Revolving Loans.

8.6. Right to Indemnity. Each Lender, in proportion to its applicable Pro Rata
Share (determined as set forth below), severally agrees to indemnify each Agent
and each Related Party thereof, to the extent that such Agent or such Related
Party shall not have been reimbursed by any Borrower or other Credit Party, for
and against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses (including fees, expenses and
other charges of counsel) or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by or asserted against such Agent or any such
Related Party in exercising the powers, rights and remedies, or performing the
duties and

 

140



--------------------------------------------------------------------------------

functions, of such Agent under the Credit Documents or otherwise in relation to
its capacity as an Agent; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided that in no event shall this sentence
require any Lender to indemnify such Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s applicable Pro Rata Share thereof; and provided further
that this sentence shall not be deemed to require any Lender to indemnify such
Agent against any liability, obligation, loss, damage, penalty, claim, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence. For purposes of this Section 8.6, “Pro Rata
Share” shall be determined as of the time that the applicable indemnity payment
is sought (or, in the event at such time all the Commitments shall have
terminated and all the Loans shall have been repaid in full, as of the time most
recently prior thereto when any Loans or Commitments remained outstanding).

8.7. Successor Administrative Agent and Collateral Agent. Subject to the terms
of this Section 8.7, the Administrative Agent (which term shall include the
Collateral Agent for purposes of this Section 8.7) may resign at any time from
its capacity as such. In connection with such resignation, the Administrative
Agent shall give notice of its intent to resign to the Lenders, the Issuing
Banks and the Company. Upon receipt of any such notice of resignation, the
Requisite Lenders shall have the right, in consultation with the Company, to
appoint a successor. If no successor shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its intent to resign, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents. The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed by the Company and such successor. Notwithstanding the
foregoing, in the event no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Banks and the Company, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents, provided that, solely for
purposes of maintaining any security interest granted to the Administrative
Agent under any Collateral Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties and, in the
case of any Collateral in the possession of the Administrative Agent, shall
continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such

 

141



--------------------------------------------------------------------------------

appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Requisite
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Credit
Document to the Administrative Agent for the account of any Person other than
the Administrative Agent shall be made directly to such Person and (ii) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Section 8 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent and in respect of the matters referred to in the proviso under clause
(a) above. If the Person serving as the resigning Administrative Agent shall
also be an Issuing Bank, then, unless otherwise agreed to by such Person, upon
the effectiveness of the resignation thereof in its capacity as the
Administrative Agent, (A) such Person shall no longer be obligated to issue,
amend, extend or renew any Letter of Credit, but shall continue to have all the
rights of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to the effectiveness of such resignation, (B) the Borrowers
shall pay all unpaid fees accrued for the account of such Person in its capacity
as an Issuing Bank pursuant to Section 2.10(b) and (C) the Company may appoint a
replacement Issuing Bank (which appointment shall be made in accordance with the
procedures set forth in Section 2.3(i), mutatis mutandis).

8.8. Collateral Documents and Obligations Guarantee. (a) Agents under Collateral
Documents and the Obligations Guarantee. Each Secured Party hereby further
authorizes the Administrative Agent and the Collateral Agent, on behalf of and
for the benefit of the Secured Parties, to be the agent for and representative
of the Secured Parties with respect to the Obligations Guarantee, the Collateral
and the Collateral Documents; provided that neither the Administrative Agent nor
the Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of
care, duty of disclosure or any other obligation whatsoever to any holder of any
Designated Swap Obligations or Designated Cash Management Obligations. Without
further written consent or authorization from any Secured Party, the
Administrative Agent or the Collateral Agent, as applicable, may execute any
documents or instruments necessary (i) in connection with any sale or other
disposition of assets permitted by this Agreement (or to which the Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 9.5) have otherwise consented), to release any Lien encumbering any item
of Collateral that is the subject of such sale or other disposition and
(ii) to confirm the release and discharge of any Subsidiary Guarantor, as
permitted hereunder, from its Obligations Guarantee as contemplated by
Section 8.8(d) or as consented to by the Requisite Lenders (or such other
Lenders as may be required to give such consent under Section 9.5). Any
execution and delivery of documents or instruments pursuant to this
Section 8.8(a) shall be without recourse to or representation or warranty by the
Administrative Agent or the Collateral Agent.

(b) Right to Realize on Collateral and Enforce Obligations Guarantee.
Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Borrowers, the Administrative Agent, the Collateral Agent and each
Secured Party hereby agree

 

142



--------------------------------------------------------------------------------

that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce any Obligations Guarantee, it being understood
and agreed that all powers, rights and remedies under the Credit Documents may
be exercised solely by the Administrative Agent or the Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
thereof and that all powers, rights and remedies under the Collateral Documents
may be exercised solely by the Collateral Agent for the benefit of the Secured
Parties in accordance with the terms thereof and (ii) in the event of a
foreclosure or similar action by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition (including pursuant to
section 363(k), section 1129(b)(2)(a)(ii) or any other applicable section of the
Bankruptcy Code), the Collateral Agent (or any Lender, except with respect to a
“credit bid” pursuant to section 363(k), section 1129(b)(2)(a)(ii) or any other
applicable section of the Bankruptcy Code), the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, upon instructions
from the Requisite Lenders, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale or other disposition, to use and apply any of the Obligations as a
credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.

(c) Designated Swap Obligations and Designated Cash Management Obligations. No
obligations under any Swap Agreement that constitute Designated Swap Obligations
and no obligations under any agreement or instrument that constitute Designated
Cash Management Obligations will create (or be deemed to create) in favor of any
Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Credit Documents except as expressly provided in Section 9.5(c)(iv) of
this Agreement and Section 5.2 of the Guarantee and Collateral Agreement. By
accepting the benefits of the Collateral, each Swap Counterparty and each holder
of Designated Cash Management Obligations shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by the Credit Documents as
a Secured Party, subject to the limitations set forth in this Section 8.8(c).

(d) Release of Collateral and Obligations Guarantees. Notwithstanding anything
to the contrary contained herein or any other Credit Document, when all
Obligations (excluding contingent obligations as to which no claim has been
made, the Designated Swap Obligations and the Designated Cash Management
Obligations) have been paid in full, all Commitments have terminated or expired
and no Letter of Credit shall be outstanding, upon request of the Company, the
Administrative Agent and the Collateral Agent shall (without notice to, or vote
or consent of, any Secured Party) take such actions as shall be required to
release the Collateral Agent’s security interest in all Collateral, and to
release all Obligations Guarantees provided for in any Credit Document, whether
or not on the date of such release there may be outstanding Designated Swap
Obligations or Designated Cash Management Obligations. Any such release of an
Obligations Guarantee shall be deemed subject to the provision that such
Obligations Guarantee shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of,

 

143



--------------------------------------------------------------------------------

or trustee or similar officer for, any Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made. If all the Equity Interests in any Subsidiary Guarantor held by
the Company and the Subsidiaries shall be sold or otherwise disposed of
(including by merger or consolidation) in any transaction permitted by this
Agreement, and as a result of such sale or other disposition such Subsidiary
Guarantor shall cease to be a Subsidiary, (i) such Subsidiary Guarantor shall,
upon consummation of such sale or other disposition, automatically be discharged
and released from its obligations under its Obligations Guarantee and the other
Collateral Documents, without further action by any Secured Party or any other
Person and (ii) upon receipt by the Administrative Agent and the Collateral
Agent of a certificate of a Responsible Officer of the Company certifying that
such release is permitted hereunder, all security interests created by the
Collateral Documents in Collateral owned by such Subsidiary Guarantor shall be
automatically released, without any further action by any Secured Party or any
other Person. Upon any sale or other transfer by any Credit Party (other than to
the Company, any Credit Party or, except for a valid business purpose, any other
Subsidiary not required to become a Guarantor as a result of such sale or
transfer) of any Collateral in a transaction permitted under this Agreement, or
upon the effectiveness of any written consent to the release of the security
interest created under any Collateral Document in any Collateral pursuant to
Section 9.5, the security interests in such Collateral created by the Collateral
Documents shall be automatically released, without any further action by any
Secured Party or any other Person. Upon the effectiveness of any obligation to
deliver a register of DOE Assets to the lender under any Permitted DOE Facility
entered into by the Company or any other Credit Party the terms of which
(A) prohibit Liens securing the Obligations on any DOE Assets, the security
interests in such DOE Assets created by the Collateral Documents shall be
automatically released, without any further action by any Secured Party or any
other Person, upon delivery by the Company to the Administrative Agent and the
Collateral Agent of a certificate of a Responsible Officer of the Company
specifically identifying (by type of asset and by purchase order number, serial
number or other information) such DOE Assets and certifying that such release is
permitted hereunder, and (B) permit Liens securing the Obligations on any DOE
Assets on a junior basis, the security interests in such DOE Assets created by
the Collateral Documents shall be subordinated to the security interests
securing such Permitted DOE Facility pursuant to an intercreditor agreement
entered into pursuant to Section 9.25(b). Upon any of (x) the conversion of
Chrysler de Venezuela LLC to a 956 Subsidiary, (y) the transfer of substantially
all of the assets of Chrysler de Venezuela LLC to a 956 Subsidiary (with
Chrysler de Venezuela LLC becoming a Transparent Subsidiary or being dissolved),
or (z) the transfer of substantially all of the Equity Interests in Chrysler de
Venezuela LLC to a 956 Subsidiary, the security interest created under any
Collateral Document in the Equity Interests in Chrysler de Venezuela LLC shall
be automatically released, in each case, without further action by any Secured
Party, upon delivery by the Company to the Administrative Agent and the
Collateral Agent of a certificate of a Responsible Officer certifying that such
transaction is permitted under the Credit Documents, and, subject to
Section 5.7(i), a new security interest in the Equity Interests of such 956
Subsidiary shall be granted to the Collateral Agent. In connection with any
termination or release pursuant to this Section 8.8(d), the Administrative Agent
and the Collateral Agent shall execute and deliver to any Credit Party, at such
Credit Party’s expense, all documents that such Credit Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this

 

144



--------------------------------------------------------------------------------

Section 8.8(d) shall be without recourse to or warranty by the Administrative
Agent or the Collateral Agent.

(e) The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of any Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien on any Collateral or any certificate
prepared by any Credit Party in connection therewith. The Collateral Agent shall
not be responsible or liable to the Secured Parties for any failure to monitor
or maintain any portion of the Collateral. In no event shall the Collateral
Agent (in its capacity as such) be responsible or liable for any failure or
delay in the performance of its obligations under any Credit Document arising
out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Collateral Agent shall use reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

8.9. Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender or Issuing Bank
an amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender or Issuing Bank because the appropriate form was not
delivered or was not properly executed or because such Lender or Issuing Bank
failed to notify the Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding Tax ineffective or for
any other reason, or if the Administrative Agent reasonably determines that a
payment was made to a Lender or Issuing Bank pursuant to this Agreement without
deduction of applicable withholding Tax from such payment, such Lender or
Issuing Bank shall indemnify the Administrative Agent fully for all amounts
paid, directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred.

8.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
In case of the pendency of any proceeding under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law in respect of any Credit
Party, the Administrative Agent (irrespective of whether the principal of any
Loan or unreimbursed drawing under any Letter of Credit (or any other amount
hereunder or under any other Credit Document), shall then be due and payable in
accordance with the terms hereof or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Company or
any other Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

 

145



--------------------------------------------------------------------------------

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Agents (including any claims for the reasonable expenses, disbursements and
advances of the Agents and their respective sub-agents (including fees, expenses
and other charges of counsel) and all other amounts due to the Agents under
Sections 2.3, 2.10, 9.2 and 9.3) allowed in such judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amounts due for the reasonable expenses, disbursements
and advances of the Administrative Agent and its sub-agents (including fees,
expenses and other charges of counsel), and any other amounts due the
Administrative Agent under Sections 2.10, 9.2 and 9.3. Nothing in this
Section 8.10 shall be deemed to authorize the Administrative Agent to authorize
or consent to or accept or adopt on behalf of any Lender or any Issuing Bank any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or any Issuing Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or any
Issuing Bank in any such proceeding.

SECTION 9. MISCELLANEOUS

9.1. Notices. (a) Notices Generally. Any notice or other communication hereunder
given to any Borrower or other Credit Party, the Administrative Agent, the
Collateral Agent, any Lender or any Issuing Bank shall be given to such Person
at its address as set forth on Schedule 9.1 or, in the case of any Lender or
Issuing Bank, at such address as shall have been provided by such Lender or
Issuing Bank to the Administrative Agent in writing. Except in the case of
notices and other communications expressly permitted to be given by telephone
and as otherwise provided in Section 9.1(b), each notice or other communication
hereunder shall be in writing and shall be delivered by hand or sent by
facsimile (except for any notices or other communication given to the
Administrative Agent or the Collateral Agent), courier service or certified or
registered United States mail and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, when sent by facsimile as shown on the transmission report therefor
(except that, if not sent during normal business hours for the recipient, shall
be deemed to have been received at the opening of business on the next Business
Day for the recipient) or upon receipt if sent by United States mail; provided
that no notice or other communication given to the Administrative Agent or the
Collateral Agent shall be effective until received by it; and provided further
that any such notice or other communication shall, at the request of the
Administrative Agent, be provided to any sub-agent thereof appointed pursuant to
Section 8.3(c) from time to time. Any party hereto may change its address
(including fax or telephone number) for notices and other communications
hereunder by notice to each of the Administrative Agent and the Company.

 

146



--------------------------------------------------------------------------------

(b) Electronic Communications.

(i) Notices and other communications to any Agent, any Lender and any Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites, including the Platform)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Section 2 if such Lender or such Issuing Bank has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. Each of the Administrative Agent and the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications or rescinded by such Person by notice to each other such Person.
Except as set forth in the last paragraph of Section 5.1, unless the
Administrative Agent otherwise prescribes, (A) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient; and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.

(ii) Each Borrower understands that the distribution of materials through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their Related Parties
warrants as to the accuracy, adequacy or completeness of the Approved Electronic
Communications or the Platform, and each of the Agents and their Related Parties
expressly disclaims liability for errors or omissions in the Platform and the
Approved Electronic Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by any Agent or any of its Related Parties in connection
with the Platform or the Approved Electronic Communications.

(iv) Each Borrower, each Lender and each Issuing Bank agrees that the
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic

 

147



--------------------------------------------------------------------------------

Communications on the Platform in accordance with the Administrative Agent’s
customary document retention procedures and policies.

(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to the Company, the Subsidiaries or their Securities
for purposes of United States federal or state securities laws. In the event
that any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and
(ii) neither any Borrower or other Credit Party nor any Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Credit Documents.

(d) Public Lender Information. The Company, on behalf of itself and each other
Credit Party, and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
Section 5.1, 5.2 or 5.6 or otherwise are being distributed through the Platform,
any document or notice that the Company has indicated contains Non-Public
Information shall not be posted on the portion of the Platform that is
designated for Public Lenders. The Company, on behalf of itself and each other
Credit Party, agrees to clearly designate all information provided to the
Administrative Agent that is suitable to make available to Public Lenders. If
the Company has not indicated whether a document or notice delivered pursuant to
Section 5.1, 5.2 or 5.6 or otherwise contains Non-Public Information, the
Administrative Agent reserves the right to post such document or notice solely
on the portion of the Platform that is designated for Lenders that wish to
receive material Non-Public Information with respect to the Company, the
Subsidiaries or their Securities.

9.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Company agrees to pay promptly (a) all the actual costs and
reasonable expenses (including the reasonable fees, expenses and other charges
of counsel) incurred by any Agent, the Arrangers or any of their respective
Affiliates in connection with the structuring, arrangement and syndication of
the credit facilities provided for herein and any credit or similar facility
refinancing or replacing, in whole or in part, the credit facilities provided
herein, including the preparation, execution, delivery and administration of
this Agreement, the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) or any other document or
matter requested by the Company in connection with the Credit Documents, (b) all
the actual costs and reasonable expenses of creating, perfecting, recording,
maintaining and preserving Liens in favor of the Collateral Agent, for the
benefit of Secured Parties, including filing and recording fees, expenses and
taxes, stamp or documentary taxes,

 

148



--------------------------------------------------------------------------------

search fees, title insurance premiums and reasonable fees, expenses and other
charges of counsel to the Collateral Agent and of counsel providing any opinions
that the Administrative Agent or the Collateral Agent may reasonably request in
respect of the Collateral or the Liens created pursuant to the Collateral
Documents, (c) all the actual costs and reasonable fees, expenses and other
charges of any auditors, accountants, consultants or appraisers, (d) all the
actual costs and reasonable expenses (including the reasonable fees,
out-of-pocket expenses and other documented charges of any appraisers,
consultants, advisors and agents employed or retained by the Collateral Agent
and its counsel) in connection with the custody or preservation of any of the
Collateral, and (e) after the occurrence of a Default or an Event of Default,
all costs and expenses, including reasonable fees, out-of-pocket expenses and
other documented charges of counsel and costs of settlement, incurred by any
Agent, Arranger, Lender or Issuing Bank in enforcing any Obligations of or in
collecting any payments due from any Borrower or other Credit Party hereunder or
under the other Credit Documents by reason of such Default or Event of Default
(including in connection with the sale, lease or license of, collection from, or
other realization upon any of the Collateral or the enforcement of any
Obligations Guarantee) or in connection with any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy cases or proceedings. All amounts due
under this Section 9.2 shall be payable promptly after written demand therefor.

9.3. Indemnity. (a) In addition to the payment of expenses pursuant to
Section 9.2, each Borrower agrees to defend (subject to the applicable
Indemnitee’s selection of counsel), indemnify, pay and hold harmless, each Agent
(and each sub-agent thereof), Arranger, Lender and Issuing Bank and each of
their respective Related Parties (each, an “Indemnitee”), from and against any
and all Indemnified Liabilities. THE FOREGOING INDEMNIFICATION SHALL APPLY
WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT
OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY, OR ARE
CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY
INDEMNITEE; provided that no Borrower shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence or willful
misconduct of, or material breach (arising from gross negligence, willful
misconduct or bad faith) of the Credit Documents by, such Indemnitee, in each
case, as determined by a final, non-appealable judgment of a court of competent
jurisdiction. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 9.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, the applicable
Borrower shall contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.

(b) To the extent permitted by applicable law, neither the Company nor any of
its Subsidiaries shall assert, and each Borrower hereby waives, any claim
against any Agent, Arranger, Lender or Issuing Bank or any Related Party of any
of the foregoing on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any other Credit Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated

 

149



--------------------------------------------------------------------------------

hereby or thereby, any Loan or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and each Borrower hereby
waives, releases and agrees not to sue, and agrees not to permit any of its
Subsidiaries to sue, upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

(c) Each Borrower agrees that no Agent, Arranger, Lender or Issuing Bank or any
Related Party of any of the foregoing will have any liability to any Borrower or
other Credit Party or any Person asserting claims on behalf of or in right of
any Borrower or other Credit Party or any other Person in connection with or as
a result of this Agreement or any other Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, in
each case, except, subject to Section 9.3(b), in the case of any Borrower or
other Credit Party to the extent that any losses, claims, damages, liabilities
or expenses incurred by such Borrower or Credit Party or its affiliates,
shareholders, partners or other equity holders have been found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of, or material breach (arising
from gross negligence, willful misconduct or bad faith) of the Credit Documents
by, such Agent, Arranger, Lender or Issuing Bank in performing its obligations
under this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein.

9.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender and
each Issuing Bank is hereby authorized by each Borrower at any time or from time
to time, without notice to any Borrower, any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender or such Issuing Bank to or
for the credit or the account of any Borrower against and on account of the
obligations and liabilities of any Borrower to such Lender or such Issuing Bank
hereunder and under the other Credit Documents, including all claims of any
nature or description arising out of or connected hereto or thereto,
irrespective of whether or not (a) such Lender or such Issuing Bank shall have
made any demand hereunder or (b) the principal of or the interest on the Loans
or any amounts in respect of the Letters of Credit or any other amounts due
hereunder shall have become due and payable pursuant to Section 2 and although
such obligations and liabilities, or any of them, may be contingent or
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (i) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.21 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Revolving Lenders, and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and Issuing Bank agrees to notify the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

150



--------------------------------------------------------------------------------

9.5. Amendments and Waivers. (a) Requisite Lenders’ Consent. Except as provided
in Sections 2.24 and 2.25 or in any Collateral Document, none of this Agreement,
any other Credit Document or any provision hereof or thereof may be waived,
amended or modified, and no consent to any departure by any Borrower or other
Credit Party therefrom may be made, except, subject to the additional
requirements of Sections 9.5(b) and 9.5(c) and as otherwise provided in
Section 9.5(d), in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Company and the Requisite Lenders and,
in the case of any other Credit Document, pursuant to an agreement or agreements
in writing entered into by the Administrative Agent or the Collateral Agent, as
applicable, and the Company, the other Borrowers, Credit Party or Credit Parties
that are parties thereto, in each case with the consent of the Requisite
Lenders; provided that any provision of this Agreement or any other Credit
Document may be amended by an agreement in writing entered into by the Company
and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Requisite Lenders stating that the
Requisite Lenders object to such amendment; provided further that any provision
of any Collateral Document may be amended by an agreement in writing entered
into by the Company and the Administrative Agent in order to facilitate the
implementation of any Permitted DOE Facility so long as such amendment is not
adverse to the Lenders.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly affected thereby, no waiver, amendment or other modification
of this Agreement or any other Credit Document, or any consent to any departure
by any Borrower or other Credit Party therefrom, shall be effective if the
effect thereof would be to:

(i) increase any Commitment or postpone the scheduled expiration date of any
Commitment (it being understood that no waiver, amendment or other modification
of any condition precedent, covenant, Default or Event of Default shall
constitute an increase in any Commitment of any Lender);

(ii) extend the scheduled final maturity date of any Loan;

(iii) subject to Section 9.8, extend the scheduled expiration date of any Letter
of Credit beyond the Revolving Commitment Termination Date;

(iv) waive, reduce or postpone any scheduled amortization payment (but not any
voluntary or mandatory prepayment) of any Loan or any reimbursement obligation
in respect of any Letter of Credit;

(v) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.9) or
any fee or any premium payable hereunder, or waive or postpone the time for
payment of any such interest or fees or premiums;

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

 

151



--------------------------------------------------------------------------------

(vii) waive, amend or otherwise modify any provision of this Section 9.5(b),
Section 9.5(c) or any other provision of this Agreement or any other Credit
Document that expressly provides that the consent of all Lenders (or of all
Lenders of any Class) is required to waive, amend or otherwise modify any rights
thereunder or to make any determination or grant any consent thereunder
(including the provision set forth in Section 9.6(a));

(viii) amend the definition of the term “Requisite Lenders” or the term “Pro
Rata Share”; provided that additional extensions of credit made pursuant to
Section 2.24 shall be included, and with the consent of the Requisite Lenders,
other additional extensions of credit pursuant hereto may be included in the
determination of “Requisite Lenders” or “Pro Rata Share” on substantially the
same basis as the Term Loan Commitments, the Term Loans, the Revolving
Commitments and the Revolving Exposures are included therein on the Closing
Date; or

(ix) release all or substantially all of the Collateral from the Liens of the
Collateral Documents, or all or substantially all of the Guarantors from the
Obligations Guarantee (or limit liability of all or substantially all of the
Guarantors in respect of the Obligations Guarantee), in each case except as
expressly provided in the Credit Documents (it being understood that (A) an
amendment or other modification of the type of obligations secured by the
Collateral Documents or guaranteed thereunder shall not be deemed to be a
release of the Collateral from the Liens of the Collateral Documents or a
release or limitation of the Obligations Guarantee and (B) an amendment or other
modification of Section 6.6 shall only require the consent of the Requisite
Lenders); or

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any waiver, amendment or other modification, or
any consent, described in clauses (vii), (viii) and (ix).

(c) Other Consents. No waiver, amendment or other modification of this Agreement
or any other Credit Document, or any consent to any departure by any Borrower or
other Credit Party therefrom, shall:

(i) (A) amend or otherwise modify Section 2.14 or any other provisions of any
Credit Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the consent of Lenders
representing a Majority in Interest of each affected Class (it being understood
that the Requisite Lenders may waive, in whole or in part, any prepayment of
Loans hereunder so long as the application, as between Classes, of any portion
of such prepayment that is still required to be made is not altered) or
(B) amend or otherwise modify this Section 9.5(c)(i) or any other provision of
this Agreement or any other Credit Document that expressly provides that the
consent of all Lenders of any Class or a Majority in Interest of Lenders of any
Class is required to waive, amend or otherwise modify any rights thereunder or
to make any determination or grant any consent thereunder, in each case without
the consent of each Lender of such Class or a Majority in Interest of the
Lenders of such Class, as the case may be; provided

 

152



--------------------------------------------------------------------------------

that nothing in this Section 9.5(c)(i) shall be deemed to restrict the
amendments contemplated by Section 2.24;

(ii) amend, modify, extend or otherwise affect the rights or obligations of any
Agent or any Issuing Bank without the prior written consent of such Agent or
such Issuing Bank, as the case may be;

(iii) waive, amend or otherwise modify any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.3(e),
without the written consent of the Administrative Agent and each Issuing Bank;
and

(iv) amend or otherwise modify this Agreement or the Guarantee and Collateral
Agreement so as to alter the ratable treatment of Obligations arising under the
Credit Documents, on the one hand, and the Designated Swap Obligations or
Designated Cash Management Obligations, on the other, or amend or otherwise
modify the definition of the term “Obligations”, “Designated Cash Management
Obligations”, “Designated Swap Obligations” or “Secured Parties” (or any
comparable term used in any Collateral Document), in each case in a manner
adverse to any Secured Party holding Designated Swap Obligations or Designated
Cash Management Obligations then outstanding without the written consent of such
Secured Party (it being understood that an amendment or other modification of
the type of obligations secured by the Collateral Documents or guaranteed
thereunder, so long as such amendment or other modification by its express terms
does not alter the Designated Swap Obligations or Designated Cash Management
Obligations being so secured or guaranteed, shall not be deemed to be adverse to
any Secured Party holding Designated Swap Obligations or Designated Cash
Management Obligations).

(d) Class Amendments. Notwithstanding anything to the contrary in
Section 9.5(a), any waiver, amendment or modification of this Agreement or any
other Credit Document, or any consent to any departure by any Borrower or other
Credit Party therefrom, that by its terms affects the rights or duties under
this Agreement of the Lenders of a particular Class or Classes (but not the
Lenders of any other Class), may be effected by an agreement or agreements in
writing entered into by the Company and the requisite number or percentage in
interest of each affected Class of Lenders that would be required to consent
thereto under this Section 9.5 if such Class of Lenders were the only Class of
Lenders hereunder at the time.

(e) Requisite Execution of Amendments, Etc. The Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
waivers, amendments, modifications, waivers or consents on behalf of such
Lender. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given. No notice to or demand on
any Borrower or other Credit Party in any case shall entitle any Borrower or
other Credit Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, waiver or consent effected in
accordance with this Section 9.5 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

 

153



--------------------------------------------------------------------------------

9.6. Successors and Assigns; Participations. (a) Generally. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby. No Borrower’s rights or
obligations hereunder, nor any interest therein, may be assigned or delegated by
any Borrower without the prior written consent of the Administrative Agent and
each Lender, and any attempted assignment or delegation without such consent
shall be null and void. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, the participants referred to
in Section 9.6(g) (to the extent provided in clause (iii) of such Section) and,
to the extent expressly contemplated hereby, Affiliates of any Agent or any
Lender and the other Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Register. The Borrowers, the Administrative Agent, the Collateral Agent, the
Lenders and the Issuing Banks shall deem and treat the Persons recorded as
Lenders in the Register as the holders and owners of the corresponding
Commitments and Loans recorded therein for all purposes hereof. No assignment or
transfer of any such Commitment or Loan shall be effective unless and until
recorded in the Register, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment Agreement relating
thereto. Each assignment and transfer shall be recorded in the Register
following receipt by the Administrative Agent of the fully executed Assignment
Agreement, together with the required forms and certificates regarding tax
matters and any fees payable in connection therewith, in each case as provided
in Section 9.6(d); provided that the Administrative Agent shall not be required
to accept such Assignment Agreement or so record the information contained
therein if the Administrative Agent reasonably believes that such Assignment
Agreement lacks any written consent required by this Section 9.6 or is otherwise
not in proper form, it being acknowledged that the Administrative Agent shall
have no duty or obligation (and shall incur no liability) with respect to
obtaining (or confirming the receipt) of any such written consent or with
respect to the form of (or any defect in) such Assignment Agreement, any such
duty and obligation being solely with the assigning Lender and the assignee.
Each assigning Lender and the assignee, by its execution and delivery of an
Assignment Agreement, shall be deemed to have represented to the Administrative
Agent that all written consents required by this Section 9.6 with respect
thereto (other than the consent of the Administrative Agent) have been obtained
and that such Assignment Agreement is otherwise duly completed and in proper
form. The date of such recordation of an assignment and transfer is referred to
herein as the “Assignment Effective Date” with respect thereto. Any request,
authority or consent of any Person that, at the time of making such request or
giving such authority or consent, is recorded in the Register as a Lender shall
be conclusive and binding on any subsequent holder, assignee or transferee of
the corresponding Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations to:

(i) any Eligible Assignee of the type referred to in clause (a) of the
definition of the term “Eligible Assignee” upon the giving of notice to the
Administrative Agent;

 

154



--------------------------------------------------------------------------------

provided that, in the case of any assignment of a Revolving Commitment or a
Revolving Loan, such Eligible Assignee is a Revolving Lender or an Affiliate of
a Revolving Lender;

(ii) any Eligible Assignee of the type referred to in clause (b) of the
definition of the term “Eligible Assignee” (or, in the case of any assignment of
a Revolving Commitment or a Revolving Loan, any Eligible Assignee that does not
meet the requirements of clause (i) above), upon (A) the giving of notice to the
Administrative Agent and, in the case of assignments of Revolving Commitments or
Revolving Loans, each Issuing Bank (with notice by the Administrative Agent to
the Company of such assignment to be given promptly after the applicable
Assignment Effective Date) and (B) in the case of assignments of Revolving
Commitments or Revolving Loans, except in the case of assignments made by or to
any Arranger or its Affiliates during the syndication by the Arrangers of the
credit facilities established hereunder, receipt of prior written consent (each
such consent not to be unreasonably withheld or delayed) of (1) the Company,
provided that the consent of the Company to any assignment (x) shall not be
required if an Event of Default shall have occurred and is continuing and
(y) shall be deemed to have been granted unless the Company shall have objected
thereto by written notice to the Administrative Agent within ten Business Days
after having received notice thereof, (2) the Administrative Agent and (3) each
Issuing Bank;

provided that:

(A) in the case of any such assignment or transfer (other than to any Eligible
Assignee meeting the requirements of clause (i) above), the amount of the
Commitment or Loans of the assigning Lender subject thereto shall not be less
than (A) US$5,000,000 in the case of assignments of any Revolving Commitment or
Revolving Loan or (B) US$1,000,000 in the case of assignments of any Term Loan
Commitment or Term Loan (with concurrent assignments to Eligible Assignees that
are Affiliates or Related Funds thereof to be aggregated for purposes of the
foregoing minimum assignment amount requirements) or, in each case, such lesser
amount as shall be agreed to by the Company and the Administrative Agent or as
shall constitute the aggregate amount of the Commitments or Loans of the
applicable Class of the assigning Lender; and

(B) each partial assignment or transfer shall be of a uniform, and not varying,
percentage of all rights and obligations of the assigning Lender hereunder;
provided that a Lender may assign or transfer all or a portion of its Commitment
or of the Loans owing to it of any Class without assigning or transferring any
portion of its Commitment or of the Loans owing to it, as the case may be, of
any other Class.

(d) Mechanics. Assignments and transfers of Loans and Commitments by Lenders
shall be effected by the execution and delivery to the Administrative Agent of
an Assignment Agreement. In connection with all assignments, there shall be
delivered to the Administrative Agent such forms, certificates or other
evidence, if any, with respect to United States federal income tax withholding
matters as the assignee thereunder may be required to deliver pursuant to
Section 2.19(c), together with payment to the Administrative Agent of a

 

155



--------------------------------------------------------------------------------

registration and processing fee of US$3,500 (except that no such registration
and processing fee shall be payable (i) in connection with an assignment by or
to an Arranger or any Affiliate thereof or (ii) in the case of an assignee that
is already a Lender or is an Affiliate or Related Fund of a Lender or a Person
under common management with a Lender).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof (or of any Incremental Assumption Agreement) or upon succeeding
to an interest in the Commitments and Loans, as the case may be, represents and
warrants as of the Closing Date (or, in the case of any Incremental Assumption
Agreement, as of the date of the effectiveness thereof) or as of the applicable
Assignment Effective Date, as applicable, that (i) it is an Eligible Assignee,
(ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be, and (iii) it will make or invest in, as the case may be, its Commitments
or Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other United States federal securities laws (it being
understood that, subject to the provisions of this Section 9.6, the disposition
of such Commitments or Loans or any interests therein shall at all times remain
within its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 9.6, as of the Assignment Effective Date with respect to any assignment
and transfer of any Commitment or Loan, (i) the assignee thereunder shall have
the rights and obligations of a “Lender” hereunder to the extent of its interest
in such Commitment or Loan as reflected in the Register and shall thereafter be
a party hereto and a “Lender” for all purposes hereof, (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned and transferred to the assignee, relinquish its rights (other than any
rights that survive the termination hereof under Section 9.8) and be released
from its obligations hereunder (and, in the case of an assignment covering all
the remaining rights and obligations of an assigning Lender hereunder, such
Lender shall cease to be a party hereto as a “Lender” (but not, if applicable,
as an Issuing Bank or in any other capacity hereunder) on such Assignment
Effective Date, provided that such assigning Lender shall continue to be
entitled to the benefit of all rights that survive the termination hereof under
Section 9.8, and provided further, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Revolving Lender’s having been a Defaulting Lender, and (iii) if any such
assignment and transfer occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness thereof or as promptly thereafter
as practicable, surrender its applicable Notes to the Administrative Agent for
cancelation, and thereupon the applicable Borrowers shall issue and deliver new
Notes, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Eligible Assignee in all or any part of its Commitments or
Loans or in any other Obligation; provided that (i) such Lender’s obligations
under this Agreement

 

156



--------------------------------------------------------------------------------

shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the other Credit Parties, the Administrative Agent, the Collateral
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Each Lender that sells a participation
pursuant to this Section 9.6(g) shall maintain a register on which it records
the name and address of each participant to which it has sold a participation
and the principal amounts (and stated interest) of each such participant’s
interest in the Loans or other rights and obligations of such Lender under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any Loans or other rights and obligations under any
this Agreement) except to the extent that such disclosure is necessary to
establish that such Loan or other right or obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. Unless
otherwise required by the Internal Revenue Service, any disclosure required by
the foregoing sentence shall be made by the relevant Lender directly and solely
to the Internal Revenue Service. The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes under this Agreement, notwithstanding any notice
to the contrary.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder, except that any participation
agreement may provide that the participant’s consent must be obtained with
respect to the consent of such Lender to any waiver, amendment, modification or
consent that is described in Section 9.5(b) that affects such participant or
requires the approval of all the Lenders.

(iii) The Borrowers agree that each participant shall be entitled to the
benefits of Sections 2.17(c), 2.18 and 2.19 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 9.6(c);
provided that (A) a participant shall not be entitled to receive any greater
payment under Section 2.18 or 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such participant,
unless the sale of the participation to such participant is made with the
Company’s prior written consent, and (B) a participant that would be a Non-US
Lender if it were a Lender shall not be entitled to the benefits of Section 2.19
unless the Company is notified of the participation sold to such participant and
such participant agrees, for the benefit of the Borrowers, to comply with and be
subject to Section 2.19 as though it became a Lender pursuant to an Assignment
Agreement; provided further that, except as specifically set forth in clauses
(A) and (B) of this sentence, nothing herein shall require any notice to the
Company or any other Person in connection with the sale of any participation. To
the extent permitted by law, each participant also shall be entitled to the
benefits of Section 9.4 as though it were a Lender, provided that such
participant agrees to be subject to Section 2.16 as though it were a Lender.

 

157



--------------------------------------------------------------------------------

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 9.6, any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans or the other Obligations owed to such Lender, and its Notes, if any, to
secure obligations of such Lender, including to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by any Federal Reserve Bank; provided that no Lender,
as between the Borrowers and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge; and
provided further that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

9.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

9.8. Survival of Representations, Warranties and Agreements. All covenants,
agreements, representations and warranties made by the Borrowers and the other
Credit Parties in the Credit Documents and in the certificates or other
documents delivered in connection with or pursuant to this Agreement or any
other Credit Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Credit
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent, Arranger, Lender or Issuing Bank may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any Credit Document is executed and
delivered or any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. Notwithstanding the foregoing or anything else
to the contrary set forth in this Agreement or any other Credit Document, in the
event that, in connection with the refinancing or repayment in full of the
credit facilities provided for herein, any Issuing Bank shall have provided to
the Administrative Agent a written consent to the release of the Revolving
Lenders from their obligations hereunder with respect to any Letter of Credit
issued by such Issuing Bank (whether as a result of the obligations of the
Borrowers (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Credit Documents, and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.3(e). The provisions of
Sections 2.17(c), 2.18, 2.19, 8, 9.2, 9.3 and 9.4 shall survive and remain in
full force and effect regardless of the repayment of the Loans or the
termination of this Agreement or any provision hereof.

 

158



--------------------------------------------------------------------------------

9.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, Arranger, Lender or Issuing Bank in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver thereof or of any Default or
Event of Default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege, or any abandonment or
discontinuance of steps to enforce such power, right or privilege, preclude any
other or further exercise thereof or the exercise of any other power, right or
privilege. The powers, rights, privileges and remedies of the Agents, the
Arrangers, the Lenders and the Issuing Banks hereunder and under the other
Credit Documents are cumulative and shall be in addition to and independent of
all powers, rights, privileges and remedies they would otherwise have. Without
limiting the generality of the foregoing, the execution and delivery of this
Agreement or the making of any Loan hereunder shall not be construed as a waiver
of any Default or Event of Default, regardless of whether any Agent, Arranger,
Lender or Issuing Bank may have had notice or knowledge of such Default or Event
of Default at the time.

9.10. Marshalling; Payments Set Aside. None of the Agents, the Arrangers, the
Lenders or the Issuing Banks shall be under any obligation to marshal any assets
in favor of any Borrower or other Credit Party or any other Person or against or
in payment of any or all of the Obligations. To the extent that any Borrower or
other Credit Party makes a payment or payments to any Agent, Arranger, Lender or
Issuing Bank (or to the Administrative Agent or the Collateral Agent, on behalf
of any Agent, Lender or Issuing Bank), or any Agent, Arranger, Lender or Issuing
Bank enforces any security interests or exercises any right of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

9.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

9.12. Independent Nature of Lenders’ Rights. Nothing contained herein or in any
other Credit Document, and no action taken by the Lenders pursuant hereto or
thereto, shall be deemed to constitute the Lenders as a partnership, an
association, a joint venture or any other kind of entity. The amounts payable at
any time hereunder to each Lender shall be a separate and independent debt, and
each Lender shall be entitled to protect and enforce its rights arising
hereunder and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

9.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

159



--------------------------------------------------------------------------------

9.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

9.15. CONSENT TO JURISDICTION. (a) SUBJECT TO CLAUSE (E) BELOW, ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR RELATING HERETO
OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE BOROUGH OF MANHATTAN,
THE CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH BORROWER,
FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT IN RESPECT OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED
BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
(C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE BORROWER AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1;
(D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE BORROWER IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (E) AGREES THAT THE AGENTS, THE ARRANGERS, THE LENDERS AND THE
ISSUING BANKS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO BRING PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY CREDIT
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

(b) EACH BORROWER THAT IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE THE
UNITED STATES OF AMERICA APPOINTS THE COMPANY AS ITS AGENT (IN SUCH CAPACITY,
THE “PROCESS AGENT”) TO RECEIVE, ON ITS BEHALF, SERVICE OF COPIES OF ANY SUMMONS
AND COMPLAINT AND ANY OTHER PROCESS THAT MAY BE SERVED IN ANY JUDICIAL
PROCEEDING. SERVICE MAY BE MADE ON THE PROCESS AGENT BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, AT THE ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 9.1.

 

160



--------------------------------------------------------------------------------

9.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

9.17. Confidentiality. Each Agent (which term shall for the purposes of this
Section 9.17 include each Arranger), and each Lender (which term shall for the
purposes of this Section 9.17 include each Issuing Bank) shall hold all
Confidential Information (as defined below) obtained by such Agent or such
Lender in accordance with such Agent’s and such Lender’s customary procedures
for handling confidential information of such nature, it being understood and
agreed by the Company that, in any event, the Administrative Agent may disclose
Confidential Information to the Lenders and the other Agents and that each Agent
and each Lender may disclose Confidential Information (a) to Affiliates of such
Agent or Lender and to its and their respective Related Parties (and to other
Persons authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 9.17) who need to know such Confidential Information and on a
confidential basis, (b) to any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Loans or other Obligations or any participations therein or
to any direct or indirect contractual counterparties (or the professional
advisors thereto) to any swap or derivative transaction relating to the
Borrowers, the other Credit Parties and their obligations (provided that such
assignees, transferees, participants, counterparties and advisors are advised of
and agree to be bound by either the provisions of this Section 9.17 or other
provisions at least as restrictive as this Section 9.17),

 

161



--------------------------------------------------------------------------------

(c) to any rating agency when required by it, provided that, prior to any
disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any Confidential Information relating to any Borrower or
other Credit Party received by it from any Agent or any Lender, (d) in
connection with the exercise of any remedies hereunder or under any other Credit
Document, (e) in customary “tombstone” or similar advertisements, (f) as
necessary for the obtaining of CUSIP numbers and (g) as required or requested by
any Governmental Authority or by the NAIC or any other regulatory authority
(including any self-regulatory organization having jurisdiction or claiming to
have jurisdiction over such Agent or such Lender) or pursuant to legal or
judicial process; provided that unless specifically prohibited by applicable law
or court order, such Agent or such Lender shall make reasonable efforts to
notify the Company of any request by any Governmental Authority (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Agent or such Lender by such Governmental
Authority) for disclosure of any Confidential Information prior to disclosure
thereof. For purposes of the foregoing, “Confidential Information” means, with
respect to any Agent or any Lender, any non-public information regarding the
business, assets, liabilities and operations of the Company and the Subsidiaries
obtained by such Agent or such Lender under the terms of this Agreement or in
connection with its determination to become an Agent or Lender hereunder,
regardless of whether or not identified as confidential by the Company. In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Credit Documents.

9.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest that would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest that would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the applicable Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest that would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrowers to conform
strictly to any applicable usury laws. Accordingly, if any Lender contracts for,
charges, or receives any consideration that constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Loans made hereunder or be refunded to the applicable
Borrower.

9.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

162



--------------------------------------------------------------------------------

9.20. Effectiveness; Entire Agreement. This Agreement shall become effective
when it shall have been executed by the Administrative Agent and there shall
have been delivered to the Administrative Agent counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (but do
not supersede any provisions of any commitment letter, indemnity letter or fee
letter by or among any Borrower or other Credit Party and any Agent or Arranger
or any Affiliate of any of the foregoing that by the terms of such documents are
stated to survive the effectiveness of this Agreement, all of which provisions
shall remain in full force and effect) and the Agents, the Arrangers and their
respective Affiliates shall be released from all liability in connection
therewith, including any claim for injury or damages, whether consequential,
special, direct, indirect, punitive or otherwise.

9.21. PATRIOT Act. Each Lender, the Administrative Agent and the Collateral
Agent (for itself and not on behalf of any Lender) hereby notifies each Borrower
and each other Credit Party that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies
each Borrower and each other Credit Party, which information includes the name
and address of each Borrower and each other Credit Party and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify such Borrower or Credit Party in accordance with the PATRIOT Act.

9.22. Electronic Execution of Assignments. The words “execution”, “signed”,
“signature” and words of like import in any Assignment Agreement shall be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

9.23. No Fiduciary Duty. Each Agent, each Arranger, each Lender, each Issuing
Bank and their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”) may have economic interests that conflict with those
of the Borrowers, the other Credit Parties, their equityholders and/or their
Affiliates. Each Borrower, on behalf of itself and its Subsidiaries, agrees that
nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Borrower, its Subsidiaries, its
equityholders or its Affiliates, on the other. Each Borrower, on behalf of
itself and its Subsidiaries, acknowledges and agrees that (a) the transactions
contemplated by the Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrowers and the other Credit
Parties, on the other, and (b) in connection therewith and with the process
leading thereto, (i) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Borrower or other Credit Party, its equityholders
or its Affiliates with respect to the transactions contemplated

 

163



--------------------------------------------------------------------------------

hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Borrower or other Credit Party, its
equityholders or its Affiliates on other matters) or any other obligation to any
Borrower or other Credit Party except the obligations expressly set forth in the
Credit Documents and (ii) each Lender is acting solely as principal and not as
the agent or fiduciary of any Borrower or other Credit Party, its management,
equityholders, creditors or any other Person. Each Borrower acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Borrower agrees that it will not claim, and will not permit any of its
Affiliates or Related Parties to claim, that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Borrower or any other Credit Party, in connection with such transaction or the
process leading thereto.

9.24. Judgment Currency. In respect of any judgment or order given or made for
any amount due under this Agreement or any other Credit Document that is
expressed and paid in a currency (the “Judgment Currency”) other than
US Dollars, each Borrower will indemnify each Agent, Lender and Issuing Bank
against any loss incurred by it as a result of any variation as between (i) the
rate of exchange at which the US Dollar amount is converted into the Judgment
Currency for the purpose of such judgment or order and (ii) the rate of
exchange, as quoted by the Administrative Agent or by a known dealer in the
Judgment Currency that is designated by the Administrative Agent, at which such
Agent, Lender or Issuing Bank is able to purchase US Dollars with the amount of
the Judgment Currency actually received by such Agent, Lender or Issuing Bank.
The foregoing indemnity shall constitute a separate and independent obligation
of the Borrowers and shall survive any termination of this Agreement and the
other Credit Documents, and shall continue in full force and effect
notwithstanding any such judgment or order as aforesaid. The term “rate of
exchange” shall include any premiums and costs of exchange payable in connection
with the purchase of or conversion into US Dollars.

9.25. Intercreditor Agreements. (a) The Administrative Agent, the Collateral
Agent, each Lender and each Issuing Bank hereby agrees, for itself and on behalf
of any Secured Party that is a successor, assignee or Related Party of such
Person, that it will be bound by and observe, and will take no actions contrary
to, the provisions of the Intercreditor Agreement, and the Administrative Agent,
each Lender and Issuing Bank hereby authorizes and instructs the Collateral
Agent to enter into the Intercreditor Agreement on its behalf and to subject the
Liens securing the Obligations to the provisions thereof.

(b) The Administrative Agent, the Collateral Agent, each Lender and each Issuing
Bank hereby agrees, for itself and on behalf of any Secured Party that is a
successor, assignee or Related Party of such Person, to be bound by and to
observe, and take no actions contrary to, the provisions of any intercreditor
agreement subordinating the Liens on any DOE Assets securing the Obligations to
the Liens on such DOE Assets securing any Permitted DOE Facility on such terms
as the DOE may require, and the Administrative Agent, each Lender and Issuing
Bank hereby authorizes and instructs the Collateral Agent to enter into such
intercreditor agreement on its behalf and to subject the Liens on the DOE Assets
securing the Obligations to the provisions thereof.

 

164



--------------------------------------------------------------------------------

(c) The Administrative Agent, the Collateral Agent, each Lender and each Issuing
Bank hereby agrees, for itself and on behalf of any Secured Party that is a
successor, assignee or Related Party of such Person, to be bound by and to
observe, and take no actions contrary to, the provisions of any Additional
Intercreditor Agreement subordinating the Liens on the Collateral securing any
Indebtedness permitted by clause (dd) or (ee) of the definition of Permitted
Indebtedness or any Permitted Refinancing contemplated by clause (b) or (c) of
the definition thereof to the Liens securing the Obligations on terms
substantially similar to the Intercreditor Agreement, and the Administrative
Agent, each Lender and Issuing Bank hereby authorizes and instructs the
Collateral Agent to enter into any such Additional Intercreditor Agreement on
its behalf and to subject the Liens securing the Obligations to the provisions
thereof.

(d) The Administrative Agent, the Collateral Agent, each Lender and each Issuing
Bank hereby agrees, for itself and on behalf of any Secured Party that is a
successor, assignee or Related Party of such Person, to be bound by and to
observe, and take no actions contrary to, the provisions of any Permitted
Additional First Lien Intercreditor Agreement entered into in accordance with
the terms of this Agreement in connection with the incurrence by the Credit
Parties of Permitted Additional First Lien Debt, and the Administrative Agent,
each Lender and Issuing Bank hereby authorizes and instructs the Collateral
Agent to enter into any such Additional Intercreditor Agreement on its behalf
and to subject the Liens securing the Obligations to the provisions thereof.

[Remainder of page intentionally left blank]

 

165



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CHRYSLER GROUP LLC, By:  

/s/ Kenneth D. Nilson

  Name: Kenneth D. Nilson   Title: Acting Treasurer



--------------------------------------------------------------------------------

EACH OF THE CONTINUING LENDERS IDENTIFIED IN THE ASSIGNMENT AND FIRST AMENDMENT
AGREEMENT DATED AS OF JUNE 21, 2013, By: CITIBANK, N.A., pursuant to the
authority granted to it by each such Continuing Lender under such Assignment and
First Amendment Agreement,   By:  

/s/ Matthew S. Burke

    Name: Matthew S. Burke     Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 4.14(a)

Financing Statement Filings

 

Credit Party

  

Filing Office

Autodie LLC    Delaware Secretary of State CG Co-Issuer Inc.    Delaware
Secretary of State Chrysler Group International LLC    Delaware Secretary of
State Chrysler Group International Services LLC    Delaware Secretary of State
Chrysler Group LLC    Delaware Secretary of State Chrysler Group Realty Company
LLC    Delaware Secretary of State Chrysler Group Service Contracts LLC   
Delaware Secretary of State Chrysler Group Transport LLC    Delaware Secretary
of State Global Engine Manufacturing Alliance LLC    Delaware Secretary of State



--------------------------------------------------------------------------------

EXHIBIT 4.17

Tax Matters

 

Federal, State and Local Current, Pending, Threatened Audits, Examinations or
Claims

Entity

  

Tax

  

Jurisdiction

  

Year

Chrysler Group LLC    U.S. Partnership Income Tax Return    U.S.    June
10 - December 31 2009 and Calendar Year 2010 Chrysler Group LLC    U.S.
Partnership Income Tax Return    U.S.    Calendar Years 2011 - 2012 expected to
start in Q4 2013 Chrysler Group LLC    U.S. Fuel Tax Return    U.S.    June 10 -
December 31, 2009 through Calendar Year 2012

There are no State & Local Income Tax current, pending, threatened audits, or
claims.

 

Indirect Tax Current, Pending, Threatened Audits, Examinations or Claims

Entity

  

Tax

  

Jurisdiction

Global Engine Manufacturing Alliance LLC    Sales & Use Tax    Michigan Chrysler
Group LLC    Sales & Use Tax    Connecticut Chrysler Group LLC    Sales & Use
Tax    Michigan Chrysler Group LLC    Sales & Use Tax    Minnesota Chrysler
Group LLC    Sales & Use Tax    New York Chrysler Group LLC    Sales & Use Tax
   Washington Chrysler Group LLC    Personal Property/ Real Property    Sterling
Heights, MI Chrysler Group LLC    Unemployment Claims    Massachusetts Chrysler
Group LLC    Unemployment Claims    Missouri Chrysler Group LLC    Unemployment
Claims    Michigan Chrysler Group LLC    Unemployment Claims    Indiana Chrysler
Group Service Contracts    Sales & Use Tax    New Mexico Chrysler Group Realty
LLC    Real Property    San Jose, CA Chrysler Group Realty LLC    Real Property
   Hayward, CA Chrysler Group Realty LLC    Real Property    San Leandro, CA
Chrysler Group Realty LLC    Real Property    Huntington Beach, CA Chrysler
Group Realty LLC    Real Property    San Rafael, CA Chrysler Group Realty LLC   
Real Property    Ventura CA

 

4.17-1



--------------------------------------------------------------------------------

International Current, Pending, Threatened Audits, Examinations or Claims

Entity

  

Tax

  

Jurisdiction

  

Year

Chrysler Belgium Luxembourg S.A.    Income Tax    Belgium    2010-2011 Chrysler
Canada Inc.    Real Property    Canada    Chrysler Canada Inc.    Income Tax   
Canada    December 2009 - December 2011 Chrysler Canada Inc.    Employer
Compliance - Taxable Benefits    Canada    December 2010 - December 2011
Chrysler Group Transport LLC    Income Tax    Canada    December 2009 - July 20,
2011 Chrysler de Mexico S.A.    Asset Tax    Mexico    1996-1998 Chrysler de
Venezuela    Income Tax    Venezuela    2006-2007 Chrysler India Automotive
Private Ltd.    Income Tax    India    2013 Chrysler International GmbH    Wage
Tax    Germany    2009-2012 Chrysler Korea Ltd.    Income Tax    Korea   
2005-2009 Chrysler Management Austira GmbH    Income Tax    Austria    2006
Chrysler Russia    VAT    Russia    2012

 

4.17-2